Exhibit 10.2

Execution Version

 

 

 

EXISTING EQUITY WARRANT AGREEMENT

between

TIDEWATER INC.,

AS ISSUER

and

COMPUTERSHARE INC. and

COMPUTERSHARE TRUST COMPANY, N.A., collectively

AS WARRANT AGENT

July 31, 2017

 

 

 



--------------------------------------------------------------------------------

 

SECTION 1.

 

CERTAIN DEFINED TERMS

     1  

SECTION 2.

 

APPOINTMENT OF WARRANT AGENT

     8  

SECTION 3.

 

ISSUANCE OF WARRANTS; FORM, EXECUTION AND DELIVERY

     8  

SECTION 4.

 

TRANSFER OR EXCHANGE

     11  

SECTION 5.

 

DURATION AND EXERCISE OF WARRANTS

     14  

SECTION 6.

 

ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF SHARES PURCHASABLE OR NUMBER OF
WARRANTS; REDEMPTION OF WARRANTS

     20  

SECTION 7.

 

CANCELLATION OF WARRANTS

     24  

SECTION 8.

 

MUTILATED OR MISSING WARRANT CERTIFICATES

     24  

SECTION 9.

 

MERGER, CONSOLIDATION, ETC.

     25  

SECTION 10.

 

RESERVATION OF SHARES; CERTAIN ACTIONS

     25  

SECTION 11.

 

NOTIFICATION OF CERTAIN EVENTS; CORPORATE ACTION

     25  

SECTION 12.

 

WARRANT AGENT

     26  

SECTION 13.

 

SEVERABILITY

     31  

SECTION 14.

 

HOLDER NOT DEEMED A STOCKHOLDER

     31  

SECTION 15.

 

NOTICES TO COMPANY AND WARRANT AGENT

     32  

SECTION 16.

 

SUPPLEMENTS AND AMENDMENTS

     32  

SECTION 17.

 

TERMINATION

     33  

SECTION 18.

 

GOVERNING LAW AND CONSENT TO FORUM

     33  

SECTION 19.

 

WAIVER OF JURY TRIAL

     33  

SECTION 20.

 

BENEFITS OF THIS AGREEMENT

     33  

SECTION 21.

 

COUNTERPARTS

     33  

SECTION 22.

 

HEADINGS

     34  

SECTION 23.

 

CONFIDENTIALITY

     34  

 

i



--------------------------------------------------------------------------------

EXHIBIT A

  

FORM OF SERIES A WARRANT CERTIFICATE

EXHIBIT B

  

FORM OF SERIES B WARRANT CERTIFICATE

EXHIBIT C

  

FORM OF ASSIGNMENT FOR SERIES A WARRANTS

EXHIBIT D

  

FORM OF ASSIGNMENT FOR SERIES B WARRANTS

EXHIBIT E

  

SERIES A WARRANT SUMMARY

EXHIBIT F

  

SERIES B WARRANT SUMMARY

EXHIBIT G

  

FORM OF JONES ACT WARRANT AGREEMENT

EXHIBIT H

  

WARRANT AGENT FEE SCHEDULE

 

ii



--------------------------------------------------------------------------------

This EXISTING EQUITY WARRANT AGREEMENT (this “Agreement”) is dated as of
July 31, 2017, between Tidewater Inc., a Delaware corporation, as issuer (the
“Company”), and Computershare Inc., a Delaware corporation (“Computershare”) and
its wholly owned subsidiary Computershare Trust Company, N.A., a federally
chartered trust company (together with Computershare, the “Warrant Agent”).

W I T N E S S E T H

WHEREAS, in connection with the financial restructuring of the Company and
certain of its subsidiaries (collectively, the “Debtors”) pursuant to the
Debtors’ Joint Prepackaged Chapter 11 Plan of Reorganization (the “Plan”) under
chapter 11 of title 11 of the United States Code, 11 U.S.C. §§101 et. seq., the
Company has agreed to issue to those persons who are stockholders of the Company
immediately prior to the consummation of the restructuring contemplated by the
Plan warrants separated into two classes, which warrants, in the aggregate, are
exercisable to purchase up to 5,062,089 shares of the Company’s common stock,
par value $0.001 per share (“Common Stock”), subject to adjustment as provided
herein (the “Warrants”);

WHEREAS, the Company desires to engage the Warrant Agent to act on behalf of the
Company, in connection with the issuance, registration, transfer, exchange,
replacement, exercise and cancellation of the Warrants;

WHEREAS, the Warrant Agent, at the request of the Company, has agreed to act as
the agent of the Company in connection with the issuance, transfer, exchange,
replacement and exercise of the Warrants as provided herein; and

WHEREAS, the Company desires to enter into this Agreement to set forth the terms
and conditions of the Warrants and the rights of the Holders thereof.

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
set forth, the parties hereto agree as follows:

SECTION 1.    Certain Defined Terms. Whenever used in this Agreement, the
following words and phrases, unless the context otherwise requires, shall have
the meanings specified in this Section.

“Agreement” has the meaning specified in the preamble hereof.

“Appropriate Officer” has the meaning specified in Section 3(c) hereto.

“Black-Scholes Value” means, with respect to any Warrant, the value of such
Warrant as of the Redemption Determination Date, as determined by the Board of
Directors of the Company reasonably and in good faith, calculated using the
Black-Scholes method for valuing options with the following inputs: (i) the
volatility input shall be 35% (ii) the risk free rate input shall be the then
current effective U.S. Federal government interest rate for a bond or note with
a remaining time to maturity equal to the amount of time remaining between the
Redemption Determination Date and the Expiration Date for such Warrant,
(iii) the exercise price shall be the Exercise Price, (iv) the term of the
Warrants shall be the amount of time



--------------------------------------------------------------------------------

remaining until the Expiration Date of such Warrant as of the Redemption
Determination Date and (v) the underlying security price for purposes of the
Black-Scholes calculation shall be the value of the Transaction Consideration
received in respect of each outstanding share of Common Stock pursuant to the
Redemption Event; provided, in no event shall such per share value exceed the
Exercise Price.

“Business Day” means any date other than a Saturday or a Sunday or a day on
which commercial banking institutions in New York City, New York are authorized
or required by law to be closed; provided, that in determining the period within
which Warrant Certificates or Warrants are to be issued and delivered at a time
when shares of Common Stock (or Other Securities) are listed or admitted to
trading on any national securities exchange or in the over-the-counter market
and in determining the Market Price of any securities listed or admitted to
trading on any national securities exchange or in the over-the-counter market,
“Business Day” shall mean any day when the principal exchange on which such
securities are then listed or admitted to trading is open for trading or, if
such securities are traded in the over-the counter market in the United States,
such market is open for trading.

“Cash Dominated Sale” means any transaction to which Section 6(c) is applicable
in which 50% or more of the value of the aggregate Transaction Consideration
consists of cash (as determined reasonably and in good faith by the Board of
Directors of the Company, using Market Price of any Transaction Consideration
consisting of securities, in each case, as of the earlier of the Business Day
prior to date such transaction is first publicly announced by the Company or the
date upon which such transaction is consummated).

“Cashless Exercise” means a Series A Cashless Exercise or Series B Cashless
Exercise, as applicable.

“Change of Control” means the acquisition (other than pursuant to the Plan) by
any Person or group (within the meaning of the Securities Exchange Act) other
than any Excluded Persons, in any transaction or series of related transactions,
of a majority of the issued and outstanding shares of Common Stock.

“Charter” means, with respect to any Person, such Person’s certificate or
articles of incorporation, articles of association or similar organizational
document, in each case as may be amended from time to time.

“Common Stock” has the meaning specified in the recitals hereof.

“Computershare” has the meaning specified in the preamble hereof and shall
include any successor entity.

“Cut-Off Time” means 5:00 p.m., New York City time, on the day prior to the
consummation of the applicable Redemption Event.

“Depository” has the meaning specified in Section 3(b) hereof.

“Direct Registration Warrant” has the meaning specified in Section 3(a) hereof.

 

2



--------------------------------------------------------------------------------

“Effective Date” has the meaning specified in the Plan.

“Excluded Person” means the Company, any of its direct or indirect subsidiaries,
any trustee or fiduciary holding securities under any benefit plan of the
Company, or any company owned directly or indirectly by the stockholders of the
Company in substantially the same proportions as their ownership of Common Stock
of the Company or pursuant to an Excluded Transaction.

“Excluded Transaction” means any merger, reorganization, consolidation or
similar transaction that results in the securities ordinarily entitled to vote
in the election of directors (“voting securities”) of the Company outstanding
immediately prior to such transaction continuing to represent, immediately
following such transaction (either by remaining outstanding or being converted
into successor voting securities in the surviving entity), more than 50% of the
combined voting power of such voting securities of the Company or such surviving
entity outstanding immediately after such transaction. For the avoidance of
doubt, any transaction which results in a majority of the outstanding voting
power of outstanding voting securities of the Company or its successor being
held directly or indirectly by the holders of Common Stock prior to the
consummation of such transaction shall be considered an Excluded Transaction.

“Excess Shares” has the meaning specified in the Company’s Charter.

“Exchange Act” has the meaning specified in Section 5(n)(iv) hereof.

“Exercise Price” means the initial exercise price for the Series A Warrants or
the Series B Warrants, as the case may be, as set forth in Sections 5(b) and
5(c) hereof, as it may be adjusted from time to time as provided herein.

“Expiration Date” has the meaning specified in Section 5(a) hereof.

“Ex-Date” means, when used with respect to any dividend or distribution declared
in respect of the Common Stock or any Other Securities, the first date on which
the Common Stock or such Other Securities trade without the right to receive
such dividend or distribution.

“Funds” has the meaning specified in Section 12(s) hereof.

“Global Warrant Certificate” has the meaning specified in Section 3(b) hereof.

“Holder” means the registered holder or holders of Warrant Certificates, unless
the context otherwise requires.

“Individual Warrant Certificate” has the meaning specified in Section 3(b)
hereof.

“Intrinsic Value” means with respect to any Cash Dominated Transaction
(including any Redemption Event) and any Holder of Warrants outstanding
immediately prior to consummation thereof, (x) in the case of Series A Warrants
held by such Holder, if any, the excess of (i) the product of (A) the value of
the per Warrant Share amount of Transaction Consideration to be received by the
holders of Warrant Shares as a result of Section 6(c)(i) (disregarding solely
for this purpose the last sentence of Section 6(c)(i)) multiplied by (B) the

 

3



--------------------------------------------------------------------------------

number of Warrant Shares subject to the Series A Warrants held by such Holder,
over (ii) the aggregate Exercise Price payable by such Holder upon exercise in
full of such Series A Warrants, and (y) in the case of Series B Warrants held by
such Holder, if any, the excess of (i) the product of (A) the value of the per
Warrant Share amount of Transaction Consideration to be received by the holders
of Warrant Shares as a result of Section 6(c)(i) (disregarding solely for this
purpose the last sentence of Section 6(c)(i)) multiplied by (B) the number of
Warrant Shares subject to the Series B Warrants held by such Holder, over
(ii) the aggregate Exercise Price payable by such Holder upon exercise in full
of such Series B Warrants.

“Jones Act” means, collectively, the U.S. citizenship and cabotage laws
principally contained in 46 U.S.C. § 50501(a), (b) and (d) and 46 U.S.C.
Chapters 121 and 551 and any successor statutes thereto, together with the rules
and regulations promulgated thereunder by the U.S. Coast Guard and the U.S.
Maritime Administration and their practices enforcing, administering, and
interpreting such laws, statutes, rules, and regulations, in each case as
amended or supplemented from time to time, relating to the ownership and
operation of U.S.-flag vessels in the U.S. coastwise trade.

“Jones Act Warrant” means a warrant issuable by the Company to a Holder pursuant
to Section 3(a) hereof which Jones Act Warrant is exercisable in accordance with
the Jones Act Warrant Agreement substantially in the form attached hereto as
Exhibit G (the “Jones Act Warrant Agreement”).

“Market Price” means with respect to Common Stock or any Other Security the
arithmetic average of the daily VWAP of a share or single unit of such
securities for the twenty (20) consecutive trading days on which such security
traded immediately preceding the date of measurement, or, if such security is
not listed or quoted on the New York Stock Exchange, NASDAQ Stock Market or a
U.S. national or regional securities exchange, the average of the reported
closing bid and asked prices of such security on such dates in the
over-the-counter market or a comparable system as shown by a system of automated
dissemination of quotations of securities prices then in common use comparable
to the National Association of Securities Dealers, Inc. Automated Quotations
System; provided, however, that if at such date of measurement there is
otherwise no established trading market for such security, or the number of
consecutive trading days any such security has been listed, quoted or traded
since the Effective Date is less than twenty (20), then “Market Price” means the
value of such Common Stock or Other Security as determined reasonably and in
good faith by the Board of Directors of the Company.

“Non-U.S. Citizen” has the meaning specified in the Company’s Charter.

“Other Securities” or “Other Security” means any stock (other than Common Stock)
and other securities of the Company or any other Person that the Holder at any
time shall be entitled to receive or shall have received, upon the exercise of
the Warrants, in lieu of or in addition to Common Stock, or that at any time
shall be issuable or shall have been issued in exchange for or in replacement of
Common Stock or Other Securities.

“Payoff Documentation” means with respect to any payment or delivery of
Transaction Consideration to any Holder under Section 6(c), the timely delivery
by such Holder

 

4



--------------------------------------------------------------------------------

to the Warrant Agent of Warrant Certificates for any Warrants in respect of such
payment or delivery (if such Warrants are certificated) and any other letters of
transmittal and other customary documentation as may be reasonably requested by
the Company and provided in any notice to such Holder, including such
documentation as may be specified in the definitive documentation providing for
any Cash Dominated Sale or Redemption Event, as applicable.    

“Person” means any individual, corporation, limited liability company,
partnership, firm, joint venture, association, joint-stock company, trust or
other entity.

“Plan” has the meaning specified in the recitals hereof.

“Qualified Asset Sale Distribution” means any distribution or dividend paid on
Common Stock by the Company in connection with or as a result of the process of
a sale of all or substantially all of the assets of the Company on a
consolidated basis whether pursuant to one transaction or series of related
transactions to a person other than the Company or any of its direct or indirect
subsidiaries (it being understood that the cash and securities so declared as
the distribution or dividend payable to holders of Common Stock shall be treated
as the Transaction Consideration with respect to such Qualified Asset Sale).

“Redemption” has the meaning specified in Section 6(c)(ii) hereof.

“Redemption Event” means (a) any merger, consolidation or business combination
by the Company with a Person, or any other similar transaction, resulting in a
Change of Control (including, without limitation, by means of reorganization,
recapitalization, reclassification, tender or exchange offer) or any Qualified
Asset Sale Distribution; provided, that in each of the forgoing transactions:
(a) the Common Stock is converted into, exchanged for or is otherwise changed
into the right to receive Transaction Consideration (or in the case of a
Qualified Asset Sale, the holders of Common Stock receive a dividend or
distribution in connection with or as a result of the proceeds thereof); (b)
such transaction is a Cash Dominated Sale; and (c) such transaction is
consummated on or before the date that is eighteen (18) months after the date of
this Agreement.

“Redemption Determination Date” means, with respect to any Redemption Event, the
date on which such Redemption Event is consummated (which, in the case of a
Qualified Asset Sale Distribution, means the record date for such distribution
or dividend).

“Redemption Payment Amount” means the Series A Redemption Payment Amount or
Series B Redemption Payment Amount, as applicable.

“Redemption Payment Date” means, with respect to each Holder of a Warrant on a
Redemption Event, a Business Day promptly following the Redemption Determination
Date but no later than the seven (7) Business Days following the last date upon
which holders of Common Stock are to receive Transaction Consideration in such
Redemption Event (with such minimal additional delays as may be practically
necessary to allow for settlement of all exercise elections prior to the Cut-Off
Time to be reflected in the applicable book-entry system and the Company’s
records), and subject to receipt from such Holder of Payment Documentation.

 

5



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

“Series A Redemption Payment Amount” means, as of the Redemption Determination
Date, an amount equal to the greater of Intrinsic Value or Black-Scholes Value
of each Series A Warrant as determined reasonably and in good faith by the Board
of Directors of the Company in accordance with this Agreement, payable in cash;
provided, that, in the event a Series A Redemption Payment Amount is due with
respect to a Redemption Event in which holders of shares of Common Stock receive
Transaction Consideration that is not entirely cash, the Company may satisfy the
Series A Redemption Payment Amount by delivery of the same forms and proportions
of Transaction Consideration that is paid or is payable to holders of shares of
Common Stock in connection with such Redemption Event.

“Series A Warrants” means the Company’s Series A Warrants to purchase up to an
aggregate of 2,432,432 shares of Common Stock at the Series A Exercise Price
specified herein, subject to adjustment as provided herein.

“Series B Redemption Payment Amount” means, as of the Redemption Determination
Date, an amount equal to the greater of Intrinsic Value or Black-Scholes Value
of each Series B Warrant as determined reasonably and in good faith by Board of
Directors of the Company in accordance with this Agreement, payable in cash
provided, that, in the event a Series B Redemption Payment Amount is due with
respect to a Redemption Event in which holders of shares of Common Stock receive
Transaction Consideration that is not entirely cash, the Company may satisfy the
Series B Redemption Payment Amount by delivery of the same forms and proportions
of Transaction Consideration that is paid or is payable to holders of shares of
Common Stock in connection with such Redemption Event.

“Series B Warrants” means the Company’s Series B Warrants to purchase up to an
aggregate of 2,629,657 shares of Common Stock at the Series B Exercise Price
specified herein, subject to adjustment as provided herein.

“Settlement Date” means the date that is three Business Days after a Warrant
Exercise Notice is delivered.

“Transaction Consideration” means, with respect to any transaction to which
either Section 6(c)(i) or 6(c)(ii) is applicable, the cash, stock or other
securities or property, or any combination thereof, payable to each holder in
respect of a share of Common Stock in exchange for, upon conversion of, or as
Qualified Asset Sale Distribution on, shares of Common Stock (or otherwise into
which such Common Stock is changed into) in such transaction; provided, that
(a) no contingent or escrowed property shall be treated as part of Transaction
Consideration unless and until such time as such property is actually paid to
such holders of shares of Common Stock (and any contingent rights with respect
thereto shall be treated as valueless unless and until such payment occurs); (b)
in the event holders of shares of Common Stock have the opportunity to elect the
form of consideration to be received in such transaction,

 

6



--------------------------------------------------------------------------------

the type and amount of consideration paid or payable to each holder shall be
deemed, for purposes of this Agreement, to be the weighted average per share of
the types and amounts of consideration received by all such holders in such
transaction; and (c) the Transaction Consideration with respect to any Holder
that is a Non-U.S. Citizen shall be deemed only to include the forms of
consideration to be received by holders of Common Stock that are Non-U.S.
Citizens; provided that if the transaction does not differentiate between
consideration to be received by holders of shares of Common Stock that are U.S.
Citizens and those that are Non-U.S. Citizens and the Board of Directors
determines in good faith that the citizenship of any of the Holders under U.S.
Maritime Laws could result upon consummation of such transaction in Excess
Shares (as defined in the Company’s Charter, or in any similar provision of the
Charter of the surviving company in such transaction that provides for
compliance with U.S. Maritime Laws), then the form of consideration for Holders
that are Non-U.S. Citizens can be adjusted as determined by the Board of
Directors in good faith so that no Excess Shares (or similar securities) will
result upon consummation of such transaction and the Company (or the surviving
company in such transaction) will be able to comply with the Jones Act and other
U.S. Maritime Laws. For all purposes under this Agreement, the value of any
Transaction Consideration shall be determined reasonably and in good faith by
the Board of Directors of the Company, using where applicable the Market Price
of any applicable securities received with respect to a share of Common Stock.

“U.S. Citizen” has the meaning specified in the Company’s Charter.

“U.S. Maritime Laws” has the meaning specified in the Company’s Charter.

“VWAP” means for any trading day, the price for securities (including Common
Stock) determined by the daily volume weighted average price per unit of
securities for such trading day on the New York Stock Exchange or NASDAQ Stock
Market, as the case may be, in each case, for the regular trading session
(including any extensions thereof, without regard to pre-open or after hours
trading outside of such regular trading session), or if such securities are not
listed or quoted on the New York Stock Exchange or NASDAQ Stock Market, as
reported by the principal U.S. national or regional securities exchange on which
such securities are then listed or quoted, whichever is applicable, as published
by Bloomberg at 4:15 P.M., New York City time (or 15 minutes following the end
of any extension of the regular trading session), on such trading day.

“Warrant Agent” has the meaning specified in the preamble hereof and shall
include any successor Warrant Agent hereunder.

“Warrant Agent Office” has the meaning specified in Section 4(g)(iv) hereof.

“Warrant Certificate” has the meaning specified in Section 3(b) hereof.

“Warrant Exercise Notice” has the meaning specified in Section 5(d)(i) hereof.

“Warrant Register” has the meaning specified in Section 3(d) hereof.

“Warrant Shares” has the meaning specified in Section 3(a) hereof.

 

7



--------------------------------------------------------------------------------

“Warrant Statement” has the meaning specified in Section 3(b) hereof.

“Warrants” has the meaning specified in the recitals hereof.

SECTION 2.    Appointment of Warrant Agent. The Company hereby appoints the
Warrant Agent to act as agent for the Company in accordance with the express
terms and conditions set forth in this Agreement (and no implied terms and
conditions), and the Warrant Agent hereby accepts such appointment.

SECTION 3.    Issuance of Warrants; Form, Execution and Delivery.

(a)    Issuance of Warrants. On the Effective Date or a date that is as soon as
reasonably practicable after the Effective Date, each of the Series A Warrants
and the Series B Warrants will be issued by the Company in the amounts and to
the recipients specified in the Plan. Such Warrants shall be, upon issuance,
duly authorized and validly issued. In accordance with Section 4 hereof and the
Plan, the Company will cause to be issued to the Depository one or more Global
Warrant Certificates evidencing the Series A Warrants and the Series B Warrants
to the extent such are not evidenced by Individual Warrant Certificates or by
book-entry registration on the books and records of the Warrant Agent (“Direct
Registration Warrants”). In accordance with Section 4 hereof and the Plan, the
Company will cause to be issued to the applicable registered Holders, one or
more Individual Warrant Certificates evidencing such Warrants or Direct
Registration Warrants. The Direct Registration Warrants and each Warrant
evidenced by a Global Warrant Certificate or Individual Warrant Certificate
entitles the Holder, upon proper exercise and payment of the Exercise Price, to
receive from the Company, as adjusted as provided herein and subject to the
Jones Act limitations on ownership of Warrant Shares by Non-U.S. Citizens set
forth in Section 5(n) hereof, if applicable, one share of Common Stock at the
Exercise Price per share specified therein; provided, that if at any time during
the period beginning on the date that is 180 days prior to the Expiration Date
and ending on the Expiration Date, the issuance of Warrant Shares to a Holder
upon exercise of one or more Warrants held by such Holder pursuant to this
Agreement is prohibited by Section 5(n) hereof, then the Company and the Warrant
Agent shall enter into and execute the Jones Act Warrant Agreement (provided
that the Company shall provide the Warrant Agent with at least two (2) Business
Days written notice of its desire to enter into the Jones Act Warrant
Agreement), and after such execution and upon proper exercise of such Warrants
by such Holder (which exercise is otherwise in compliance with all of the terms
and conditions of this Agreement, including payment of the Exercise Price, other
than Section 5(n)), such Holder will be entitled to receive from the Company,
one Jones Act Warrant in lieu of each such Warrant Share otherwise issuable to
such Holder upon such exercise. The shares of Common Stock (as provided pursuant
to Section 6 hereof) and/or Other Securities deliverable upon proper exercise of
the Warrants are referred to herein as the “Warrant Shares”. To the extent the
Warrant Shares are shares of Common Stock, the maximum number of Warrant Shares
issuable pursuant to all Series A Warrants issued pursuant to this Agreement
shall be 2,432,432 shares of Common Stock, as such amount may be adjusted from
time to time pursuant to the terms of this Agreement. To the extent the Warrant
Shares are shares of Common Stock, the maximum number of Warrant Shares issuable
pursuant to all Series B Warrants issued pursuant to this Agreement shall be
2,629,657 shares of Common Stock, as such amount may be adjusted from time to
time pursuant to the terms of this Agreement. The Company shall promptly notify
the Warrant Agent in writing upon

 

8



--------------------------------------------------------------------------------

the occurrence of the Effective Date and, if such notification is given orally,
the Company shall confirm the same in writing on or prior to the Business Day
next following. Until such notice is received by the Warrant Agent, the Warrant
Agent may presume conclusively for all purposes that the Effective Date has not
occurred.

(b)    Form of Warrant. Subject to Section 4 of this Agreement, each of the
Series A Warrants and the Series B Warrants shall be issued (i) in the form of
one or more global certificates (the “Global Warrant Certificates”) in
substantially the form of Exhibit A-1 attached, hereto and Exhibit B-1 attached
hereto, respectively, with the form of assignment to be printed on the reverse
thereof, in substantially the form set forth in Exhibit C-1 attached hereto, and
Exhibit D-1 respectively, (ii) in certificated form in the form of one or more
individual certificates (the “Individual Warrant Certificates”) in substantially
the form of Exhibit A-2 attached hereto and Exhibit B-2, respectively, with the
form of assignment to be printed on the reverse thereof, in substantially the
form set forth in Exhibit C-2 attached hereto and Exhibit D-2, respectively,
and/or (iii) in the form of Direct Registration Warrants reflected on statements
issued by the Warrant Agent from time to time to the holders thereof reflecting
such book-entry position (the “Warrant Statements”); provided, that any
Individual Warrant Certificates or Direct Registration Warrants may be exchanged
at any time for a corresponding number of Global Warrant Certificates, in
accordance with Section 4(d) and the applicable procedures of the Depository and
the Warrant Agent. Such Warrant Statements representing Series A Warrants shall
include as an attachment thereto the “Warrant Summary” as set forth in Exhibit E
attached hereto. Such Warrant Statements representing Series B Warrants shall
include as an attachment thereto the “Warrant Summary” as set forth in Exhibit F
attached hereto. The Global Warrant Certificates and Individual Warrant
Certificates (collectively, the “Warrant Certificates”) and Warrant Statements
may bear such appropriate insertions, omissions, substitutions and other
variations as are required or permitted by this Agreement, and may have such
letters, numbers or other marks of identification and such legends or
endorsements placed thereon as may be required to comply with the rules and
regulations of The Depository Trust Company or any successor thereof (the
“Depository”) in the case of the Global Warrant Certificates, with any law or
with any rules made pursuant thereto or with any rules of any securities
exchange or as may be determined, consistently herewith and reasonably
acceptable to the Warrant Agent and provided, in each case, that they do not
affect the rights, duties, obligations, responsibilities, liabilities or
indemnities of the Warrant Agent, by (i) in the case of Warrant Certificates,
the Appropriate Officers executing such Warrant Certificates, as evidenced by
their execution of the Warrant Certificates and (ii) in the case of Warrant
Statements, any Appropriate Officer. The Global Warrant Certificates shall be
deposited on or after the date hereof with the Warrant Agent and registered in
the name of Cede & Co. or any successor thereof, as the Depository’s nominee.
Each Warrant Certificate shall represent such number of the outstanding Warrants
as specified therein, and each shall provide that it shall represent the
aggregate amount of outstanding Warrants from time to time endorsed thereon and
that the aggregate amount of outstanding Warrants represented thereby may from
time to time be reduced or increased, as appropriate, in accordance with the
terms of this Agreement.

(c)    Execution of Warrants. Warrant Certificates shall be signed on behalf of
the Company by its Chairman of the Board, its Chief Executive Officer, its Chief
Financial Officer, its Treasurer or any Executive Vice President of the Company
(each, an “Appropriate Officer”), and by the Secretary or any Assistant
Secretary of the Company. Each such signature

 

9



--------------------------------------------------------------------------------

upon the Warrant Certificates may be in the form of a facsimile or electronic
signature of any such Appropriate Officer, Secretary or Assistant Secretary and
may be imprinted or otherwise reproduced on the Warrant Certificates and for
that purpose the Company may adopt and use the facsimile or electronic signature
of any Appropriate Officer, the Secretary or any Assistant Secretary who shall
have been serving as an Appropriate Officer, the Secretary, or an Assistant
Secretary at the time of entering into this Agreement or issuing such Warrant
Certificate. If any Appropriate Officer, the Secretary or any Assistant
Secretary who shall have signed any of the Warrant Certificates shall cease to
be such Appropriate Officer, the Secretary or an Assistant Secretary before the
Warrant Certificates so signed shall have been countersigned by the Warrant
Agent or disposed of by the Company, such Warrant Certificates nevertheless may
be countersigned and delivered or disposed of as though such Appropriate
Officer, Secretary or Assistant Secretary had not ceased to be such Appropriate
Officer, Secretary or Assistant Secretary, and any Warrant Certificate may be
signed on behalf of the Company by any person who, at the actual date of the
execution of such Warrant Certificate, shall be a proper Appropriate Officer,
Secretary or Assistant Secretary, although at the date of the execution of this
Agreement any such person was not such Appropriate Officer, Secretary or
Assistant Secretary. Warrant Certificates shall be dated the date of
countersignature by the Warrant Agent and shall represent one or more whole
Warrants.

(d)    Countersignature. Upon receipt of a written order of the Company signed
by an Appropriate Officer instructing the Warrant Agent to countersign and
accompanied by Warrant Certificates duly executed on behalf of the Company, the
Warrant Agent, on behalf of the Company, shall countersign one or more Warrant
Certificates evidencing the Warrants and shall deliver such Warrant Certificates
to or upon such written order of the Company. Such written order of the Company
shall specifically state the number of Series A Warrants or Series B Warrants
that are to be represented by such Warrant Certificate and the Warrant Agent may
rely conclusively on such order. Each Series A Warrant or Series B Warrant shall
be, and shall remain, subject to the provisions of this Agreement until such
time as all of the Series A Warrants or Series B Warrants evidenced thereby
shall have been duly exercised or shall have expired or been canceled in
accordance with the terms hereof. Each Holder shall be bound by all of the terms
and provisions of this Agreement (a copy of which is available on request to the
Secretary of the Company) and any amendments thereto as fully and effectively as
if such Holder had signed the same. No Warrant Certificate shall be valid for
any purpose, and no Warrant evidenced thereby shall be exercisable, until such
Warrant Certificate has been countersigned by the manual, facsimile or
electronic signature of the Warrant Agent. Such signature by the Warrant Agent
upon any Warrant Certificate executed by the Company shall be conclusive
evidence that such Warrant Certificate so countersigned has been duly issued
hereunder. The Warrant Agent shall keep, at an office designated for such
purpose, books (the “Warrant Register”) in which, subject to such reasonable
regulations as it may prescribe, it shall register any Warrant Certificates or
Direct Registration Warrants and exchanges and transfers of outstanding Warrants
in accordance with the procedures set forth in Section 4 of this Agreement, all
in form satisfactory to the Company and the Warrant Agent. The Company may
require payment of a sum sufficient to cover any stamp or other tax or other
governmental charge that may be imposed on the Holder in connection with any
such exchange or registration of transfer. The Warrant Agent shall have no
obligation to effect an exchange or register a transfer unless and until any
payments required by the immediately preceding sentence have been made. Prior to
due presentment for registration of transfer or exchange of any Warrant in
accordance with the

 

10



--------------------------------------------------------------------------------

procedures set forth in this Agreement, the Warrant Agent and the Company may
deem and treat the person in whose name any Warrant is registered as the
absolute owner of such Warrant (notwithstanding any notation of ownership or
other writing made in a Warrant Certificate by anyone), for the purpose of any
exercise thereof, any distribution to the Holder thereof and for all other
purposes, and neither the Warrant Agent nor the Company shall be affected by
notice to the contrary. Notwithstanding anything in this Agreement to the
contrary, the Company shall not instruct the Warrant Agent to register any
Direct Registration Warrants unless and until the Warrant Agent shall notify the
Company in writing that it has the capabilities to accommodate Direct
Registration Warrants.

SECTION 4.    Transfer or Exchange.

(a)    Transfer and Exchange of Global Warrant Certificates or Beneficial
Interests Therein. The transfer and exchange of Global Warrant Certificates or
beneficial interests therein shall be effected through the Depository, in
accordance with the terms of this Agreement and the procedures of the
Depository.

(b)    Exchange of a Beneficial Interest in a Global Warrant Certificate for an
Individual Warrant Certificate or Direct Registration Warrant.

(i)    Any Holder of a beneficial interest in any whole number of Warrants
represented by a Global Warrant Certificate may, upon request, exchange such
beneficial interest for a Direct Registration Warrant or a Warrant represented
by an Individual Warrant Certificate of the same series. Upon receipt by the
Warrant Agent (I) from the Depository or its nominee of written instructions or
such other form of instructions as is customary for the Depository on behalf of
any Person having a beneficial interest in a Global Warrant Certificate, and all
other necessary information, and (II) of a written order of the Company signed
by an Appropriate Officer authorizing such exchange, the Warrant Agent shall
cause, in accordance with the standing instructions and procedures existing
between the Depository and the Warrant Agent, the number of Warrants represented
by the Global Warrant Certificate to be reduced by the number of Warrants to be
represented by an Individual Warrant Certificate or Direct Registration Warrant
of the same series, as the case may be, to be issued in exchange for the
beneficial interest of such Person in the Global Warrant Certificate and,
following such reduction, (A) in the case of an exchange for an Individual
Warrant Certificate (x) the Company shall issue and the Warrant Agent shall
either manually or by facsimile countersign an Individual Warrant Certificate
representing the appropriate number of Series A Warrants or Series B Warrants,
as applicable, and (y) the Warrant Agent shall deliver such Individual Warrant
Certificate to the registered Holder thereof, or (B) in the case of an exchange
for a Direct Registration Warrant, the Warrant Agent shall register such Direct
Registration Warrants in accordance with such written instructions from the
Depository and deliver to such holder a Warrant Statement.

(ii)    Series A Warrants or Series B Warrants represented by an Individual
Warrant Certificate issued in exchange for a beneficial interest in a Global
Warrant Certificate of the same series pursuant to this Section 4(b) shall be
issued in such names as the Depository, pursuant to instructions from its direct
or indirect participants or otherwise, shall instruct the Warrant Agent. The
Warrant Agent shall deliver Individual Warrant Certificates

 

11



--------------------------------------------------------------------------------

evidencing such issuance to the Persons in whose names such Individual Warrant
Certificates are so issued. Direct Registration Warrants issued in exchange for
a beneficial interest in a Global Warrant Certificate of the same series
pursuant to this Section 4(b) shall be registered in such names as the
Depository, pursuant to instructions from its direct or indirect participants or
otherwise, shall instruct the Warrant Agent.

(c)    Transfer and Exchange of Individual Warrant Certificates or Direct
Registration Warrants. When the registered Holder of an Individual Warrant
Certificate or Direct Registration Warrant has presented to the Warrant Agent a
written request:

(i)    to register the transfer of any Individual Warrant Certificate or Direct
Registration Warrant; or

(ii)    to exchange any Individual Warrant Certificate or Direct Registration
Warrant for a Direct Registration Warrant or an Individual Warrant Certificate,
respectively, representing an equal number of Warrants of the same series and of
other authorized denominations;

the Warrant Agent shall register the transfer or make the exchange as requested
if (x) its customary requirements for such transactions are met and (y) such
transfer or exchange otherwise satisfies the provisions of this Agreement;
provided, however, that the Warrant Agent has received a written instruction of
transfer or exchange, as applicable, in form satisfactory to the Warrant Agent,
properly completed and duly executed by the Holder thereof or by his attorney,
duly authorized in writing and a written order of the Company signed by an
Appropriate Officer authorizing such exchange. A party requesting transfer of
Warrants must provide any evidence of authority that may be required by the
Warrant Agent, including but not limited to, a signature guarantee from an
eligible guarantor institution participating in a signature guarantee program
approved by the Securities Transfer Association.

(d)    Restrictions on Transfer and Exchange of Individual Warrant Certificates
or Direct Registration Warrants for a Beneficial Interest in a Global Warrant
Certificate. Neither an Individual Warrant Certificate nor a Direct Registration
Warrant may be exchanged for a beneficial interest in a Global Warrant
Certificate pursuant to this Agreement except upon satisfaction of the
requirements set forth below. Upon receipt by the Warrant Agent of appropriate
instruments of transfer with respect to an Individual Warrant Certificate or
Direct Registration Warrant, in form satisfactory to the Warrant Agent, together
with written instructions directing the Warrant Agent to make, or to direct the
Depository to make, an endorsement on the applicable Global Warrant Certificate
of the same series to reflect an increase in the number of Series A Warrants or
Series B Warrants, as applicable, represented by such Global Warrant Certificate
equal to the number of Series A Warrants or Series B Warrants represented by
such Individual Warrant Certificate or Direct Registration Warrant, and all
other necessary information, then the Warrant Agent shall cancel such Individual
Warrant Certificate or Direct Registration Warrant on the Warrant Register and
cause, or direct the Depository to cause, in accordance with the standing
instructions and procedures existing between the Depository and the Warrant
Agent, the number of Series A Warrants or Series B Warrants represented, as
applicable, by such Global Warrant Certificate to be increased accordingly. If
no Global Warrant Certificates are then outstanding, the Company shall issue and
the Warrant

 

12



--------------------------------------------------------------------------------

Agent shall either manually or by facsimile countersign a new Global Warrant
Certificate representing the appropriate number of Series A Warrants or Series B
Warrants, as applicable. Any such transfer shall be subject to the Company’s
prior written approval.

(e)    Restrictions on Transfer and Exchange of Global Warrant Certificates.
Notwithstanding any other provisions of this Agreement (other than the provision
set forth in Section 4(h)), a Global Warrant Certificate may not be transferred
as a whole except by the Depository to a nominee of the Depository or by a
nominee of the Depository to the Depository or another nominee of the Depository
or by the Depository or any such nominee to a successor Depository or a nominee
of such successor Depository.

(f)    Cancellation of Warrant Certificate.

(i)    At such time as all beneficial interests in Warrant Certificates and
Direct Registration Warrants have been exchanged for Common Stock in accordance
herewith, redeemed, repurchased or cancelled, all Warrant Certificates shall be
returned to, or cancelled and retained pursuant to applicable law by, the
Warrant Agent, upon written instructions from the Company reasonably
satisfactory to the Warrant Agent.

(ii)    If at any time:

(A)    the Depositary for the Global Warrant Certificates notifies the Company
that the Depositary is unwilling or unable to continue as Depositary for the
Global Warrant Certificates and a successor Depositary for the Global Warrant
Certificates is not appointed by the Company within 90 days after delivery of
such notice; or

(B) the Company, in its sole discretion, notifies the Warrant Agent in writing
that it elects to exclusively cause the issuance of Individual Warrant
Certificate and Direct Registration Warrants under this Agreement;

then the Warrant Agent, upon written instructions signed by an Appropriate
Officer of the Company, shall register Individual Warrants Certificates and
Direct Registration Warrants, in an aggregate number equal to the number of
Warrants represented by the Global Warrant Certificates, in exchange for such
Global Warrant Certificates.

(g)    Obligations with Respect to Transfers and Exchanges of Warrants.

(i)    To permit registrations of transfers and exchanges, the Company shall
execute and the Warrant Agent is hereby authorized to countersign, either by
manual or facsimile signature, in accordance with the provisions of this
Section 4, Warrant Certificates, as required pursuant to the provisions of this
Section 4.

(ii)    All Warrant Certificates or Direct Registration Warrants issued upon any
registration of transfer or exchange shall be the valid obligations of the
Company, entitled to the same benefits under this Agreement as the Warrant
Certificates or Direct Registration Warrants surrendered upon such registration
of transfer or exchange.

 

13



--------------------------------------------------------------------------------

(iii)    So long as the Depository, or its nominee, is the registered owner of a
Global Warrant Certificate, the Depository or such nominee, as the case may be,
will be considered the sole owner or Holder represented by such Global Warrant
Certificate for all purposes under this Agreement, including, without
limitation, for the purposes of (a) giving notices with respect to such Warrants
and (b) registering transfers with respect to such Warrants. Neither the Company
nor the Warrant Agent, in its capacity as registrar for such Warrants, will have
any responsibility or liability for any aspect of the records relating to
beneficial interests in a Global Warrant Certificate or for maintaining,
supervising or reviewing any records relating to such beneficial interests.

(iv)    The Warrant Agent shall, upon receipt of all information required to be
delivered hereunder, register the transfer of any outstanding Warrants in the
Warrant Register, upon surrender of Warrant Certificates, representing such
Warrants or, in the case of Direct Registration Warrants, upon the delivery by
the Holder thereof, at the Warrant Agent Office designated for such purpose (the
“Warrant Agent Office”), duly endorsed, and accompanied by a completed form of
assignment substantially in the form attached as Exhibit B-1 or B-2 with respect
to any Series A Warrants, as applicable, or Exhibits D-1 or D-2 with respect to
Series B Warrants, as applicable, hereto duly signed by the Holder thereof or by
the duly appointed legal representative thereof or by his attorney, duly
authorized in writing, such signature to be guaranteed by a participant in a
Medallion Signature Guarantee Program at a guarantee level acceptable to the
Warrant Agent. Upon any such registration of transfer, a new Warrant Certificate
or Warrant Statement, as the case may be, shall be issued to the transferee.

(v)    The Warrant Agent shall not undertake the duties and obligations of a
stock transfer agent under this Agreement, or otherwise, including, without
limitation, the duty to receive, issue or transfer shares of Common Stock.

SECTION 5.    Duration and Exercise of Warrants.

(a)    Expiration Date. The Warrants shall expire on July 31, 2023, at 5:00
p.m., New York City time, which is the sixth (6th) anniversary of the Effective
Date (the “Expiration Date”). After 5:00 p.m. New York City time on the
Expiration Date, the Warrants will become void and without further legal effect,
and all rights thereunder and all rights in respect thereof under this Agreement
shall cease as of such time.

(b)    Series A Exercise Price. On and after the Effective Date, the Exercise
Price for the Series A Warrants shall be $57.06 per share (subject to adjustment
pursuant to Section 6 hereof).

(c)    Series B Exercise Price. On and after the Effective Date, the Exercise
Price for the Series B Warrants shall be $62.28 per share (subject to adjustment
pursuant to Section 6 hereof).

(d)    Manner of Exercise.

(i)    Cash Payment. Subject to the provisions of this Agreement, including the
Jones Act limitations on ownership of Warrant Shares by Non-U.S. Citizens set
forth in Section 5(n) hereof and the adjustments contained in Section 6 hereof,
each Warrant

 

14



--------------------------------------------------------------------------------

shall entitle the Holder thereof to purchase from the Company (and the Company
shall issue and sell to such Holder) one fully paid and nonassessable share of
Common Stock at the Exercise Price. All or any of the Warrants represented by a
Warrant Certificate or in the form of Direct Registration Warrants may be
exercised by the registered Holder thereof during normal business hours on any
Business Day, by delivering (A) written notice of such election (“Warrant
Exercise Notice”) to exercise Series A Warrants or Series B Warrants, as
applicable, to the Company (at the address set forth in Section 15 hereof) and
the Warrant Agent at the Warrant Agent Office, no later than 5:00 p.m., New York
City time, on the Expiration Date, which Warrant Exercise Notice shall be
(i) substantially in the form set forth in Exhibit A-1 or Exhibit B-1, as
applicable, in the case of Series A Warrants or Series B Warrants represented by
a Global Warrant Certificate, (ii) substantially in the form set forth in
Exhibit A-2 or Exhibit B-2, as applicable, in the case of Series A Warrants or
Series B Warrants represented by Individual Warrant Certificates and
(iii) substantially in the form set forth in Exhibit A-3 or Exhibit B-3 in the
case of Direct Registration Warrants; and (B) by no later than 5:00 p.m., New
York City time, on the Business Day immediately prior to the Settlement Date,
such Warrants to the Warrant Agent (by book-entry transfer through the
facilities of the Depository, if such Warrants are represented by a Global
Warrant Certificate). Such Warrant Certificate (if such Warrant is represented
by a certificate) and the documents referred to in clauses (A) and (B) of the
immediately preceding sentence shall be accompanied by payment in full in
respect of each Warrant that is exercised, which shall be made by delivery of a
certified or official bank or bank cashier’s check payable to the order of the
Company, or by wire transfer to an account specified in writing by the Company
or Computershare in immediately available funds. Such payment shall be in an
amount equal to the product of the number of shares of Common Stock designated
in such Warrant Exercise Notice multiplied by the Exercise Price for the
Warrants being exercised, in each case as adjusted herein. Upon such surrender
and payment, such Holder shall thereupon be entitled to receive the number of
duly authorized, validly issued, fully paid and nonassessable Warrant Shares as
set forth in Section 5(e) below and in accordance with Section 5(i) below.

(ii)    Cashless Exercise. If the Common Stock is then listed or admitted for
trading on a national securities exchange or an over-the-counter market or
comparable system, and subject to the provisions of this Agreement:

(1)    the Holder shall have the right, in lieu of paying the Exercise Price of
Series A Warrants in cash, to instruct the Company to reduce the number of
shares of Common Stock issuable pursuant to the exercise of such Series A
Warrants (the “Series A Cashless Exercise”), in accordance with the following
formula:

N = P ÷ M

where:

N    =    the number of Warrant Shares to be subtracted from the aggregate
number of Warrant Shares issuable upon exercise of Series A Warrants;

P    =    the aggregate exercise price which would otherwise be payable in cash
for all of the Warrant Shares for which such Warrants are being exercised at the
Exercise Price of Series A Warrants; and

 

15



--------------------------------------------------------------------------------

M    =    the Market Price of a Warrant Share determined as of the Business Day
immediately preceding the day the Warrant Exercise Notice is delivered to the
Warrant Agent.

(2)    the Holder shall have the right, in lieu of paying the Exercise Price of
Series B Warrants in cash, to instruct the Company in writing to reduce the
number of shares of Common Stock issuable pursuant to the exercise of such
Series B Warrants (the “Series B Cashless Exercise”) in accordance with the
following formula:

N = P ÷ M    

where:    

N    =    the number of Warrant Shares to be subtracted from the aggregate
number of Warrant Shares issuable upon exercise of Series B Warrants;

P    =    the aggregate exercise price which would otherwise be payable in cash
for all of the Warrant Shares for which such Warrants are being exercised at the
Exercise Price of Series B Warrants; and

M    =    the Market Price of a Warrant Share determined as of the Business Day
immediately preceding the day the Warrant Exercise Notice is delivered to the
Warrant Agent.

In each of (1) and (2) above, if the Exercise Price of the aggregate number of
Warrants being exercised exceeds the Market Price at the time of such exercise
of the aggregate number of Warrant Shares issuable upon such exercise, then no
Warrant Shares will be issuable via the Cashless Exercise. The Holder shall
effect a Cashless Exercise by indicating on a duly executed Warrant Exercise
Notice that the Holder wishes to effect a Cashless Exercise. Upon receipt of
such election to effect a Cashless Exercise, the Warrant Agent will promptly
request the Company to confirm the number of Warrant Shares issuable in
connection with the Cashless Exercise. The Company shall calculate and transmit
to the Warrant Agent in a written notice the number of Warrant Shares issuable
in connection with any Cashless Exercise.

(e)    The number of Warrant Shares to be issued on such exercise will be
determined by the Company (with written notice thereof to the Warrant Agent) in
accordance with Section 5(d). For the avoidance of doubt, the number of Warrant
Shares determined pursuant to either of the foregoing formulas, as applicable,
to be subtracted from the aggregate number of Warrant Shares issuable shall, if
not a whole number, be rounded up to the nearest whole number. The Warrant Agent
shall have no duty or obligation to investigate or confirm whether the Company’s
determination of the number of Warrant Shares to be issued on such exercise is
accurate or correct, nor shall the Warrant Agent have any duty or obligation to
take any action with regard to such warrant exercise prior to being notified by
the Company of the relevant number of Warrant Shares to be issued.

(f)    Except as otherwise provided herein, any exercise of a Warrant pursuant
to the terms of this Agreement shall be irrevocable and shall constitute a
binding agreement between the Holder and the Company, enforceable in accordance
with its terms.

 

16



--------------------------------------------------------------------------------

(g)    Upon receipt of a Warrant Exercise Notice pursuant to Section 5(d), the
Warrant Agent shall:

(i)    examine all Warrant Exercise Notices and all other documents delivered to
it by or on behalf of Holders as contemplated hereunder to ascertain whether, on
their face, such Warrant Exercise Notices and any such other documents have been
executed and completed in accordance with their terms;

(ii)    endeavor to inform the Company of and cooperate with and assist the
Company in resolving any reconciliation problems between the Warrant Exercise
Notices received and delivery of Warrants to the Warrant Agent’s account;

(iii)    advise the Company, no later than five (5) Business Days after receipt
of a Warrant Exercise Notice, of (a) the receipt of such Warrant Exercise Notice
and the number of Warrants exercised in accordance with the terms of this
Agreement, (b) the instructions with respect to delivery of the shares of Common
Stock deliverable upon such exercise, subject to the timely receipt from the
Depository of the necessary information, and (c) such other information as the
Company shall reasonably require;

(iv)    liaise with the Depository and effect such delivery to the relevant
accounts at the Depository in accordance with its requirements, if requested by
the Company with the delivery of the Common Stock and all other necessary
information by or on behalf of the Company for delivery to the Depository; and

(v)    forward any funds received by Warrant Agent for payment of the aggregate
Exercise Price in a given week by the fifth (5th) Business Day of the following
week by wire transfer to an account designated by the Company, provided that the
Company shall pay Warrant Agent wire transfer fees for each such wire pursuant
to the fee schedule attached hereto.

(h)    All questions as to the validity, form and sufficiency (including time of
receipt) of a Warrant exercise shall be determined by the Company in its sole
discretion in good faith, which determination shall be final and binding. The
Company reserves the right to reject any and all Warrant Exercise Notices not in
proper form or for which any corresponding agreement by the Company to exchange
would, in the opinion of the Company, be unlawful as determined in good faith.
Such determination by the Company shall be final and binding on the Holders
absent manifest error. Moreover, the Company reserves the absolute right to
waive any of the conditions to the exercise of Warrants or defects in Warrant
Exercise Notices with regard to any particular exercise of Warrants. Neither the
Company nor the Warrant Agent shall be under any duty to give notice to the
Holders of any irregularities in any exercise of Warrants, nor shall they incur
any liability for the failure to give such notice.

(i)    As soon as reasonably practicable after the exercise of any Warrant (and
in any event not later than 10 Business Days thereafter), the Company shall
issue, or otherwise deliver, in authorized denominations to or upon the order of
the Holder, either: (A) if such Holder holds the Warrants being exercised
through the Depository’s book-entry transfer facilities, by same-day or next-day
credit to the Depository for the account of such Holder or for the account of a
participant in the Depository the number of Warrant Shares to which such

 

17



--------------------------------------------------------------------------------

Holder is entitled, in each case registered in such name and delivered to such
account as directed in the Warrant Exercise Notice by such Holder or by the
direct participant in the Depository through which such Holder is acting; (B) if
such Holder holds the Warrants being exercised in the form of Individual Warrant
Certificates, a book-entry interest in the number of Warrant Shares to which
such Holder is entitled on the books of the Company’s transfer agent or, at the
Company’s option, by delivery to the address designated by such Holder in its
Warrant Exercise Notice of a physical certificate or certificates representing
the number of Warrant Shares to which such Holder is entitled, in fully
registered form, registered in such name or names as may be directed by such
Holder; or (C) if such Holder holds the Warrants being exercised in the form of
Direct Registration Warrants, a book-entry interest in the number of Warrant
Shares to which such Holder is entitled on the books and records of the
Company’s transfer agent. Such Warrant Shares shall be deemed to have been
issued and any person so designated to be named therein shall be deemed to have
become a Holder of record of such Warrant Shares as of the close of business on
the date of the delivery thereof.

If fewer than all of the Warrants evidenced by a Global Warrant Certificate
surrendered upon the exercise of Warrants are exercised at any time prior to the
Expiration Date, the Warrant Agent shall cause a notation to be made to the
records maintained by the Depository. The Person in whose name any certificate
or certificates, or any Warrant Exercise Notice, for the Warrant Shares are to
be issued (or such Warrant Shares are to be registered, in the case of a
book-entry transfer) upon exercise of a Warrant shall be deemed to have become
the holder of record of such Warrant Shares on the date such Warrant Exercise
Notice is delivered.

(j)    Notwithstanding any adjustment pursuant to Section 6 in the number of
Warrant Shares purchasable upon the exercise of a Warrant, the Company shall not
be required to issue Warrants to purchase fractions of Warrant Shares, or to
issue fractions of Warrant Shares upon exercise of the Warrants, or to
distribute certificates which evidence fractional Warrant Shares. In the event
of an adjustment that results in a Warrant becoming exercisable for fractional
Warrant Shares, the number of Warrant Shares subject to such Warrant shall be
adjusted upward or downward to the nearest whole number of Warrant Shares or
Other Securities (with one half rounded up). All Warrants held by a Holder shall
be aggregated for purposes of determining any such adjustment.

(k)    If all of the Warrants evidenced by a Warrant Certificate have been
exercised, such Warrant Certificate shall be cancelled by the Warrant Agent.
Such cancelled Warrant Certificate shall then be disposed of by or at the
direction of the Company in accordance with applicable law. The Warrant Agent
shall confirm such information to the Company in writing as promptly as
practicable.

(l)    The Company shall pay all expenses in connection with, and all taxes and
other governmental charges that may be imposed with respect to, the issuance or
delivery of Warrant Shares upon exercise of Warrants; provided, that the Company
shall not be required to pay any tax or governmental charge that may be imposed
with respect to any applicable withholding or the issuance or delivery of the
Warrant Shares to any Person other than the Holder of the Warrants underlying
such Warrant Shares, and no such issuance or delivery shall be made unless and
until the Person requesting such issuance has paid to the Company the amount of
any such tax, or has established to the satisfaction of the Company that such
tax has been paid.

 

18



--------------------------------------------------------------------------------

(m)    The Warrant Agent shall keep copies of this Agreement and any notices
given or received hereunder for a period beginning on the date of this Agreement
and ending no earlier than the first anniversary of the Expiration Date.

(n)    Jones Act Limitations on Warrant Exercise. Notwithstanding the other
provisions of this Agreement, in order to facilitate the Company’s compliance
with the Jones Act and other U.S. Maritime Laws concerning the ownership of the
Common Stock by Non-U.S. Citizens with regard to its continuing ability to
operate its vessels in the coastwise trade of the United States and to comply
with obligations of the Company under contracts that it may enter into from time
to time with the United States Government:

(i)    At the time of exercise of any Warrant, its Holder shall advise the
Company whether or not it (or, if not the Holder, the Person that the Holder has
designated to receive the Warrant Shares issuable upon exercise of such Warrant)
is a U.S. Citizen. The Company may require a Holder (or, if not the Holder, the
Person that the Holder has designated to receive the Warrant Shares issuable
upon exercise of such Warrant) to provide it with such documents and other
information as it may request as reasonable proof confirming that the Holder
(or, if not the Holder, the Person that the Holder has designated to receive the
Warrant Shares issuable upon exercise of such Warrant) is a U.S. Citizen.

(ii)    Any Holder that cannot establish to the Company’s reasonable
satisfaction that it (or, if not the Holder, the Person that the Holder has
designated to receive the Warrant Shares issuable upon exercise of any Warrant)
is a U.S. Citizen may not exercise any Warrant to the extent the Warrant Shares
deliverable upon exercise of such Warrant would constitute Excess Shares if they
were issued, which shall be determined by the Company in its sole discretion at
the time of any proposed exercise of such Warrant; provided, that in such event,
any such Holder shall have the right to exercise such Warrant to receive Jones
Act Warrants in lieu of Warrant Shares, to the extent permitted under the
proviso set forth in the fifth sentence of Section 3(a) hereof. The Company
shall provide prompt written notice to the Warrant Agent of any determination
that the Company makes that any Holder is entitled to receive Jones Act Warrants
in lieu of Warrant Shares pursuant to the proviso set forth in the fifth
sentence of Section 3(a) hereof. The Warrant Agent shall not be deemed to have
any knowledge of whether a Holder is entitled to receive Jones Act Warrants in
lieu of Warrant Shares and the Warrant Agent shall be fully protected for
failing to take any action in connection therewith unless and until it has
received such written notice from the Company.

(iii)    Any sale, transfer or other disposition of any Warrant by any Holder
that is a Non-U.S. Citizen to a Person who is a U.S. Citizen must be a complete
transfer of such Holder’s interests in such Warrant and the Warrant Shares
issuable upon its exercise to such Person with the transferor retaining no
ability to direct or control such Person. The foregoing restriction shall also
apply to any Person that the Holder has designated to receive the Warrant Shares
issuable upon exercise of any Warrant.

 

19



--------------------------------------------------------------------------------

(iv)    If at any time the Company either ceases to be a reporting company under
the Securities and Exchange Act of 1934 or the rules thereunder (the “Exchange
Act”), or fails to timely file any amendments to its Charter as required by the
Exchange Act, the Company shall provide the Warrant Agent with the then current
copy of the Company’s Charter or (at the Company’s option) an excerpt from the
Company’s Charter containing then current version of the article entitled
“Compliance with U.S. Maritime Laws” and upon the request of any Holder the
Warrant Agent shall provide such copy or excerpt to such Holder; provided, that,
in each case, the Company and/or the Warrant Agent shall be obligated to provide
such copy or excerpt only (A) following amendments to such article and (B) to
the extent such copy or excerpt is not (or will not be) publicly filed or
otherwise made available in a format such that Holders can rely on the publicly
available copy as the then most current copy or excerpt.

(v)    Notwithstanding anything herein to the contrary (1) in the event the
Jones Act and other applicable U.S. Maritime Laws are repealed or amended so
that the ownership of the Common Stock by Non-U.S. Citizens is no longer
restricted in any way, the provisions of this Section 5(n) shall no longer apply
to any Holder or Warrant, (2) the Warrant Agent shall not be deemed to have any
knowledge of the Jones Act or any U.S. Maritime Laws and (3) other than as
expressly set forth in this Agreement, the Warrant Agent shall have no
obligations to comply with the Jones Act or other U.S. Maritime Laws.

(o)    Cost Basis Information.

(i)    In the event of a cash exercise of Warrants, the Company hereby instructs
the Warrant Agent to record cost basis for newly issued shares as reasonably
determined by the Company prior to processing.

(ii)    In the event of a Cashless Exercise of Warrants, the Company shall
provide the cost basis for shares issued pursuant to such Cashless Exercise at
the time the Company confirms the number of Warrant Shares issuable in
connection with such Cashless Exercise to the Warrant Agent pursuant to
Section 5(e) hereof.

SECTION 6.    Adjustment of Exercise Price and Number of Shares Purchasable or
Number of Warrants; Redemption of Warrants.

(a)    Stock Dividends, Subdivisions and Combinations of Shares. If after the
date hereof the number of outstanding shares of Common Stock is increased by a
share dividend or share distribution to all holders of Common Stock, in each
case payable in shares of Common Stock, or by a subdivision, combination or
other reclassification of shares of Common Stock, then, in any such event, the
number of shares of Common Stock issuable for each Warrant and the Exercise
Price will be adjusted as follows, on the day following the record date fixed
for the determination of holders of shares of Common Stock entitled to receive
such dividend or share distribution, and in the cases of subdivisions,
combinations and other reclassifications, on the day following the effective
date thereof: (a) the Exercise Price in effect immediately prior to such action
shall be adjusted to a new Exercise Price that bears the same relationship to
the Exercise Price in effect immediately prior to such event as the total number
of shares of Common Stock outstanding immediately prior to such action bears to
the total number of shares of Common Stock outstanding immediately after such
event; and (b) the number of shares of Common Stock

 

20



--------------------------------------------------------------------------------

purchasable upon the exercise of any Warrant after such event shall be the
number of shares of Common Stock obtained by multiplying the number of shares of
Common Stock purchasable immediately prior to such adjustment upon the exercise
of such Warrant by the Exercise Price in effect immediately prior to such
adjustment and dividing the product so obtained by the Exercise Price in effect
after such adjustment. A distribution to holders of the Common Stock of rights
expiring less than thirty (30) calendar days after the issuance thereof
entitling holders to purchase shares of Common Stock at a price per share less
than the Market Price as of the record date fixed for the determination of
holders of Common Stock entitled to receive such rights shall be deemed a
dividend of a number of shares of Common Stock equal to the product of (i) the
number of shares of Common Stock actually issued in such distribution (or
actually issued under any issued rights that are convertible into or exercisable
for the Common Stock) multiplied by (ii) one (1) minus the quotient of (x) the
price per share of Common Stock paid to exercise such rights divided by (y) the
Market Price on such record date, and the amount of Common Stock issuable for
each Warrant and the Exercise Price will be adjusted in accordance with the
foregoing sentence. For purposes of this Section 6(a), if the rights constitute
securities convertible into or exercisable for Common Stock, in determining the
price payable for Common Stock, there shall be taken into account any
consideration received for such rights, as well as any additional amount payable
upon exercise or conversion.

(b)    Distributions. If after the date hereof the Company shall distribute to
all holders of its shares of Common Stock evidences of its indebtedness or
assets (excluding cash distributions made as a dividend payable out of earnings
or out of surplus legally available for dividends under the laws of the
jurisdiction of incorporation of the Company and excluding Qualified Asset Sale
Distributions) or rights to subscribe for shares of Common Stock expiring at
least thirty (30) calendar days after the issuance thereof (excluding any
dividend or other distribution payable in shares of Common Stock for which
adjustment is made under Section 6(a)), then in each such case (i) the Exercise
Price in effect on the trading day immediately following the close of business
on the record date for such distribution shall be decreased to an amount
determined by multiplying such Exercise Price by a fraction, the numerator of
which is the Market Price of a share of Common Stock on the trading day
immediately prior to the Ex-Date less the Market Price of the assets or
evidences of indebtedness so distributed or of such subscription rights per
share of Common Stock outstanding on the trading day immediately prior to the
Ex-Date (determined for such purpose on the basis of the aggregate assets,
evidences of indebtedness and/or rights distributed with respect to one share of
Common Stock as if, for purposes of the definition of “Market Price”, such
assets, evidences of indebtedness and/or rights were an “Other Security” as
defined herein) (as determined by the Board of Directors of the Company, whose
determination shall be conclusive, and described in a statement filed with the
Warrant Agent) and the denominator of which is the Market Price of a share of
Common Stock on the trading day immediately prior to the Ex-Date and (ii) the
number of shares of Common Stock purchasable upon the exercise of any Warrant
after such event shall be the number of shares of Common Stock obtained by
multiplying the number of shares of Common Stock purchasable immediately prior
to such adjustment upon the exercise of such Warrant by the Exercise Price in
effect immediately prior to such adjustment and dividing the product so obtained
by the Exercise Price in effect after such adjustment. Such adjustments shall be
made by the Company whenever any such distribution is made, and shall become
effective retroactively on the date immediately after the record date for the
determination of stockholders entitled to receive such distribution.

 

21



--------------------------------------------------------------------------------

(c)    Adjustments for Mergers and Consolidations; Redemption upon Redemption
Event.

(i)     In case the Company, after the date hereof, shall merge, consolidate or
otherwise engage in a recapitalization, reclassification, reorganization or
business combination with another Person (excluding any reclassification,
combination, subdivision or other transaction for which adjustment is made under
Section 6(a) or Section 6(b)), then, subject to the last sentence of this
Section 6(c)(i), in the case of any such transaction resulting in Common Stock
being converted into, exchanged for or otherwise changed into Transaction
Consideration, or in the case of any Qualified Asset Sale Distribution, in each
case occurring while any Warrants remain outstanding and unexpired, proper
provision shall be made (including the Company obtaining the agreement of any
surviving entity in such transaction to assume the Warrants) so that, upon the
basis and terms and in the manner provided in this Agreement, the Holders, upon
the exercise of the Warrants any time after the consummation of such transaction
and prior to the Expiration Date, shall be entitled to receive (upon payment of
the aggregate Exercise Price in effect immediately prior to the consummation of
such transaction for all Warrant Shares issuable upon such exercise immediately
prior to such consummation), in lieu of the Warrant Shares issuable upon such
exercise immediately prior to such consummation, the amount of Transaction
Consideration to which each such Holder would have been entitled as a holder of
Warrant Shares upon such consummation if such Holder had exercised the rights
represented by the Warrants held by such Holder immediately prior to such
consummation, subject to adjustments (subsequent to such consummation) as nearly
equivalent as practicable to the adjustments provided for in Sections 6(a) and
6(b) above (it being understood that any dividends or distributions declared by
the Company in connection with and conditioned upon consummation of such
transaction, shall for purposes of the foregoing, be part of the Transaction
Consideration to which the such Holder would have been entitled to receive if
such Holder had so exercised such Warrants); provided, further, that the Board
of Directors of the Company shall be entitled, in its sole discretion, to reduce
the cash portion of the Transaction Consideration payable to such Holder in
respect of each of its Warrants upon exercise thereof if and to the extent the
Company reduces the Exercise Price payable by such Holder in respect of each
such Warrant by an amount equal to such portion; provided, further, that,
subject to the last sentence of this Section 6(c)(i), each Holder shall be
required at the consummation of a Cash Dominated Sale to receive (subject to
delivery of the Payoff Documentation by such Holder) that amount of
consideration determined reasonably and in good faith by the Board of Directors
of the Company to be equal to Intrinsic Value of such Holder’s Warrants, and
upon consummation of such Cash Dominated Transaction, the Holders shall
surrender all Warrant Certificates to the Warrant Agent for cancellation and the
right to receive such amount shall be the sole right of such Holders from and
after the consummation of such Cash Dominated Sale, and the Warrants shall be
cancelled upon such payment (subject to receipt of the Payoff Documentation);
provided, further, that in the event, in a Cash Dominated Sale, that the holders
of shares of Common Stock receive Transaction Consideration that is not entirely
cash, the Company may satisfy its obligations to Holders pursuant to this
Section 6(c)(i) by delivery of the same forms and proportions of Transaction
Consideration that is paid or is payable to holders of shares of Common Stock in
connection with such Cash Dominated Sale; provided, further, that if the
Intrinsic Value of the Series A Warrants is zero or less than zero, then all
Series A Warrants shall be cancelled and of no further force and effect upon
consummation of such transaction with no payments owed to the Holders thereof,
and if the Intrinsic Value of the Series B Warrants is zero or less than zero,
then all Series B Warrants

 

22



--------------------------------------------------------------------------------

shall be cancelled and of no further force and effect upon consummation of such
transaction with no payments owed to the Holders thereof. Notwithstanding
anything to the contrary in this Section 6(c)(i) or this Agreement, no
adjustment or cancellation of Warrants shall be made pursuant to this
Section 6(c)(i) with respect to a Redemption Event and all Warrants shall be
redeemed pursuant to Section 6(c)(ii) upon the consummation of any Redemption
Event.

(ii)    Notwithstanding Section 6(c)(i) or anything to the contrary in this
Agreement, proper provision shall be made in any definitive documents executed
by the Company providing for a Redemption Event with respect to any Warrants so
that upon consummation of such Redemption Event, the Company shall redeem (or
cause the surviving company in such Redemption Event to redeem) all outstanding
Series A Warrants or Series B Warrants, as applicable, that have not been
exercised as of the applicable Cut-Off Time at a price equal to the applicable
Redemption Payment Amount (the “Redemption”), such redemption to be effective
upon, and such Warrants to be cancelled concurrent with, the consummation of
such Redemption Event (which in the case of a Qualified Asset Sale Distribution
shall be upon payment or delivery of such dividend or distribution), whereupon
the Holders shall be entitled to receive, in lieu of the Common Stock or Other
Securities issuable upon the exercise of such Warrants, and in lieu of any
further rights under such Warrants, solely the payment of the Redemption Payment
Amount in cash (and, if applicable, evidence of book-entries (or equivalent)
with respect to any portion of the Transaction Consideration comprising non-cash
consideration) in respect of each such Warrant on the Redemption Payment Date.
The Company shall cause (in the definitive documents regarding a Redemption
Event) sufficient Transaction Consideration to be deposited with the paying
agent (or, if practicable, the Warrant Agent) so that, upon the Redemption
Payment Date, each Holder of redeemed Series A Warrants and redeemed Series B
Warrants shall receive either (A) payment in cash or (B) evidence of book
entries in the appropriate transfer registry (or equivalent) with respect to all
Transaction Consideration comprising the Redemption Payment Amount in an amount
equal to the aggregate Redemption Payment Amount in respect of such redeemed
Warrants, in each case subject to receipt of the Payoff Documentation with
respect thereto. No Warrant may be exercised after the Cut-Off Time.

(d)    Notice of Adjustment in Exercise Price; Transactional Treatment. Whenever
the Exercise Price and Warrant Shares issuable or the rights of the Holder shall
be adjusted in connection with a transaction as provided in this Section 6, the
Company shall forthwith file with the Warrant Agent a statement, signed by an
Appropriate Officer, stating in detail the facts requiring such adjustment, the
Exercise Price that will be effective after such adjustment and the impact of
such adjustment on the number and kind of securities issuable upon exercise of
the Warrants, or otherwise the treatment of such Warrants in connection with
such transaction pursuant to Section 6(c), including the form and requirements
for any applicable Payoff Documentation and any applicable Cut-Off Time. The
Company shall also cause a notice setting forth any such adjustments to be sent
by mail, first class, postage prepaid, to each registered Holder at its address
appearing on the Warrant Register. The Warrant Agent shall have no duty with
respect to any statement filed with it except to keep the same on file and
available for inspection by registered Holders during reasonable business hours.
The Warrant Agent shall not at any time be under any duty or responsibility to
any Holder to determine whether any facts exist which may require any adjustment
to the Exercise Price or securities issuable, or with respect to the nature or
extent of any adjustment of the Exercise Price or securities issuable when made
or with respect to the method employed in making such adjustment.

 

23



--------------------------------------------------------------------------------

(e)    No Change in Warrant Terms on Adjustment. Irrespective of any adjustments
in the Exercise Price or the number of Warrant Shares (including any inclusion
of Other Securities) issuable upon exercise, Warrants theretofore or thereafter
issued may continue to express the same prices and number of Warrant Shares as
are stated in the similar Warrants issuable initially, or at some subsequent
time, pursuant to this Agreement, and the Exercise Price and such number of
Warrant Shares issuable upon exercise specified thereon shall be deemed to have
been so adjusted.

(f)    Treasury Shares. Shares of Common Stock at any time owned by the Company
shall not be deemed to be outstanding for the purposes of any computation under
this Section 6.

(g)    Deferral or Exclusion of Certain Adjustments. No adjustment to the
Exercise Price or Warrant Shares issuable shall be required hereunder unless
such adjustment together with other adjustments carried forward (as provided
below), would result in an increase or decrease of at least one percent (1%) of
the applicable Exercise Price or Warrant Shares issuable; provided, that any
adjustments which by reason of this Section 6(g) are not required to be made
shall be carried forward and taken into account in any subsequent adjustment. No
adjustment need be made for a change in the par value of the shares of Common
Stock. All calculations under this Section 6(g) shall be made to the nearest one
one-thousandth (1/1,000) of one cent ($0.01) or to the nearest one
one-thousandth (1/1,000) of a share, as the case may be.

SECTION 7.    Cancellation of Warrants. The Warrant Agent shall cancel all
Warrant Certificates surrendered for exchange, substitution or transfer in whole
or in part. Such cancelled Warrant Certificates shall thereafter be disposed of
by the Warrant Agent upon written instructions from the Company reasonably
satisfactory to the Warrant Agent and such Direct Registration Warrants shall be
canceled by appropriate notation on the Warrant Register.

SECTION 8.    Mutilated or Missing Warrant Certificates. Upon receipt by the
Company and the Warrant Agent from any Holder of evidence reasonably
satisfactory to them of the ownership of and the loss, theft, destruction or
mutilation of such Holder’s Warrant Certificate and a surety bond or indemnity
reasonably satisfactory to them and holding the Warrant Agent and Company
harmless, and in case of mutilation upon surrender and cancellation thereof, and
absent notice to Warrant Agent that such Warrant Certificates have been acquired
by a bona fide purchaser, the Company will execute and the Warrant Agent will
countersign and deliver in lieu thereof a new Warrant Certificate of like tenor
and representing an equal number of Warrants to such Holder; provided, that in
the case of mutilation, no bond or indemnity shall be required if such Warrant
Certificate in identifiable form is surrendered to the Company or the Warrant
Agent for cancellation. Upon the issuance of any new Warrant Certificate under
this Section 8, the Company may require the payment of a sum sufficient to cover
any stamp tax or other governmental charge that may be imposed in relation
thereto and any other expenses (including the reasonable fees and expenses of
the Warrant Agent) in connection therewith. Every new Warrant Certificate
executed and delivered pursuant to this Section 8 in lieu of any lost, stolen,
destroyed or mutilated Warrant Certificate shall be entitled to

 

24



--------------------------------------------------------------------------------

the same benefits of this Agreement equally and proportionately with any and all
other Warrant Certificates, whether or not the allegedly lost, stolen or
destroyed Warrant Certificate shall be at any time enforceable by anyone. The
provisions of this Section 8 are exclusive and shall preclude (to the extent
lawful) all other rights or remedies with respect to the replacement of lost,
stolen, destroyed or mutilated Warrant Certificates.

SECTION 9.    Merger, Consolidation, Etc. In connection with any merger or
consolidation prior to the Expiration Date, the Company shall make appropriate
provision to ensure that the Holders shall have the right to receive, upon
consummation of such transaction and (except in a Cash Dominated Sale or a
Redemption Event) thereafter upon exercise of any convertible securities so
received, as applicable, such property as may be required pursuant to Section 6
hereof, and to the extent such property includes convertible securities, the
Company shall provide for adjustments substantially equivalent to the
adjustments provided for in Section 6 hereof.

SECTION 10.    Reservation of Shares; Certain Actions.

(a)    Reservation of Shares. The Company shall at all times reserve and keep
available, free from preemptive rights, out of its authorized but unissued
Common Stock (or out of authorized Other Securities), solely for issuance and
delivery upon exercise of Warrants, the full number of Warrant Shares from time
to time issuable upon the exercise of all Warrants and any other outstanding
warrants, options or similar rights, from time to time outstanding. All Warrant
Shares shall be duly authorized and, when issued upon such exercise of the
Warrants, shall be duly and validly issued, and (if applicable) fully paid and
nonassessable, free from all taxes, liens, charges, security interests,
encumbrances and other restrictions created by or through the Company and issued
without violation (i) of any preemptive or similar rights of any stockholder of
the Company and (ii) by the Company of any applicable law or governmental
regulation or any requirements of any domestic securities exchange upon which
the Warrant Shares may be listed at the time of such exercise.

(b)    Certain Actions. Before taking any action that would cause an adjustment
pursuant to Section 6 reducing any Exercise Price below the then par value (if
any and if applicable) of the Warrant Shares issuable upon exercise of the
Warrants, the Company will take any reasonable corporate action that may, in the
opinion of its counsel, be necessary in order that the Company may validly and
legally issue fully paid and nonassessable Warrant Shares at such Exercise Price
as so adjusted.

SECTION 11.    Notification of Certain Events; Corporate Action. In the event
of:

(a)    any taking by the Company of a record of the holders of any class of
securities for the purpose of determining the holders thereof who are entitled
to receive any dividend (excluding cash distributions made as a dividend payable
out of earnings or out of surplus legally available for dividends under the laws
of the jurisdiction of incorporation of the Company) or other distribution of
any kind, or any right to subscribe for, purchase or otherwise acquire any
shares of stock of any class or any other securities or property, or to receive
any other right or interest of any kind; or

 

25



--------------------------------------------------------------------------------

(b)    (i) any capital reorganization of the Company, (ii) any reclassification
of the capital shares of the Company (other than a change in par value or from
par value to no par value or from no par value to par value or as a result of a
subdivision or combination), (iii) the consolidation or merger of the Company
with or into any other corporation (other than a consolidation or merger in
which the Company is the continuing corporation and which does not result in any
change in the shares of Common Stock), (iv) the sale or transfer of the
properties and assets of the Company as, or substantially as, an entirety to
another Person, or (v) an exchange offer for Common Stock (or Other Securities);
or

(c)    the voluntary or involuntary dissolution, liquidation, or winding up of
the Company, the Company shall cause to be filed with the Warrant Agent and
mailed to each Holder a notice specifying (x) the date or expected date on which
any such record is to be taken for the purpose of such dividend, distribution or
right, and the amount and character of any such dividend, distribution or right,
or if a record is not to be taken, the date as of which the holders of Common
Stock of record to be entitled to such dividend, distribution, or right are to
be determined, and the amount and character of such dividend, distribution or
right, or (y) the date or expected date on which any such reorganization,
reclassification, consolidation, merger, sale, transfer, exchange offer,
dissolution, liquidation or winding up is expected to become effective, and the
time, if any such time is to be fixed, as of which holders of record of Common
Stock (or Other Securities) shall be entitled to exchange their shares of Common
Stock (or Other Securities) for the securities or other property deliverable
upon such reorganization, reclassification, consolidation, merger, sale,
transfer, exchange offer, dissolution, liquidation or winding up. Such notice
shall be delivered not less than ten (10) calendar days prior to such date
therein specified, in the case of any such date referred to in clause (x) of the
preceding sentence, and not less than twenty (20) calendar days prior to such
date therein specified, in the case of any such date referred to in clause
(y) of the preceding sentence. Failure to give such notice within the time
provided or any defect therein shall not affect the legality or validity of any
such action.

SECTION 12.    Warrant Agent. The Warrant Agent undertakes the duties and
obligations expressly imposed by this Agreement upon the terms and conditions
set forth in this Section 12.

(a)    Limitation on Liability. The Warrant Agent shall not by countersigning
Warrant Certificates or by any other act hereunder be accountable with respect
to or be deemed to make any representations as to the validity or authorization
of the Warrants or the Warrant Certificates (except as to its countersignature
thereon), as to the validity, authorization or value (or kind or amount) of any
Warrant Shares or other property delivered or deliverable upon exercise of any
Warrant, or as to the purchase price of such Warrant Shares or other property.
The Warrant Agent shall not (i) be liable for any recital or statement of fact
contained herein or in the Warrant Certificates or for any action taken,
suffered or omitted by the Warrant Agent in the belief that any Warrant
Certificate or any other document or any signature is genuine or properly
authorized unless such action or omission was taken or omitted to be taken in
bad faith, gross negligence or willful misconduct(which bad faith, gross
negligence or willful misconduct must be determined by a final, non-appealable
judgment of a court of competent jurisdiction), (ii) be responsible for
determining (x) compliance by any Person with the provisions set forth in
Section 5(n) or (y) any facts exist that may require any adjustment of the
Exercise Price and the number of Warrant Shares, or with respect to the nature
or extent of any such adjustments when

 

26



--------------------------------------------------------------------------------

made, or with respect to the method of adjustment employed, (iii) be responsible
for any failure on the part of the Company to issue, transfer or deliver any
Warrant Shares or property upon the surrender of any Warrant for the purpose of
exercise or to comply with any other of the Company’s covenants and obligations
contained in this Agreement or in the Warrant Certificates or (iv) be liable for
any action taken, suffered or omitted to be taken in connection with this
Agreement, except for its own bad faith, gross negligence or willful misconduct
(which bad faith, gross negligence or willful misconduct must be determined by a
final, non-appealable judgment of a court of competent jurisdiction) for which
the Warrant Agent shall be liable. Notwithstanding anything in this Agreement to
the contrary, in no event shall the Warrant Agent be liable for special,
indirect, punitive, incidental or consequential loss or damage of any kind
whatsoever (including but not limited to lost profits), even if the Warrant
Agent has been advised of the likelihood of the loss or damage and regardless of
the form of the action. Notwithstanding anything to the contrary herein, any
liability of the Warrant Agent under this Agreement shall be limited to the
lesser of (i) the amount of fees, but not including reimbursable expenses, paid
by the Company to the Warrant Agent during the twenty-four (24) months
immediately preceding the event for which recovery from the Warrant Agent is
being sought, and (ii) $50,000.

(b)    Instructions. The Warrant Agent is hereby authorized to accept advice or
instructions with respect to the performance of its duties hereunder from an
Appropriate Officer and to apply to any such officer for advice or instructions.
The Warrant Agent shall be fully protected and authorized in relying upon the
most recent advice or instructions received by any such officer. The Warrant
Agent shall not be liable for any action taken, suffered or omitted by it in
accordance with the advice or instructions of any such officer.

(c)    Agents. The Warrant Agent may execute and exercise any of the rights and
powers hereby vested in it or perform any duty hereunder either itself or by or
through its attorneys, agents or employees, and the Warrant Agent shall not be
answerable or accountable for any act, default, neglect or misconduct of any
such attorneys, agents or employees or for any loss to the Company resulting
from such neglect or misconduct, provided that the Warrant Agent acts without
gross negligence, willful misconduct or bad faith (each as determined by a final
judgment of a court of competent jurisdiction) in the selection and continued
employment thereof. The Warrant Agent shall not be under any obligation or duty
to institute, appear in, or defend any action, suit or legal proceeding in
respect hereof, but this provision shall not affect the power of the Warrant
Agent to take such action as the Warrant Agent may consider necessary. The
Warrant Agent shall promptly notify the Company in writing of any claim made or
action, suit or proceeding instituted against the Warrant Agent arising out of
or in connection with this Agreement.

(d)    Cooperation. The Company will perform, execute, acknowledge and deliver
or cause to be performed, executed, acknowledged and delivered all such further
acts, instruments and assurances as may reasonably be required by the Warrant
Agent in order to enable the Warrant Agent to carry out or perform its duties
under this Agreement.

(e)    Agent Only. The Warrant Agent shall act solely as agent for the Company
in accordance with the terms and conditions hereof and does not assume any
obligation or relationship of agency or trust with any Holders. The Warrant
Agent shall not be liable except for the performance of such duties as are
expressly set forth herein, and no implied covenants or obligations shall be
read into this Agreement against the Warrant Agent, whose duties and obligations
shall be determined solely by the express provisions hereof.

 

27



--------------------------------------------------------------------------------

(f)    Right to Counsel. The Warrant Agent may at any time consult with legal
counsel reasonably satisfactory to it (who may be legal counsel for the
Company), and the Warrant Agent shall incur no liability or responsibility to
the Company or to any Warrant Holder for any action taken, suffered or omitted
by the Warrant Agent in good faith in accordance with the opinion or advice of
such counsel.

(g)    Compensation. For all services rendered by the Warrant Agent hereunder,
the Company agrees to pay the Warrant Agent fees in accordance with Schedule H
hereto and to reimburse the Warrant Agent for its reasonable expenses incurred
by the Warrant Agent (including reasonable counsel fees and expenses) in
connection with the acceptance, negotiation, preparation, delivery,
administration, execution, modification, waiver, delivery, enforcement or
amendment of the Agreement and the exercise and performance of its duties
hereunder.

(h)    Accounting and Payment. The Warrant Agent shall account to the Company
with respect to Warrants exercised or converted and pay to the Company all
moneys received by the Warrant Agent on behalf of the Company on the purchase of
Warrant Shares through the exercise of Warrants pursuant to the procedures set
forth in Section 5(g)(v). The Warrant Agent shall advise the Company by
facsimile or by electronic transmission at the end of each day on which a
payment for the exercise of Warrants is received of the amount so deposited to
such account.

(i)    No Conflict. Subject to applicable law, the Warrant Agent and any
stockholder, affiliate, director, officer or employee of the Warrant Agent may
buy, sell or deal in any of the Warrants or other securities of the Company or
become pecuniarily interested in any transaction in which the Company may be
interested, or contract with or lend money to the Company or otherwise act as
fully and freely as though it were not Warrant Agent under this Agreement.
Subject to applicable law, nothing herein shall preclude the Warrant Agent from
acting in any other capacity for the Company or for any other Person including,
without limitation, acting as trustee under an indenture.

(j)    Resignation; Termination. The Warrant Agent may resign its duties and be
discharged from all further duties and liabilities hereunder (except liabilities
arising prior to resignation as a result of the Warrant Agent’s bad faith, gross
negligence or willful misconduct (which bad faith, gross negligence or willful
misconduct must be determined by a final, non-appealable judgment of a court of
competent jurisdiction)) after giving thirty (30) calendar days’ prior written
notice to the Company. In the event the transfer agency relationship in effect
between the Company and Warrant Agent terminates, the Warrant Agent shall be
deemed to have resigned automatically and be discharged from its duties under
this Agreement as of the effective date of such termination. The Company may
remove the Warrant Agent upon thirty (30) calendar days’ written notice, and the
Warrant Agent shall thereupon in like manner be discharged from all further
duties and liabilities hereunder, except as have been caused by the Warrant
Agent’s bad faith, gross negligence or willful misconduct (which bad faith,
gross negligence or willful misconduct must be determined by a final,
non-appealable judgment of a court of competent jurisdiction) prior to removal.
The Company shall cause to be mailed

 

28



--------------------------------------------------------------------------------

promptly (by first class mail, postage prepaid) to each registered Holder at
such Holder’s last address as shown on the register of the Company, at the
Company’s expense, a copy of such notice of resignation or notice of removal, as
the case may be. Upon such resignation or removal the Company shall promptly
appoint in writing a new warrant agent. If the Company shall fail to make such
appointment within a period of thirty (30) calendar days after it has been
notified in writing of such resignation by the resigning Warrant Agent or after
such removal, then the Holder of any Warrant may apply to any court of competent
jurisdiction for the appointment of a new warrant agent. A resignation or
removal of the Warrant Agent and appointment of a successor Warrant Agent will
become effective only upon the successor Warrant Agent’s acceptance of
appointment. Pending appointment of a successor to the Warrant Agent, either by
the Company or by such a court, the duties of the Warrant Agent shall be carried
out by the Company. Any successor warrant agent, whether appointed by the
Company or by such a court, shall be a Person, incorporated under the laws of
the United States or of any state thereof and authorized under such laws to
conduct a shareholder services business, be subject to supervision and
examination by a Federal or state authority, and have a combined capital and
surplus of not less than $100,000,000 as set forth in its most recent published
annual report of condition; or in the case of such capital and surplus
requirement, a controlled affiliate of such a Person meeting such capital and
surplus requirement. After acceptance in writing of such appointment by the new
Warrant Agent, such successor Warrant Agent shall be vested with the same
powers, rights, duties and responsibilities under this Agreement as if it had
been originally named herein as the Warrant Agent, without any further
assurance, conveyance, act or deed; but if for any reason it shall be necessary
or expedient to execute and deliver any further assurance, conveyance, act or
deed, the same shall be done at the expense of the Company and shall be legally
and validly executed and delivered by the resigning or removed Warrant Agent.
Not later than the effective date of any such appointment, the Company shall
send notice thereof to the resigning or removed Warrant Agent and shall
forthwith cause a copy of such notice to be mailed (by first class, postage
prepaid) to each registered Holder at such Holder’s last address as shown on the
register of the Company. Failure to give any notice provided for in this
Section 12(j), or any defect in any such notice, shall not affect the legality
or validity of the resignation of the Warrant Agent or the appointment of a
successor Warrant Agent, as the case may be.

(k)    Merger, Consolidation or Change of Name of Warrant Agent. Any Person into
which the Warrant Agent may be merged or converted or with which it may be
consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Warrant Agent shall be a party, or any Person
succeeding to all or substantially all of the agency business of the Warrant
Agent shall be the successor to the Warrant Agent hereunder without the
execution or filing of any document or any further act on the part of any of the
parties hereto, provided that such Person would be eligible for appointment as a
successor Warrant Agent under the provisions of Section 12(j). If at the time
such successor to the Warrant Agent shall succeed under this Agreement, any of
the Warrant Certificates shall have been countersigned but not delivered, any
such successor to the Warrant Agent may adopt the countersignature of the
original Warrant Agent; and if at that time any of the Warrant Certificates
shall not have been countersigned, any successor to the Warrant Agent may
countersign such Warrant Certificates either in the name of the predecessor
Warrant Agent or in the name of the successor Warrant Agent; and in all such
cases such Warrant Certificates shall have the full force and effect provided in
the Warrant Certificates and in this Agreement. If at any time the name of the
Warrant Agent shall be changed and at such time any of the Warrants shall have
been

 

29



--------------------------------------------------------------------------------

countersigned but not delivered, the Warrant Agent whose name has changed may
adopt the countersignature under its prior name; and if at that time any of the
Warrants shall not have been countersigned, the Warrant Agent may countersign
such Warrants either in its prior name or in its changed name; and in all such
cases such Warrants shall have the full force and effect provided in the
Warrants and in this Agreement.

(l)    Indemnity. The Company agrees to indemnify the Warrant Agent, and to hold
it harmless against, any and all losses, damages, claims, liabilities,
penalties, judgments, settlements, actions, suits, proceedings, litigation,
investigations, costs or expenses (including reasonable counsel fees and
expenses) incurred without the bad faith, gross negligence or willful misconduct
on the part of the Warrant Agent (which bad faith, gross negligence or willful
misconduct must be determined by a final, non-appealable order, judgment, decree
or ruling of a court of competent jurisdiction), for any action taken, suffered
or omitted by the Warrant Agent in connection with the preparation, delivery,
acceptance, administration, execution and amendment of this Agreement and the
exercise and performance of its duties hereunder, including the costs and
expenses of defending against any claim of liability arising therefrom, directly
or indirectly. The Warrant Agent shall not be obligated to expend or risk its
own funds to take any action which it believes would expose it to expense or
liability or to a risk of incurring expense of liability, unless it has been
furnished with assurance of repayment or indemnity reasonably satisfactory to
it.

(m)    Exclusions. The Warrant Agent shall have no responsibility with respect
to the validity of this Agreement or with respect to the validity or execution
of any Warrant (except its countersignature thereof); nor shall it be
responsible for any breach by the Company of any covenant or condition contained
in this Agreement or in any Warrant; nor shall it be responsible or have any
duty to make any calculation or adjustment, or to determine when any calculation
or adjustment required under the provisions hereof should be made, how it should
be made or what it should be, or have any responsibility or liability for the
manner, method or amount of any such calculation or adjustment or the
ascertaining of the existence of facts that would require any such calculation
or adjustment; nor shall it by any act hereunder be deemed to make any
representation or warranty as to the authorization or reservation of any Warrant
to be issued pursuant to this Agreement or as to whether any Warrant Shares
will, when issued, be valid and fully paid and nonassessable.

(n)    No Liability for Interest. The Warrant Agent shall not be under any
liability for interest on any monies at any time received by it pursuant to any
of the provisions of this Agreement.

(o)    [Reserved].

(p)     [Reserved].

(q)    No Implied Obligations. The Warrant Agent shall be obligated to perform
such duties as are explicitly set forth herein and no implied duties or
obligations shall be read into this Agreement against the Warrant Agent. The
Warrant Agent shall not be under any obligation to take any action hereunder
that may involve it in any expense or liability, the payment of which within a
reasonable time is not, in its reasonable opinion, assured to it. The

 

30



--------------------------------------------------------------------------------

Warrant Agent shall not be accountable or under any duty or responsibility for
the use by the Company of any Warrant Certificate authenticated by the Warrant
Agent and delivered by it to the Company pursuant to this Agreement or for the
application by the Company of the proceeds of the issuance and sale, or
exercise, of the Warrants or Warrant Shares. The Warrant Agent shall have no
duty or responsibility in case of any default by the Company in the performance
of its covenants or agreements contained herein or in any Warrant Certificate or
in the case of the receipt of any written demand from a Holder with respect to
such default, including, without limiting the generality of the foregoing, any
duty or responsibility to initiate or attempt to initiate any proceedings at law
or otherwise or, to make any demand upon the Company.

(r)    Force Majeure. In no event shall the Warrant Agent be responsible or
liable for any failure or delay in the performance of its obligations under this
Agreement arising out of or caused by, directly or indirectly, forces beyond its
reasonable control, including, without limitation, strikes, work stoppages,
accidents, acts of war or terrorism, civil or military disturbances, nuclear or
natural catastrophes or acts of God, and interruptions, loss or malfunctions of
utilities, communications or computer (software or hardware) services.

(s)    Bank Accounts. All funds received by Computershare under this Agreement
that are to be distributed or applied by Computershare in the performance of
Services (the “Funds”) shall be held by Computershare as agent for the Company
and deposited in one or more bank accounts to be maintained by Computershare in
its name as agent for the Company. Until paid pursuant to the terms of this
Agreement, Computershare will hold the Funds through such accounts in: deposit
accounts of commercial banks with Tier 1 capital exceeding $1 billion or with an
average rating above investment grade by S&P (LT Local Issuer Credit Rating),
Moody’s (Long Term Rating) and Fitch Ratings, Inc. (LT Issuer Default Rating)
(each as reported by Bloomberg Finance L.P.). Computershare shall have no
responsibility or liability for any diminution of the Funds that may result from
any deposit made by Computershare in accordance with this paragraph, including
any losses resulting from a default by any bank, financial institution or other
third party. Computershare may from time to time receive interest, dividends or
other earnings in connection with such deposits. Computershare shall not be
obligated to pay such interest, dividends or earnings to the Company, any holder
or any other party.

SECTION 13.    Severability. In the event that any one or more of the provisions
contained herein or in the Warrants, or the application thereof in any
circumstances, is held invalid, illegal or unenforceable, the validity, legality
and enforceability of any such provisions in every other respect and of the
remaining provisions contained herein and therein shall not be affected or
impaired thereby; provided, that if any such excluded term, provision, covenant
or restriction shall materially adversely affect the rights, immunities, duties
or obligations of the Warrant Agent, the Warrant Agent shall be entitled to
resign immediately. Furthermore, subject to the preceding sentence, in lieu of
any such invalid, illegal or unenforceable provision, the parties hereto intend
that there shall be added as a part of this Agreement a provision as similar in
terms and commercial effect to such invalid, illegal or unenforceable provision
as may be possible and be valid and enforceable.

SECTION 14.    Holder Not Deemed a Stockholder. Prior to the exercise of any
Warrants, no Holder thereof, as such, shall be entitled to any rights of a
stockholder of the

 

31



--------------------------------------------------------------------------------

Company, including, but not limited to, the right to vote, to receive dividends
or other distributions, to exercise any preemptive right or, to receive notice
as stockholders in respect of the meetings of stockholders or for the election
of directors of the Company or any other matter.

SECTION 15.    Notices to Company and Warrant Agent. All notices, requests or
demands authorized by this Agreement to be given or made by the Warrant Agent or
by any registered Holder of any Warrant to or on the Company or the Warrant
Agent to be effective shall be in writing (including by telecopy), and shall be
deemed to have been duly given or made when delivered by hand, or one Business
Day if sent by overnight courier service (with next day delivery specified), or
two Business Days after being delivered to a recognized courier (whose stated
terms of delivery are two business days or less to the destination such notice),
or five Business Days after being deposited in the mail, or, in the case of
facsimile or email notice, when received, addressed (until another address is
filed in writing by the Company with the Warrant Agent) as follows:

Tidewater Inc.

601 Poydras St.

Suite 1500

New Orleans, Louisiana 70130

Fax: 1.888.909.0946

Attn: Bruce D. Lundstrom, Executive Vice President, General Counsel and

Secretary

Email: blundstrom@tdw.com

Any notice pursuant to this Agreement to be given by the Company or by any
registered Holder of any Warrant to the Warrant Agent shall be sufficiently
given if sent by first-class mail, postage prepaid, or by facsimile or email
notice, addressed (until another address is filed in writing by the Warrant
Agent with the Company), as follows:

Computershare Trust Company, N.A.

Computershare Inc.

250 Royall Street

Canton, MA 02021

Fax: 1.781.575.4647

Attention: Client Services

SECTION 16.    Supplements and Amendments. The Company and the Warrant Agent may
from time to time supplement or amend this Agreement (a) without the approval of
any Holders in order to cure any ambiguity, manifest error or other mistake in
this Agreement, or to correct or supplement any provision contained herein that
may be defective or inconsistent with any other provision herein, or to make any
other provisions in regard to matters or questions arising hereunder that the
Company and the Warrant Agent may deem necessary or desirable and that shall not
adversely affect, alter or change the interests of the Holders in any material
respect (b) without the approval of any Holders to implement any changes
required by the U.S. Coast Guard or the U.S. Maritime Administration in order
for the Company to comply with the Jones Act limitations on ownership of Warrant
Shares by Non-U.S. Citizens, and (c) with the prior written consent of Holders
exercisable for a majority of the Warrant Shares then issuable upon

 

32



--------------------------------------------------------------------------------

exercise of all of the Warrants then outstanding; provided, that the Warrant
Agent shall not be required to execute any amendment or supplement to this
Agreement that the Warrant Agent has determined would adversely affect its own
rights, duties, obligations or immunities under this Agreement. As a condition
precedent to the Warrant Agent’s execution of any amendment or supplement to
this Agreement, the Company shall deliver to the Warrant Agent a certificate
from an Authorized Officer of the Company that states that the proposed
amendment is in compliance with the terms of this Section 16. No modification or
amendment to this Agreement shall be effective unless duly executed by the
Warrant Agent. Notwithstanding the foregoing, the consent of each Holder
affected shall be required for any amendment pursuant to which the Exercise
Price would be increased or the number of Warrant Shares purchasable would be
decreased (other than pursuant to adjustments provided herein) or the Expiration
Date would be shortened. Upon execution and delivery of any supplement or
amendment pursuant to this Section 16, such amendment shall be considered a part
of this Agreement for all purposes and every Holder of a Warrant Certificate
theretofore or thereafter countersigned and delivered hereunder shall be bound
thereby.

SECTION 17.    Termination. This Agreement shall terminate on the Expiration
Date or, if later, upon settlement of all Warrants (i) validly exercised prior
to the Expiration Date and, (ii) if exercised pursuant to Section 5(d)(i)
hereof, for which the Exercise Price was timely paid. Notwithstanding the
foregoing, this Agreement will terminate on any earlier date when all Warrants
have been exercised, redeemed or cancelled; provided, however, that the
provisions of Section 12 shall survive such termination.

SECTION 18.    Governing Law and Consent to Forum. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
applicable to contracts made and to be performed within the State of New York.
Each of the Company and the Warrant Agent hereby irrevocably submits to the
jurisdiction of any New York State court sitting in the City of New York or any
Federal Court sitting in the City of New York with respect to any suit, action
or proceeding arising out of or relating to this Agreement, and each irrevocably
accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Nothing herein shall
affect the right of any Person to serve process in any manner permitted by law
or to commence legal proceedings or otherwise proceed against the Company or the
Warrant Agent in any other jurisdiction.

SECTION 19.    Waiver of Jury Trial. The parties hereto waive all right to trial
by jury in any action or proceeding to enforce or defend any rights hereunder.

SECTION 20.    Benefits of this Agreement. Nothing in this Agreement shall be
construed to give to any Person other than the Company, the Warrant Agent and
the registered Holders (who are express third party beneficiaries of this
Agreement) any legal or equitable right, remedy or claim under this Agreement,
and this Agreement shall be for the sole and exclusive benefit of the Company,
the Warrant Agent and the registered Holders.

SECTION 21.    Counterparts. This Agreement may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and such counterparts shall together constitute but one and the
same instrument.

 

33



--------------------------------------------------------------------------------

SECTION 22.    Headings. The headings of sections of this Agreement have been
inserted for convenience of reference only, are not to be considered a part
hereof and in no way modify or restrict any of the terms or provisions hereof.

SECTION 23.    Confidentiality. The Warrant Agent and the Company agree that all
books, records, information and data pertaining to the business of the other
party, including inter alia, personal, non-public warrant holder information,
which are exchanged or received pursuant to the negotiation or the carrying out
of this Agreement including the fees for services of the Warrant Agent shall
remain confidential, and shall not be voluntarily disclosed to any other person,
except as may be required by law, including, without limitation, pursuant to
subpoenas from state or federal government authorities (e.g., in divorce and
criminal actions).

[Signature page follows]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the day and year first above written.

 

TIDEWATER INC. By:  

/s/ Jeffrey M. Platt

Name:   Jeffrey M. Platt Title:   President and Chief Executive Officer

 

[Signature Page to Warrant Agreement]



--------------------------------------------------------------------------------

COMPUTERSHARE INC. and

COMPUTERSHARE TRUST COMPANY, N.A.,

collectively as Warrant Agent

By:  

/s/ Dan Deweever

Name:   Dan DeWeever Title:   Product Director

 

[Signature Page to Warrant Agreement]



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF FACE OF GLOBAL WARRANT CERTIFICATE

This Global Warrant Certificate is deposited with or on behalf of The Depository
Trust Company (the “Depository”) or its nominee in custody for the benefit of
the beneficial owners hereof, and is not transferable to any person under any
circumstances except that (i) this Global Warrant Certificate may be delivered
to the Warrant Agent for cancellation pursuant to Section 4(f) of the Warrant
Agreement and (ii) this Global Warrant Certificate may be transferred pursuant
to Section 4(e) of the Warrant Agreement and as set forth below.

UNLESS THIS GLOBAL WARRANT CERTIFICATE IS PRESENTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TO THE COMPANY OR THE WARRANT AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY CERTIFICATE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY (AND ANY PAYMENT HEREON IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL BECAUSE THE REGISTERED OWNER
HEREOF, CEDE & CO. OR SUCH OTHER ENTITY, HAS AN INTEREST HEREIN.

TRANSFERS OF THIS GLOBAL WARRANT CERTIFICATE SHALL BE LIMITED TO TRANSFERS IN
WHOLE, BUT NOT IN PART, TO NOMINEES OF THE DEPOSITORY OR TO A SUCCESSOR THEREOF
OR SUCH SUCCESSOR’S NOMINEE OR AS OTHERWISE PERMITTED IN SECTION 4(E) OF THE
WARRANT AGREEMENT, AND TRANSFERS OF BENEFICIAL INTERESTS IN THIS GLOBAL WARRANT
CERTIFICATE SHALL BE LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE
RESTRICTIONS SET FORTH IN SECTIONS 4 AND 5 OF THE WARRANT AGREEMENT.

No registration or transfer of the securities issuable pursuant to the exercise
of the Warrant will be recorded on the books of the Company until such
provisions have been complied with.

To the extent that any provision hereof conflicts with any provision of the
Warrant Agreement, the provision in the Warrant Agreement shall control.

 

A-1-1



--------------------------------------------------------------------------------

CUSIP No.     88642R 117

ISIN No.     US88642R1178

SERIES A WARRANTS TO PURCHASE

SHARES OF COMMON STOCK

TIDEWATER INC.

GLOBAL SERIES A WARRANT TO PURCHASE COMMON STOCK

VOID AFTER 5:00 P.M., New York City Time, July 31, 2023

This Global Warrant Certificate (“Warrant Certificate”) certifies that Cede &
Co., or its registered assigns is the registered holder of Series A Warrants
(the “Series A Warrants”) of Tidewater Inc., a Delaware corporation (the
“Company”), to purchase the number of shares of common stock, par value $0.001
per share (the “Common Stock”), of the Company set forth above. The Series A
Warrants expire at 5:00 p.m., New York City time, on the date that is the six
year anniversary of the Effective Date (such date, the “Expiration Date”), and
each Series A Warrant entitles the holder to purchase from the Company one fully
paid and non-assessable Share at the exercise price (the “Exercise Price”),
payable to the Company either by certified or official bank or bank cashier’s
check payable to the order of the Company, or by wire transfer in immediately
available funds of the aggregate Exercise Price to an account of the Warrant
Agent specified in writing by the Warrant Agent for such purpose, no later than
5:00 p.m., New York City time, on the business day immediately prior to the
settlement date, which settlement date is three Business Days after a Warrant
Exercise Notice is delivered (the “Settlement Date”). The initial Exercise Price
shall be $57.06.

In lieu of paying the Exercise Price as set forth in the preceding paragraph,
subject to the provisions of the Warrant Agreement (as defined on the reverse
hereof), the Series A Warrants shall entitle the holder thereof, at the election
of such holder, to exercise the Series A Warrants by authorizing the Company to
withhold from issuance a number of shares of Common Stock issuable upon exercise
of the Series A Warrants which when multiplied by the Market Price of the Common
Stock is equal to the aggregate price for the number of shares of Common Stock
for which the Series A Warrants are being exercised at the Exercise Price
(assuming the Exercise Price for all such shares of Common Stock was being paid
in cash), and such withheld shares shall no longer be issuable under the Series
A Warrants.

The Exercise Price and the number of shares of Common Stock purchasable upon
exercise of the Series A Warrants are subject to adjustment upon the occurrence
of certain events as set forth in the Warrant Agreement.

Upon a Redemption Event (as defined in the Warrant Agreement), unexercised
Series A Warrants shall be redeemed, subject to the terms and conditions of such
redemption specified in the Warrant Agreement.

To the extent that any provision hereof conflicts with any provision of the
Warrant Agreement, the provision in the Warrant Agreement shall control.

No Series A Warrant may be exercised prior to the date of the Warrant Agreement
or after the Expiration Date.

 

A-1-2



--------------------------------------------------------------------------------

After 5:00 p.m., New York City time, on the Expiration Date, the Series A
Warrants will become wholly void and of no value.

Holder Not Deemed a Stockholder. Prior to the exercise of any Series A Warrant,
no holder thereof, as such, shall be entitled to any rights of a stockholder of
the Company, including, but not limited to, the right to vote, to receive
dividends or other distributions, to exercise any preemptive right or to receive
notice as stockholders in respect of the meetings of stockholders or for the
election of directors of the Company or any other matter.

Jones Act Limitations on Series A Warrant Exercise. Notwithstanding the other
provisions of the Warrant Agreement, in order to facilitate the Company’s
compliance with the Jones Act and other U.S. Maritime Laws concerning the
ownership of the Common Stock by Non-U.S. Citizens with regard to its continuing
ability to operate its vessels in the coastwise trade of the United States and
to comply with obligations of the Company under contracts that it may enter into
from time to time with the United States Government:

(i)    At the time of exercise of any Series A Warrant, its holder shall advise
the Company whether or not it (or, if not the holder, the person that the holder
has designated to receive the Common Stock issuable upon exercise of such Series
A Warrant) is a U.S. Citizen. The Company may require a holder (or, if not the
holder, the person that the holder has designated to receive the Common Stock
issuable upon exercise of such Series A Warrant) to provide it with such
documents and other information as it may request as reasonable proof confirming
that the holder (or, if not the holder, the person that the holder has
designated to receive the Common Stock issuable upon exercise of such Series A
Warrant) is a U.S. Citizen.

(ii)    Any holder that cannot establish to the Company’s reasonable
satisfaction that it (or, if not the holder, the person that the holder has
designated to receive the Common Stock issuable upon exercise of any Series A
Warrant) is a U.S. Citizen may not exercise any Series A Warrant to the extent
the shares of Common Stock deliverable upon exercise of such Series A Warrant
would constitute Excess Shares, as defined in the Warrant Agreement, if they
were issued, which shall be determined by the Company in its sole discretion at
the time of any proposed exercise of such Series A Warrant; provided, that in
such event, the Holder shall have the right to exercise such Warrant to receive
Jones Act Warrants in lieu of Warrant Shares, to the extent permitted under the
proviso set forth in the fifth sentence of Section 3(a) of the Warrant
Agreement.

(iii)    Any sale, transfer or other disposition of any Series A Warrant by any
holder that is a Non-U.S. Citizen to a person who is a U.S. Citizen must be a
complete transfer of such holder’s interests in such Series A Warrant and the
Common Stock issuable upon its exercise to such person with the transferor
retaining no ability to direct or control such person. The foregoing restriction
shall also apply to any person that the holder has designated to receive the
Common Stock issuable upon exercise of any Series A Warrant.

REFERENCE IS HEREBY MADE TO THE FURTHER PROVISIONS OF THIS WARRANT CERTIFICATE
SET FORTH ON THE REVERSE HEREOF. SUCH FURTHER PROVISIONS SHALL FOR ALL PURPOSES
HAVE THE SAME EFFECT AS THOUGH FULLY SET FORTH AT THIS PLACE.

This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent.

IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be
executed by its duly authorized officer.

 

A-1-3



--------------------------------------------------------------------------------

Dated:  

 

TIDEWATER INC. By:  

 

Name:   Jeffrey M. Platt Title:   President and Chief Executive Officer By:  

 

Name:   Title:   COMPUTERSHARE INC. and COMPUTERSHARE TRUST COMPANY, N.A.,
collectively as Warrant Agent By:  

 

Name:   Title:  

 

A-1-4



--------------------------------------------------------------------------------

FORM OF REVERSE OF GLOBAL WARRANT CERTIFICATE

TIDEWATER INC. (SERIES A WARRANTS)

The Series A Warrants evidenced by this Warrant Certificate are a part of a duly
authorized issue of Series A Warrants to purchase shares of Common Stock issued
pursuant to that certain Warrant Agreement, dated as of July 31, 2017 (the
“Warrant Agreement”), duly executed and delivered by the Company and
Computershare Inc., a Delaware corporation (“Computershare”) and its wholly
owned subsidiary Computershare Trust Company, N.A., a federally chartered trust
company (and together with Computershare, the “Warrant Agent”). The Warrant
Agreement hereby is incorporated by reference in and made a part of this
instrument and is hereby referred to for a description of the rights, limitation
of rights, obligations, duties and immunities thereunder of the Warrant Agent,
the Company and the holders (the words “holders” or “holder” meaning the
registered holders or registered holder) of the Series A Warrants. A copy of the
Warrant Agreement may be inspected at the Warrant Agent’s office designated for
such purpose and is available upon written request addressed to the Company. All
capitalized terms used on the face of this Warrant Certificate but not defined
herein and are defined in the Warrant Agreement shall have the meanings assigned
to them therein.

Series A Warrants may be exercised to purchase Warrant Shares from the Company
from the date of the Warrant Agreement through 5:00 p.m., New York City time, on
the Expiration Date, at the Exercise Price set forth on the face hereof, subject
to adjustment as described in the Warrant Agreement. Subject to the terms and
conditions set forth herein and in the Warrant Agreement, the holder of the
Warrants evidenced by this Warrant Certificate may exercise such Series A
Warrants by:

(i) providing written notice of such election (“Warrant Exercise Notice”) to
exercise the Series A Warrants to the Company and the Warrant Agent at the
addresses set forth in the Warrant Agreement, by hand or by facsimile, no later
than 5:00 p.m., New York City time, on the Expiration Date, which Warrant
Exercise Notice shall substantially be in the form of an election to purchase
shares of Common Stock set forth herein, properly completed and executed by the
holder; (ii) delivering no later than 5:00 p.m., New York City time, on the
Business Day immediately prior to the Settlement Date, the Series A Warrants to
the Warrant Agent (by book-entry transfer through the facilities of the
Depository); and (iii) paying the Exercise Price, together with any applicable
taxes and governmental charges.

In lieu of paying the Exercise Price as set forth in the preceding paragraph,
subject to the provisions of the Warrant Agreement, the Series A Warrants shall
entitle the holder thereof, at the election of such holder, to exercise the
Series A Warrants by authorizing the Company to withhold from issuance a number
of shares of Common Stock issuable upon exercise of the Series A Warrants which
when multiplied by the Market Price of the Common Stock is equal to the
aggregate price for the number of shares of Common Stock for which the Series A
Warrants are being exercised at the Exercise Price (assuming the Exercise Price
for all such shares of Common Stock was being paid in cash), and such withheld
shares shall no longer be issuable under the Series A Warrants.

In the event that upon any exercise of the Series A Warrants evidenced hereby
the number of shares of Common Stock actually purchased shall be less than the
total number of shares of Common Stock purchasable upon exercise of the Series A
Warrants evidenced hereby, there shall be issued to the holder hereof, or such
holder’s assignee, a new Warrant Certificate evidencing Series A Warrants to
purchase the shares of Common Stock not so purchased or appropriate adjustment
shall be made in the “Schedule of Increases or Decreases in Global Warrant
Certificate” annexed hereto. No adjustment shall be made for any cash dividends
on any shares of Common Stock issuable upon exercise of Series A Warrants. After
5:00 p.m., New York City time on the Expiration Date, unexercised Series A
Warrants shall become wholly void and of no value.

 

A-1-5



--------------------------------------------------------------------------------

The Company shall not be required to issue fractional shares of Common Stock or
any certificates that evidence fractional shares of Common Stock.

Warrant Certificates, when surrendered by book-entry delivery through the
facilities of the Depository, may be exchanged, in the manner and subject to the
limitations provided in the Warrant Agreement, but without payment of any
service charge, for another Warrant Certificate or Warrant Certificates of like
tenor evidencing Series A Warrants to purchase in the aggregate a like number of
shares of Common Stock.

No Series A Warrants may be sold, exchanged or otherwise transferred in
violation of the Securities Act or state securities laws.

The Company and Warrant Agent may deem and treat the registered holder hereof as
the absolute owner of this Warrant Certificate (notwithstanding any notation of
ownership or other writing hereon made by anyone) for the purpose of any
exercise hereof and for all other purposes, and neither the Company nor the
Warrant Agent shall be affected by any notice to the contrary.

[Balance of page intentionally remains blank]

 

A-1-6



--------------------------------------------------------------------------------

[TO BE ATTACHED TO GLOBAL WARRANT CERTIFICATE FOR SERIES A WARRANTS]

SCHEDULE OF INCREASES OR DECREASES IN GLOBAL WARRANT CERTIFICATE

The following increases or decreases in this Global Series A Warrant have been
made:

 

          Date  

Amount of

decrease in the

number of shares

issuable upon

exercise of the

Series A Warrants

represented by this

Global Series A

Warrant

 

Amount of

increase in number

of shares issuable

upon exercise of

the Series A

Warrants

represented by this

Global Series A

Warrant

 

Number of shares

issuable upon

exercise of the

Series A Warrants

represented by this

Global Series A

Warrant following

such decrease or

increase

 

    

Signature of

authorized officer

of the Warrant

Agent

                 

 

A-1-7



--------------------------------------------------------------------------------

FORM OF ELECTION TO EXERCISE SERIES A WARRANT FOR

WARRANT HOLDERS HOLDING SERIES A WARRANTS

THROUGH THE DEPOSITORY TRUST COMPANY

TO BE COMPLETED BY DIRECT PARTICIPANT

IN THE DEPOSITORY TRUST COMPANY

TIDEWATER INC.

Series A Warrants to Purchase                  Shares of Common Stock

(TO BE EXECUTED UPON EXERCISE OF THE SERIES A WARRANT)

The undersigned hereby irrevocably elects to exercise the right, represented by
Series A Warrants to purchase shares of Common Stock of Tidewater Inc. (the
“Company”) held for its benefit through the book-entry facilities of The
Depository Trust Company (the “Depository”), to purchase                     
newly issued shares of Common Stock of the Company at the Exercise Price of
$57.06 per share.

The undersigned represents, warrants and promises that it has the full power and
authority to exercise and deliver the Series A Warrants exercised hereby. The
undersigned represents, warrants and promises that it has delivered or will
deliver in payment for such shares $         by certified or official bank or
bank cashier’s check payable to the order of the Company, or by wire transfer in
immediately available funds of the aggregate Exercise Price to an account of the
Warrant Agent specified in writing by the Warrant Agent for such purpose or
through a cashless exercise (as described below), no later than 5:00 p.m., New
York City time, on the Business Day immediately prior to the Settlement Date.

☐  Please check if the undersigned, in lieu of paying the Exercise Price as set
forth in the preceding paragraph, elects to exercise Series A Warrants by
authorizing the Company to withhold from issuance a number of shares of Common
Stock issuable upon exercise of the Series A Warrants which when multiplied by
the Market Price of the Common Stock is equal to the aggregate price for the
number of shares of Common Stock for which the Series A Warrants are being
exercised at the Exercise Price (assuming the Exercise Price for all such shares
of Common Stock was being paid in cash), and such withheld shares shall no
longer be issuable under the Series A Warrants.

If the undersigned will be receiving the shares of Common Stock issuable upon
exercise of Series A Warrants:

☐  Please check if the undersigned is a U.S. Citizen (additional information may
be required by the Company to confirm that the undersigned is a U.S. Citizen)

☐  Please check if the undersigned is a Non-U.S. Citizen.

If the undersigned has designated another person (a “designee”) to receive the
shares of Common Stock issuable upon exercise of Series A Warrants:

☐  Please check if such designee is a U.S. Citizen (additional information may
be required by the Company to confirm that such designee is a U.S. Citizen)

☐  Please check if such designee is a Non-U.S. Citizen.

 

A-1-8



--------------------------------------------------------------------------------

The undersigned requests that the shares of Common Stock purchased hereby be in
registered form in the authorized denominations, registered in such names and
delivered, all as specified in accordance with the instructions set forth below,
provided that if the shares of Common Stock are evidenced by global securities,
the shares of Common Stock shall be registered in the name of the Depository or
its nominee.

Dated:                             

NOTE: THIS EXERCISE NOTICE MUST BE DELIVERED TO THE WARRANT AGENT, PRIOR TO 5:00
P.M., NEW YORK CITY TIME, ON THE EXPIRATION DATE. THE WARRANT AGENT SHALL NOTIFY
YOU (THROUGH THE CLEARING SYSTEM) OF (1) THE WARRANT AGENT’S ACCOUNT AT THE
DEPOSITORY TO WHICH YOU MUST DELIVER YOUR WARRANTS ON THE EXERCISE DATE AND
(2) THE ADDRESS, PHONE NUMBER AND FACSIMILE NUMBER WHERE YOU CAN CONTACT THE
WARRANT AGENT AND TO WHICH WARRANT EXERCISE NOTICES ARE TO BE SUBMITTED.

 

NAME OF DIRECT PARTICIPANT IN THE DEPOSITORY:

 

 

 

(PLEASE PRINT)

 

ADDRESS:

 

 

 

CONTACT NAME:

 

 

 

ADDRESS:

 

 

 

 

TELEPHONE (INCLUDING INTERNATIONAL CODE):

 

 

 

FAX (INCLUDING INTERNATIONAL CODE):

 

 

 

SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER (IF APPLICABLE):

 

 

ACCOUNT FROM WHICH SERIES A WARRANTS ARE BEING DELIVERED:

 

 

 

DEPOSITORY ACCOUNT NO.:

 

 

WARRANT EXERCISE NOTICES WILL ONLY BE VALID IF DELIVERED IN ACCORDANCE WITH THE
INSTRUCTIONS SET FORTH IN THIS NOTIFICATION (OR AS OTHERWISE DIRECTED), MARKED
TO THE ATTENTION OF “WARRANT EXERCISE”. WARRANT HOLDER DELIVERING SERIES A
WARRANTS, IF OTHER THAN THE DIRECT DTC PARTICIPANT DELIVERING THIS WARRANT
EXERCISE NOTICE:

 

NAME:

 

 

 

(PLEASE PRINT)

 

CONTACT NAME:

 

 

 

TELEPHONE (INCLUDING INTERNATIONAL CODE):

 

 

 

FAX (INCLUDING INTERNATIONAL CODE):

 

 

 

A-1-9



--------------------------------------------------------------------------------

SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER (IF APPLICABLE):

 

 

ACCOUNT TO WHICH THE SHARES OF COMMON STOCK ARE TO BE CREDITED:

 

 

 

DEPOSITORY ACCOUNT NO.:  

 

FILL IN FOR DELIVERY OF THE COMMON STOCK, IF OTHER THAN TO THE PERSON DELIVERING
THIS WARRANT EXERCISE NOTICE:

 

NAME:  

 

  (PLEASE PRINT)

 

ADDRESS:  

 

 

 

CONTACT  

 

NAME:  

 

 

TELEPHONE (INCLUDING INTERNATIONAL CODE):  

 

 

FAX (INCLUDING INTERNATIONAL CODE):  

 

SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER (IF APPLICABLE):

 

 

NUMBER OF SHARES OF COMMON STOCK FOR WHICH SERIES A WARRANT IS BEING EXERCISED
(ONLY ONE EXERCISE PER WARRANT EXERCISE NOTICE):    

 

Signature:  

 

 

Name:  

 

 

Capacity in which Signing:  

 

 

Signature Guaranteed  

 

BY:  

 

Signatures must be guaranteed by a participant in a Medallion Signature
Guarantee Program at a guarantee level acceptable to the Company’s transfer
agent.

 

A-1-10



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF FACE OF INDIVIDUAL WARRANT CERTIFICATE

VOID AFTER 5:00 P.M., New York City Time, July 31, 2023

This Individual Warrant Certificate may not be sold, exchanged or otherwise
transferred in violation of the Securities Act or state securities laws.

To the extent that any provision hereof conflicts with any provision of the
Warrant Agreement, the provision in the Warrant Agreement shall control.

 

A-2-1



--------------------------------------------------------------------------------

[●]

SERIES A WARRANTS TO PURCHASE

SHARES OF COMMON STOCK

TIDEWATER INC.

INDIVIDUAL SERIES A WARRANT TO PURCHASE COMMON STOCK

VOID AFTER 5:00 P.M., New York City Time, July 31, 2023

This Individual Warrant Certificate (“Warrant Certificate”) certifies that
                    , or its registered assigns is the registered holder of
Series A Warrants (the “Series A Warrants”) of Tidewater Inc., a Delaware
corporation (the “Company”), to purchase the number of shares of common stock,
par value $0.001 per share (the “Common Stock”), of the Company set forth above.
The Series A Warrants expire at 5:00 p.m., New York City time, on the date that
is the six year anniversary of the Effective Date (such date, the “Expiration
Date”), and each Series A Warrant entitles the holder to purchase from the
Company one fully paid and non-assessable Share at the exercise price (the
“Exercise Price”), payable to the Company either by certified or official bank
or bank cashier’s check payable to the order of the Company, or by wire transfer
in immediately available funds of the aggregate Exercise Price to an account of
the Warrant Agent specified in writing by the Warrant Agent for such purpose, no
later than 5:00 p.m., New York City time, on the business day immediately prior
to the settlement date, which settlement date is three Business Days after a
Warrant Exercise Notice is delivered (the “Settlement Date”). The initial
Exercise Price shall be $57.06.

In lieu of paying the Exercise Price as set forth in the preceding paragraph,
subject to the provisions of the Warrant Agreement (as defined on the reverse
hereof), the Series A Warrants shall entitle the holder thereof, at the election
of such holder, to exercise the Series A Warrants by authorizing the Company to
withhold from issuance a number of shares of Common Stock issuable upon exercise
of the Series A Warrants which when multiplied by the Market Price of the Common
Stock is equal to the aggregate price for the number of shares of Common Stock
for which the Series A Warrants are being exercised at the Exercise Price
(assuming the Exercise Price for all such shares of Common Stock was being paid
in cash), and such withheld shares shall no longer be issuable under the Series
A Warrants.

The Exercise Price and the number of shares of Common Stock purchasable upon
exercise of the Series A Warrants are subject to adjustment upon the occurrence
of certain events as set forth in the Warrant Agreement.

Upon a Redemption Event (as defined in the Warrant Agreement), unexercised
Series A Warrants shall be redeemed, subject to the terms and conditions of such
redemption specified in the Warrant Agreement.

To the extent that any provision hereof conflicts with any provision of the
Warrant Agreement, the provision in the Warrant Agreement shall control.

No Series A Warrant may be exercised prior to the date of the Warrant Agreement
or after the Expiration Date.

After 5:00 p.m., New York City time, on the Expiration Date, the Series A
Warrants will become wholly void and of no value.

 

A-2-2



--------------------------------------------------------------------------------

Holder Not Deemed a Stockholder. Prior to the exercise of any Series A Warrant,
no holder thereof, as such, shall be entitled to any rights of a stockholder of
the Company, including, but not limited to, the right to vote, to receive
dividends or other distributions, to exercise any preemptive right or to receive
notice as stockholders in respect of the meetings of stockholders or for the
election of directors of the Company or any other matter.

Jones Act Limitations on Series A Warrant Exercise. Notwithstanding the other
provisions of the Warrant Agreement, in order to facilitate the Company’s
compliance with the Jones Act and other U.S. Maritime Laws concerning the
ownership of the Common Stock by Non-U.S. Citizens with regard to its continuing
ability to operate its vessels in the coastwise trade of the United States and
to comply with obligations of the Company under contracts that it may enter into
from time to time with the United States Government:

(i)    At the time of exercise of any Series A Warrant, its holder shall advise
the Company whether or not it (or, if not the holder, the person that the holder
has designated to receive the Common Stock issuable upon exercise of such Series
A Warrant) is a U.S. Citizen. The Company may require a holder (or, if not the
holder, the person that the holder has designated to receive the Common Stock
issuable upon exercise of such Series A Warrant) to provide it with such
documents and other information as it may request as reasonable proof confirming
that the holder (or, if not the holder, the person that the holder has
designated to receive the Common Stock issuable upon exercise of such Series A
Warrant) is a U.S. Citizen.

(ii)    Any holder that cannot establish to the Company’s reasonable
satisfaction that it (or, if not the holder, the person that the holder has
designated to receive the Common Stock issuable upon exercise of any Series A
Warrants) is a U.S. Citizen may not exercise any Series A Warrant to the extent
the shares of Common Stock deliverable upon exercise of such Series A Warrants
would constitute Excess Shares, as defined in the Warrant Agreement, if they
were issued, which shall be determined by the Company in its sole discretion at
the time of any proposed exercise of such Series A Warrant; provided, that in
such event, the Holder shall have the right to exercise such Warrant to receive
Jones Act Warrants in lieu of Warrant Shares, to the extent permitted under the
proviso set forth in the fifth sentence of Section 3(a) of the Warrant
Agreement.

(iii)    Any sale, transfer or other disposition of any Series A Warrant by any
holder that is a Non-U.S. Citizen to a person who is a U.S. Citizen must be a
complete transfer of such holder’s interests in such Series A Warrant and the
Common Stock issuable upon its exercise to such person with the transferor
retaining no ability to direct or control such person. The foregoing restriction
shall also apply to any person that the holder has designated to receive the
Common Stock issuable upon exercise of any Series A Warrant.

REFERENCE IS HEREBY MADE TO THE FURTHER PROVISIONS OF THIS WARRANT CERTIFICATE
SET FORTH ON THE REVERSE HEREOF. SUCH FURTHER PROVISIONS SHALL FOR ALL PURPOSES
HAVE THE SAME EFFECT AS THOUGH FULLY SET FORTH AT THIS PLACE.

This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent.

IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be
executed by its duly authorized officer.

 

A-2-3



--------------------------------------------------------------------------------

Dated: July 31, 2017 TIDEWATER INC. By:  

 

Name:   Jeffrey M. Platt Title:   President and Chief Executive Officer By:  

 

Name:   Title:   Computershare Inc. and

Computershare Trust Company, N.A.,

collectively as Warrant Agent

By:  

 

Name:   Title:  

 

A-2-4



--------------------------------------------------------------------------------

FORM OF REVERSE OF INDIVIDUAL WARRANT CERTIFICATE

TIDEWATER INC. (SERIES A WARRANTS)

The Series A Warrants evidenced by this Warrant Certificate are a part of a duly
authorized issue of Series A Warrants to purchase shares of Common Stock issued
pursuant to that certain Warrant Agreement, dated as of July 31, 2017 (the
“Warrant Agreement”), duly executed and delivered by the Company and
Computershare Inc., a Delaware corporation (“Computershare”) and its wholly
owned subsidiary Computershare Trust Company, N.A., a federally chartered trust
company (and together with Computershare, the “Warrant Agent”). The Warrant
Agreement hereby is incorporated by reference in and made a part of this
instrument and is hereby referred to for a description of the rights, limitation
of rights, obligations, duties and immunities thereunder of the Warrant Agent,
the Company and the holders (the words “holders” or “holder” meaning the
registered holders or registered holder) of the Series A Warrants. A copy of the
Warrant Agreement may be inspected at the Warrant Agent’s office designated for
such purpose and is available upon written request addressed to the Company. All
capitalized terms used on the face of this Warrant Certificate but not defined
herein and are defined in the Warrant Agreement shall have the meanings assigned
to them therein.

Series A Warrants may be exercised to purchase Warrant Shares from the Company
from the date of the Warrant Agreement through 5:00 p.m., New York City time, on
the Expiration Date, at the Exercise Price set forth on the face hereof, subject
to adjustment as described in the Warrant Agreement. Subject to the terms and
conditions set forth herein and in the Warrant Agreement, the holder of the
Series A Warrants evidenced by this Warrant Certificate may exercise such
Warrants by:

(i) providing written notice of such election (“Warrant Exercise Notice”) to
exercise the Series A Warrants to the Company and the Warrant Agent at the
addresses set forth in the Warrant Agreement, by hand or by facsimile, no later
than 5:00 p.m., New York City time, on the Expiration Date, which Warrant
Exercise Notice shall substantially be in the form of an election to purchase
shares of Common Stock set forth herein, properly completed and executed by the
holder; (ii) delivering no later than 5:00 p.m., New York City time, on the
Business Day immediately prior to the Settlement Date, the Warrant Certificate
evidencing such Warrants to the Warrant Agent; and (iii) paying the Exercise
Price, together with any applicable taxes and governmental charges.

In lieu of paying the Exercise Price as set forth in the preceding paragraph,
subject to the provisions of the Warrant Agreement, the Series A Warrants shall
entitle the holder thereof, at the election of such holder, to exercise the
Series A Warrants by authorizing the Company to withhold from issuance a number
of shares of Common Stock issuable upon exercise of the Series A Warrants which
when multiplied by the Market Price of the Common Stock is equal to the
aggregate price for the number of shares of Common Stock for which the Series A
Warrants are being exercised at the Exercise Price (assuming the Exercise Price
for all such shares of Common Stock was being paid in cash), and such withheld
shares shall no longer be issuable under the Series A Warrants.

In the event that upon any exercise of the Series A Warrants evidenced hereby
the number of shares of Common Stock actually purchased shall be less than the
total number of shares of Common Stock purchasable upon exercise of the Series A
Warrants evidenced hereby, there shall be issued to the holder hereof, or such
holder’s assignee, a new Warrant Certificate evidencing Series A Warrants to
purchase the shares of Common Stock not so purchased. No adjustment shall be
made for any cash dividends on any shares of Common Stock issuable upon exercise
of Series A Warrants. After 5:00 p.m., New York City time on the Expiration
Date, unexercised Series A Warrants shall become wholly void and of no value.

The Company shall not be required to issue fractional shares of Common Stock or
any certificates that evidence fractional shares of Common Stock.

 

A-2-5



--------------------------------------------------------------------------------

Warrant Certificates, when surrendered by book-entry delivery through the
facilities of the Depository, may be exchanged, in the manner and subject to the
limitations provided in the Warrant Agreement, but without payment of any
service charge, for another Warrant Certificate or Warrant Certificates of like
tenor evidencing Series A Warrants to purchase in the aggregate a like number of
shares of Common Stock.

No Series A Warrants may be sold, exchanged or otherwise transferred in
violation of the Securities Act or state securities laws.

The Company and Warrant Agent may deem and treat the registered holder hereof as
the absolute owner of this Warrant Certificate (notwithstanding any notation of
ownership or other writing hereon made by anyone) for the purpose of any
exercise hereof and for all other purposes, and neither the Company nor the
Warrant Agent shall be affected by any notice to the contrary.

[Balance of page intentionally remains blank]

 

A-2-6



--------------------------------------------------------------------------------

FORM OF ELECTION TO EXERCISE SERIES A WARRANT FOR

WARRANT HOLDERS HOLDING INDIVIDUAL WARRANT CERTIFICATES

TO BE COMPLETED BY REGISTERED HOLDER

TIDEWATER INC.

Series A Warrants to Purchase                  Shares of Common Stock

(TO BE EXECUTED UPON EXERCISE OF THE SERIES A WARRANT)

The undersigned hereby irrevocably elects to exercise the right, represented by
Series A Warrants to purchase shares of Common Stock of Tidewater Inc. (the
“Company”), to purchase                  newly issued shares of Common Stock of
the Company at the Exercise Price of $         per share.

The undersigned represents, warrants and promises that it has the full power and
authority to exercise and deliver the Series A Warrants exercised hereby. The
undersigned represents, warrants and promises that it has delivered or will
deliver in payment for such shares $         by certified or official bank or
bank cashier’s check payable to the order of the Company, or by wire transfer in
immediately available funds of the aggregate Exercise Price to an account of the
Warrant Agent specified in writing by the Warrant Agent for such purpose or
through a cashless exercise (as described below), no later than 5:00 p.m., New
York City time, on the Business Day immediately prior to the Settlement Date.

☐  Please check if the undersigned, in lieu of paying the Exercise Price as set
forth in the preceding paragraph, elects to exercise Series A Warrants by
authorizing the Company to withhold from issuance a number of shares of Common
Stock issuable upon exercise of the Series A Warrants which when multiplied by
the Market Price of the Common Stock is equal to the aggregate price for the
number of shares of Common Stock for which the Series A Warrants are being
exercised at the Exercise Price (assuming the Exercise Price for all such shares
of Common Stock was being paid in cash), and such withheld shares shall no
longer be issuable under the Series A Warrants.

If the undersigned will be receiving the shares of Common Stock issuable upon
exercise of Series A Warrants:

☐  Please check if the undersigned is a U.S. Citizen (additional information may
be required by the Company to confirm that the undersigned is a U.S. Citizen)

☐  Please check if the undersigned is a Non-U.S. Citizen.

If the undersigned has designated another person (a “designee”) to receive the
shares of Common Stock issuable upon exercise of Series A Warrants:

☐  Please check if such designee is a U.S. Citizen (additional information may
be required by the Company to confirm that such designee is a U.S. Citizen)

☐  Please check if such designee is a Non-U.S. Citizen.

The undersigned requests that the shares of Common Stock purchased hereby be in
registered form in the authorized denominations, registered in such names and
delivered, all as specified in accordance with the instructions set forth below,
provided that if the shares of Common Stock are evidenced by global securities,
the shares of Common Stock shall be registered in the name of the Depository or
its nominee.

 

A-2-7



--------------------------------------------------------------------------------

Dated:  

 

NOTE: THIS EXERCISE NOTICE MUST BE DELIVERED TO THE WARRANT AGENT, PRIOR TO 5:00
P.M., NEW YORK CITY TIME, ON THE EXPIRATION DATE. THE WARRANT AGENT SHALL NOTIFY
YOU OF THE ADDRESS, PHONE NUMBER AND FACSIMILE NUMBER WHERE YOU CAN CONTACT THE
WARRANT AGENT AND TO WHICH WARRANT EXERCISE NOTICES ARE TO BE SUBMITTED.

 

NAME OF REGISTERED HOLDER:

 

 

  (PLEASE PRINT)

 

ADDRESS:

 

 

 

 

 

DELIVERY ADDRESS (IF DIFFERENT):

  

 

 

 

 

TELEPHONE (INCLUDING INTERNATIONAL CODE):

 

 

 

FAX (INCLUDING INTERNATIONAL CODE):

 

 

 

SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER:

 

 

 

NUMBER OF SHARES OF COMMON STOCK FOR WHICH SERIES A WARRANT IS BEING
EXERCISED (ONLY

ONE EXERCISE PER WARRANT EXERCISE NOTICE):

 

 

 

Signature:

  

 

Note: If the Warrant Shares are to be registered in a name other than that in
which the Individual Series A Warrants are registered, the signature of the
holder hereof must be guaranteed.

Signature Guaranteed

 

BY:

 

 

Signatures must be guaranteed by a participant in a Medallion Signature
Guarantee Program at a guarantee level acceptable to the Company’s transfer
agent.

 

A-2-8



--------------------------------------------------------------------------------

EXHIBIT A-3

FORM OF ELECTION TO EXERCISE SERIES A WARRANT FOR

WARRANT HOLDERS HOLDING

DIRECT REGISTRATION WARRANTS

TO BE COMPLETED BY REGISTERED HOLDER

TIDEWATER INC.

Series A Warrants to Purchase                  Shares of Common Stock

(TO BE EXECUTED UPON EXERCISE OF THE SERIES A WARRANT)

The undersigned hereby irrevocably elects to exercise the right, represented by
Series A Warrants to purchase shares of Common Stock of Tidewater Inc. (the
“Company”), to purchase                      newly issued shares of Common Stock
of the Company at the Exercise Price of $         per share.

The undersigned represents, warrants and promises that it has the full power and
authority to exercise and deliver the Series A Warrants exercised hereby. The
undersigned represents, warrants and promises that it has delivered or will
deliver in payment for such shares $         by certified or official bank or
bank cashier’s check payable to the order of the Company, or by wire transfer in
immediately available funds of the aggregate Exercise Price to an account of the
Warrant Agent specified in writing by the Warrant Agent for such purpose or
through a cashless exercise (as described below), no later than 5:00 p.m., New
York City time, on the Business Day immediately prior to the Settlement Date.

☐  Please check if the undersigned, in lieu of paying the Exercise Price as set
forth in the preceding paragraph, elects to exercise Series A Warrants by
authorizing the Company to withhold from issuance a number of shares of Common
Stock issuable upon exercise of the Series A Warrants which when multiplied by
the Market Price of the Common Stock is equal to the aggregate price for the
number of shares of Common Stock for which the Series A Warrants are being
exercised at the Exercise Price (assuming the Exercise Price for all such shares
of Common Stock was being paid in cash), and such withheld shares shall no
longer be issuable under the Series A Warrants.

If the undersigned will be receiving the shares of Common Stock issuable upon
exercise of Series A Warrants:

☐  Please check if the undersigned is a U.S. Citizen (additional information may
be required by the Company to confirm that the undersigned is a U.S. Citizen)

☐  Please check if the undersigned is a Non-U.S. Citizen.

If the undersigned has designated another person (a “designee”) to receive the
shares of Common Stock issuable upon exercise of Series A Warrants:

☐  Please check if such designee is a U.S. Citizen (additional information may
be required by the Company to confirm that such designee is a U.S. Citizen)

☐  Please check if such designee is a Non-U.S. Citizen.

 

A-3-1



--------------------------------------------------------------------------------

The undersigned requests that the shares of Common Stock purchased hereby be in
registered form in the authorized denominations, registered in such names and
delivered, all as specified in accordance with the instructions set forth below,
provided that if the shares of Common Stock are evidenced by global securities,
the shares of Common Stock shall be registered in the name of the Depository or
its nominee.

Dated:                             

NOTE: THIS EXERCISE NOTICE MUST BE DELIVERED TO THE WARRANT AGENT, PRIOR TO 5:00
P.M., NEW YORK CITY TIME, ON THE EXPIRATION DATE. THE WARRANT AGENT SHALL NOTIFY
YOU (THROUGH THE CLEARING SYSTEM) OF (1) THE WARRANT AGENT’S ACCOUNT AT THE
DEPOSITORY TO WHICH YOU MUST DELIVER YOUR WARRANTS ON THE EXERCISE DATE AND
(2) THE ADDRESS, PHONE NUMBER AND FACSIMILE NUMBER WHERE YOU CAN CONTACT THE
WARRANT AGENT AND TO WHICH WARRANT EXERCISE NOTICES ARE TO BE SUBMITTED.

 

NAME OF DIRECT PARTICIPANT IN THE DEPOSITORY:

 

 

 

(PLEASE PRINT)

 

ADDRESS:

 

 

 

CONTACT NAME:

 

 

 

ADDRESS:

 

 

 

 

 

TELEPHONE (INCLUDING INTERNATIONAL CODE):

 

 

 

FAX (INCLUDING INTERNATIONAL CODE):

 

 

 

SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER (IF APPLICABLE):

 

 

ACCOUNT FROM WHICH SERIES A WARRANTS ARE BEING DELIVERED:

 

 

 

DEPOSITORY ACCOUNT NO.:

 

 

WARRANT EXERCISE NOTICES WILL ONLY BE VALID IF DELIVERED IN ACCORDANCE WITH THE
INSTRUCTIONS SET FORTH IN THIS NOTIFICATION (OR AS OTHERWISE DIRECTED), MARKED
TO THE ATTENTION OF “WARRANT EXERCISE”. WARRANT HOLDER DELIVERING SERIES A
WARRANTS, IF OTHER THAN THE DIRECT DTC PARTICIPANT DELIVERING THIS WARRANT
EXERCISE NOTICE:

 

NAME:  

 

 

(PLEASE PRINT)

 

CONTACT NAME:

 

 

 

TELEPHONE (INCLUDING INTERNATIONAL CODE):

 

 

 

FAX (INCLUDING INTERNATIONAL CODE):

 

 

 

A-3-2



--------------------------------------------------------------------------------

SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER (IF APPLICABLE):

 

ACCOUNT TO WHICH THE SHARES OF COMMON STOCK ARE TO BE CREDITED:

 

 

DEPOSITORY ACCOUNT NO.:

 

 

FILL IN FOR DELIVERY OF THE COMMON STOCK, IF OTHER THAN TO THE PERSON DELIVERING
THIS WARRANT EXERCISE NOTICE:

 

NAME:  

 

  (PLEASE PRINT)

 

ADDRESS:  

 

 

 

CONTACT  

 

NAME:  

 

 

TELEPHONE (INCLUDING INTERNATIONAL CODE):  

 

 

FAX (INCLUDING INTERNATIONAL CODE):  

 

 

SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER (IF  APPLICABLE):

 

 

 

NUMBER OF SHARES OF COMMON STOCK FOR WHICH SERIES A WARRANT IS BEING EXERCISED
(ONLY ONE EXERCISE PER WARRANT EXERCISE NOTICE):                               
                                         
                                                  

 

Signature:  

 

 

Name:

 

 

 

Capacity in which Signing:

 

 

 

Signature Guaranteed

 

 

BY:

 

 

Signatures must be guaranteed by a participant in a Medallion Signature
Guarantee Program at a guarantee level acceptable to the Company’s transfer
agent.

 

A-3-3



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF FACE OF GLOBAL WARRANT CERTIFICATE

This Global Warrant Certificate is deposited with or on behalf of The Depository
Trust Company (the “Depository”) or its nominee in custody for the benefit of
the beneficial owners hereof, and is not transferable to any person under any
circumstances except that (i) this Global Warrant Certificate may be delivered
to the Warrant Agent for cancellation pursuant to Section 4(f) of the Warrant
Agreement and (ii) this Global Warrant Certificate may be transferred pursuant
to Section 4(e) of the Warrant Agreement and as set forth below.

UNLESS THIS GLOBAL WARRANT CERTIFICATE IS PRESENTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TO THE COMPANY OR THE WARRANT AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY CERTIFICATE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY (AND ANY PAYMENT HEREON IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL BECAUSE THE REGISTERED OWNER
HEREOF, CEDE & CO. OR SUCH OTHER ENTITY, HAS AN INTEREST HEREIN.

TRANSFERS OF THIS GLOBAL WARRANT CERTIFICATE SHALL BE LIMITED TO TRANSFERS IN
WHOLE, BUT NOT IN PART, TO NOMINEES OF THE DEPOSITORY OR TO A SUCCESSOR THEREOF
OR SUCH SUCCESSOR’S NOMINEE OR AS OTHERWISE PERMITTED IN SECTION 4(E) OF THE
WARRANT AGREEMENT, AND TRANSFERS OF BENEFICIAL INTERESTS IN THIS GLOBAL WARRANT
CERTIFICATE SHALL BE LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE
RESTRICTIONS SET FORTH IN SECTIONS 4 AND 5 OF THE WARRANT AGREEMENT.

No registration or transfer of the securities issuable pursuant to the exercise
of the Warrant will be recorded on the books of the Company until such
provisions have been complied with.

To the extent that any provision hereof conflicts with any provision of the
Warrant Agreement, the provision in the Warrant Agreement shall control.

 

B-1-1



--------------------------------------------------------------------------------

CUSIP No.         88642R 125

ISIN No.         US88642R1251

SERIES B WARRANTS TO PURCHASE

SHARES OF COMMON STOCK

TIDEWATER INC.

GLOBAL SERIES B WARRANT TO PURCHASE COMMON STOCK

VOID AFTER 5:00 P.M., New York City Time, July 31, 2023

This Global Warrant Certificate (“Warrant Certificate”) certifies that Cede &
Co., or its registered assigns is the registered holder of Series B Warrants
(the “Series B Warrants”) of Tidewater Inc., a Delaware corporation (the
“Company”), to purchase the number of shares of common stock, par value $0.001
per share (the “Common Stock”), of the Company set forth above. The Series B
Warrants expire at 5:00 p.m., New York City time, on the date that is the six
year anniversary of the Effective Date (such date, the “Expiration Date”), and
each Series B Warrant entitles the holder to purchase from the Company one fully
paid and non-assessable Share at the exercise price (the “Exercise Price”),
payable to the Company either by certified or official bank or bank cashier’s
check payable to the order of the Company, or by wire transfer in immediately
available funds of the aggregate Exercise Price to an account of the Warrant
Agent specified in writing by the Warrant Agent for such purpose, no later than
5:00 p.m., New York City time, on the business day immediately prior to the
settlement date, which settlement date is three Business Days after a Warrant
Exercise Notice is delivered (the “Settlement Date”). The initial Exercise Price
shall be $62.28.

In lieu of paying the Exercise Price as set forth in the preceding paragraph,
subject to the provisions of the Warrant Agreement (as defined on the reverse
hereof), the Series B Warrants shall entitle the holder thereof, at the election
of such holder, to exercise the Series B Warrants by authorizing the Company to
withhold from issuance a number of shares of Common Stock issuable upon exercise
of the Series B Warrants which when multiplied by the Market Price of the Common
Stock is equal to the aggregate price for the number of shares of Common Stock
for which the Series B Warrants are being exercised at the Exercise Price
(assuming the Exercise Price for all such shares of Common Stock was being paid
in cash), and such withheld shares shall no longer be issuable under the Series
B Warrants.

The Exercise Price and the number of shares of Common Stock purchasable upon
exercise of the Series B Warrants are subject to adjustment upon the occurrence
of certain events as set forth in the Warrant Agreement.

Upon a Redemption Event (as defined in the Warrant Agreement), unexercised
Series B Warrants shall be redeemed, subject to the terms and conditions of such
redemption specified in the Warrant Agreement.

To the extent that any provision hereof conflicts with any provision of the
Warrant Agreement, the provision in the Warrant Agreement shall control.

No Series B Warrant may be exercised prior to the date of the Warrant Agreement
or after the Expiration Date.

 

B-1-2



--------------------------------------------------------------------------------

After 5:00 p.m., New York City time, on the Expiration Date, the Series B
Warrants will become wholly void and of no value.

Holder Not Deemed a Stockholder. Prior to the exercise of any Series B Warrant,
no holder thereof, as such, shall be entitled to any rights of a stockholder of
the Company, including, but not limited to, the right to vote, to receive
dividends or other distributions, to exercise any preemptive right or to receive
notice as stockholders in respect of the meetings of stockholders or for the
election of directors of the Company or any other matter.

Jones Act Limitations on Series B Warrant Exercise. Notwithstanding the other
provisions of the Warrant Agreement, in order to facilitate the Company’s
compliance with the Jones Act and other U.S. Maritime Laws concerning the
ownership of the Common Stock by Non-U.S. Citizens with regard to its continuing
ability to operate its vessels in the coastwise trade of the United States and
to comply with obligations of the Company under contracts that it may enter into
from time to time with the United States Government:

(i)    At the time of exercise of any Series B Warrant, its holder shall advise
the Company whether or not it (or, if not the holder, the person that the holder
has designated to receive the Common Stock issuable upon exercise of such Series
B Warrant) is a U.S. Citizen. The Company may require a holder (or, if not the
holder, the person that the holder has designated to receive the Common Stock
issuable upon exercise of such Series B Warrant) to provide it with such
documents and other information as it may request as reasonable proof confirming
that the holder (or, if not the holder, the person that the holder has
designated to receive the Common Stock issuable upon exercise of such Series B
Warrant) is a U.S. Citizen.

(ii)    Any holder that cannot establish to the Company’s reasonable
satisfaction that it (or, if not the holder, the person that the holder has
designated to receive the Common Stock issuable upon exercise of any Series B
Warrant) is a U.S. Citizen may not exercise any Series B Warrant to the extent
the shares of Common Stock deliverable upon exercise of such Series B Warrant
would constitute Excess Shares, as defined in the Warrant Agreement, if they
were issued, which shall be determined by the Company in its sole discretion at
the time of any proposed exercise of such Series B Warrant; provided, that in
such event, the Holder shall have the right to exercise such Warrant to receive
Jones Act Warrants in lieu of Warrant Shares, to the extent permitted under the
proviso set forth in the fifth sentence of Section 3(a) of the Warrant
Agreement.

(iii)    Any sale, transfer or other disposition of any Series B Warrant by any
holder that is a Non-U.S. Citizen to a person who is a U.S. Citizen must be a
complete transfer of such holder’s interests in such Series B Warrant and the
Common Stock issuable upon its exercise to such person with the transferor
retaining no ability to direct or control such person. The foregoing restriction
shall also apply to any person that the holder has designated to receive the
Common Stock issuable upon exercise of any Series B Warrant.

REFERENCE IS HEREBY MADE TO THE FURTHER PROVISIONS OF THIS WARRANT CERTIFICATE
SET FORTH ON THE REVERSE HEREOF. SUCH FURTHER PROVISIONS SHALL FOR ALL PURPOSES
HAVE THE SAME EFFECT AS THOUGH FULLY SET FORTH AT THIS PLACE.

This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent.

IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be
executed by its duly authorized officer.

 

B-1-3



--------------------------------------------------------------------------------

Dated: July 31, 2017 TIDEWATER INC. By:  

 

Name:   Jeffrey M. Platt Title:   President and Chief Executive Officer By:  

 

Name:   Title:   COMPUTERSHARE INC. and COMPUTERSHARE TRUST COMPANY, N.A.
collectively as Warrant Agent By:  

 

Name:   Title:  

 

B-1-4



--------------------------------------------------------------------------------

FORM OF REVERSE OF GLOBAL WARRANT CERTIFICATE

TIDEWATER INC. (SERIES B WARRANTS)

The Series B Warrants evidenced by this Warrant Certificate are a part of a duly
authorized issue of Series B Warrants to purchase shares of Common Stock issued
pursuant to that certain Warrant Agreement, dated as of July 31, 2017 (the
“Warrant Agreement”), duly executed and delivered by the Company and
Computershare Inc., a Delaware corporation (“Computershare”) and its wholly
owned subsidiary Computershare Trust Company, N.A., a federally chartered trust
company (and together with Computershare, the “Warrant Agent”). The Warrant
Agreement hereby is incorporated by reference in and made a part of this
instrument and is hereby referred to for a description of the rights, limitation
of rights, obligations, duties and immunities thereunder of the Warrant Agent,
the Company and the holders (the words “holders” or “holder” meaning the
registered holders or registered holder) of the Series B Warrants. A copy of the
Warrant Agreement may be inspected at the Warrant Agent’s office designated for
such purpose and is available upon written request addressed to the Company. All
capitalized terms used on the face of this Warrant Certificate but not defined
herein and are defined in the Warrant Agreement shall have the meanings assigned
to them therein.

Series B Warrants may be exercised to purchase Warrant Shares from the Company
from the date of the Warrant Agreement through 5:00 p.m., New York City time, on
the Expiration Date, at the Exercise Price set forth on the face hereof, subject
to adjustment as described in the Warrant Agreement. Subject to the terms and
conditions set forth herein and in the Warrant Agreement, the holder of the
Warrants evidenced by this Warrant Certificate may exercise such Warrants by:

(i) providing written notice of such election (“Warrant Exercise Notice”) to
exercise the Series B Warrants to the Company and the Warrant Agent at the
addresses set forth in the Warrant Agreement, by hand or by facsimile, no later
than 5:00 p.m., New York City time, on the Expiration Date, which Warrant
Exercise Notice shall substantially be in the form of an election to purchase
shares of Common Stock set forth herein, properly completed and executed by the
holder; (ii) delivering no later than 5:00 p.m., New York City time, on the
Business Day immediately prior to the Settlement Date, the Series B Warrants to
the Warrant Agent (by book-entry transfer through the facilities of the
Depository); and (iii) paying the Exercise Price, together with any applicable
taxes and governmental charges.

In lieu of paying the Exercise Price as set forth in the preceding paragraph,
subject to the provisions of the Warrant Agreement, the Series B Warrants shall
entitle the holder thereof, at the election of such holder, to exercise the
Series B Warrants by authorizing the Company to withhold from issuance a number
of shares of Common Stock issuable upon exercise of the Warrants which when
multiplied by the Market Price of the Common Stock is equal to the aggregate
price for the number of shares of Common Stock for which the Series B Warrants
are being exercised at the Exercise Price (assuming the Exercise Price for all
such shares of Common Stock was being paid in cash), and such withheld shares
shall no longer be issuable under the Series B Warrants.

In the event that upon any exercise of the Series B Warrants evidenced hereby
the number of shares of Common Stock actually purchased shall be less than the
total number of shares of Common Stock purchasable upon exercise of the Series B
Warrants evidenced hereby, there shall be issued to the holder hereof, or such
holder’s assignee, a new Warrant Certificate evidencing Series B Warrants to
purchase the shares of Common Stock not so purchased or appropriate adjustment
shall be made in the “Schedule of Increases or Decreases in Global Warrant
Certificate” annexed hereto. No adjustment shall be made for any cash dividends
on any shares of Common Stock issuable upon exercise of Series B Warrants. After
5:00 p.m., New York City time on the Expiration Date, unexercised Series B
Warrants shall become wholly void and of no value.

 

B-1-5



--------------------------------------------------------------------------------

The Company shall not be required to issue fractional shares of Common Stock or
any certificates that evidence fractional shares of Common Stock.

Warrant Certificates, when surrendered by book-entry delivery through the
facilities of the Depository, may be exchanged, in the manner and subject to the
limitations provided in the Warrant Agreement, but without payment of any
service charge, for another Warrant Certificate or Warrant Certificates of like
tenor evidencing Series B Warrants to purchase in the aggregate a like number of
shares of Common Stock.

No Series B Warrants may be sold, exchanged or otherwise transferred in
violation of the Securities Act or state securities laws.

The Company and Warrant Agent may deem and treat the registered holder hereof as
the absolute owner of this Warrant Certificate (notwithstanding any notation of
ownership or other writing hereon made by anyone) for the purpose of any
exercise hereof and for all other purposes, and neither the Company nor the
Warrant Agent shall be affected by any notice to the contrary.

[Balance of page intentionally remains blank]

 

B-1-6



--------------------------------------------------------------------------------

[TO BE ATTACHED TO GLOBAL WARRANT CERTIFICATE FOR SERIES B WARRANTS]

SCHEDULE OF INCREASES OR DECREASES IN GLOBAL WARRANT CERTIFICATE

The following increases or decreases in this Global Series B Warrant have been
made:

 

          Date  

Amount of

decrease in the

number of shares

issuable upon

exercise of the

Series B Warrants

represented by this

Global Series B

Warrant

 

Amount of

increase in number

of shares issuable

upon exercise of

the Series B

Warrants

represented by this

Global Series B

Warrant

 

Number of shares

issuable upon

exercise of the

Series B Warrants

represented by this

Global Series B

Warrant following

such decrease or

increase

 

    

Signature of

authorized officer

of the Warrant

Agent

                 

 

B-1-7



--------------------------------------------------------------------------------

FORM OF ELECTION TO EXERCISE SERIES B WARRANT FOR

WARRANT HOLDERS HOLDING SERIES B WARRANTS

THROUGH THE DEPOSITORY TRUST COMPANY

TO BE COMPLETED BY DIRECT PARTICIPANT

IN THE DEPOSITORY TRUST COMPANY

TIDEWATER INC.

Series B Warrants to Purchase                  Shares of Common Stock

(TO BE EXECUTED UPON EXERCISE OF THE SERIES B WARRANT)

The undersigned hereby irrevocably elects to exercise the right, represented by
Series B Warrants to purchase shares of Common Stock of Tidewater Inc. (the
“Company”) held for its benefit through the book-entry facilities of The
Depository Trust Company (the “Depository”), to purchase                  newly
issued shares of Common Stock of the Company at the Exercise Price of $        
per share.

The undersigned represents, warrants and promises that it has the full power and
authority to exercise and deliver the Series B Warrants exercised hereby. The
undersigned represents, warrants and promises that it has delivered or will
deliver in payment for such shares $         by certified or official bank or
bank cashier’s check payable to the order of the Company, or by wire transfer in
immediately available funds of the aggregate Exercise Price to an account of the
Warrant Agent specified in writing by the Warrant Agent for such purpose or
through a cashless exercise (as described below), no later than 5:00 p.m., New
York City time, on the Business Day immediately prior to the Settlement Date.

☐  Please check if the undersigned, in lieu of paying the Exercise Price as set
forth in the preceding paragraph, elects to exercise Series B Warrants by
authorizing the Company to withhold from issuance a number of shares of Common
Stock issuable upon exercise of the Series B Warrants which when multiplied by
the Market Price of the Common Stock is equal to the aggregate price for the
number of shares of Common Stock for which the Series B Warrants are being
exercised at the Exercise Price (assuming the Exercise Price for all such shares
of Common Stock was being paid in cash), and such withheld shares shall no
longer be issuable under the Series B Warrants.

If the undersigned will be receiving the shares of Common Stock issuable upon
exercise of Series B Warrants:

☐  Please check if the undersigned is a U.S. Citizen (additional information may
be required by the Company to confirm that the undersigned is a U.S. Citizen)

☐  Please check if the undersigned is a Non-U.S. Citizen.

If the undersigned has designated another person (a “designee”) to receive the
shares of Common Stock issuable upon exercise of Series B Warrants:

☐  Please check if such designee is a U.S. Citizen (additional information may
be required by the Company to confirm that such designee is a U.S. Citizen)

☐  Please check if such designee is a Non-U.S. Citizen.

 

B-1-8



--------------------------------------------------------------------------------

The undersigned requests that the shares of Common Stock purchased hereby be in
registered form in the authorized denominations, registered in such names and
delivered, all as specified in accordance with the instructions set forth below,
provided that if the shares of Common Stock are evidenced by global securities,
the shares of Common Stock shall be registered in the name of the Depository or
its nominee.

Dated:                     

NOTE: THIS EXERCISE NOTICE MUST BE DELIVERED TO THE WARRANT AGENT, PRIOR TO 5:00
P.M., NEW YORK CITY TIME, ON THE EXPIRATION DATE. THE WARRANT AGENT SHALL NOTIFY
YOU (THROUGH THE CLEARING SYSTEM) OF (1) THE WARRANT AGENT’S ACCOUNT AT THE
DEPOSITORY TO WHICH YOU MUST DELIVER YOUR WARRANTS ON THE EXERCISE DATE AND
(2) THE ADDRESS, PHONE NUMBER AND FACSIMILE NUMBER WHERE YOU CAN CONTACT THE
WARRANT AGENT AND TO WHICH WARRANT EXERCISE NOTICES ARE TO BE SUBMITTED.

 

NAME OF DIRECT PARTICIPANT IN THE DEPOSITORY:   

 

   (PLEASE PRINT)

 

ADDRESS:   

 

 

CONTACT NAME:  

 

 

ADDRESS:   

 

 

 

 

TELEPHONE (INCLUDING INTERNATIONAL CODE):

 

 

 

FAX (INCLUDING INTERNATIONAL CODE):   

 

 

SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER (IF APPLICABLE):

 

  

 

 

 

ACCOUNT FROM WHICH SERIES B WARRANTS ARE BEING DELIVERED:  

 

 

DEPOSITORY ACCOUNT NO.:  

 

WARRANT EXERCISE NOTICES WILL ONLY BE VALID IF DELIVERED IN ACCORDANCE WITH THE
INSTRUCTIONS SET FORTH IN THIS NOTIFICATION (OR AS OTHERWISE DIRECTED), MARKED
TO THE ATTENTION OF “WARRANT EXERCISE”. WARRANT HOLDER DELIVERING SERIES B
WARRANTS, IF OTHER THAN THE DIRECT DTC PARTICIPANT DELIVERING THIS WARRANT
EXERCISE NOTICE:

 

NAME:   

 

   (PLEASE PRINT)

 

CONTACT NAME:   

 

 

TELEPHONE (INCLUDING INTERNATIONAL CODE):   

 

 

FAX (INCLUDING INTERNATIONAL CODE):   

 

 

B-1-9



--------------------------------------------------------------------------------

SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER (IF APPLICABLE):

 

 

 

ACCOUNT TO WHICH THE SHARES OF COMMON STOCK ARE TO BE CREDITED:  

 

 

 

DEPOSITORY ACCOUNT NO.:

 

 

FILL IN FOR DELIVERY OF THE COMMON STOCK, IF OTHER THAN TO THE PERSON DELIVERING
THIS WARRANT EXERCISE NOTICE:

 

NAME:   

 

   (PLEASE PRINT)

ADDRESS:   

 

 

CONTACT   

NAME:   

 

TELEPHONE (INCLUDING INTERNATIONAL CODE):   

 

FAX (INCLUDING INTERNATIONAL CODE):   

 

SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER (IF APPLICABLE):  

 

 

 

 

NUMBER OF SHARES OF COMMON STOCK FOR WHICH SERIES B WARRANT IS BEING
EXERCISED (ONLY

ONE EXERCISE PER WARRANT EXERCISE NOTICE):  

 

Signature:   

 

Name:   

 

Capacity in which Signing:   

 

Signature Guaranteed   

BY:   

 

Signatures must be guaranteed by a participant in a Medallion Signature
Guarantee Program at a guarantee level acceptable to the Company’s transfer
agent.

 

B-1-10



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF FACE OF INDIVIDUAL WARRANT CERTIFICATE

VOID AFTER 5:00 P.M., New York City Time, July 31, 2023

This Individual Warrant Certificate may not be sold, exchanged or otherwise
transferred in violation of the Securities Act or state securities laws.

To the extent that any provision hereof conflicts with any provision of the
Warrant Agreement, the provision in the Warrant Agreement shall control.

 

B-2-1



--------------------------------------------------------------------------------

[●]

SERIES B WARRANTS TO PURCHASE

SHARES OF COMMON STOCK

TIDEWATER INC.

INDIVIDUAL SERIES B WARRANT TO PURCHASE COMMON STOCK

VOID AFTER 5:00 P.M., New York City Time, July 31, 2023

This Individual Warrant Certificate (“Warrant Certificate”) certifies that
                    , or its registered assigns is the registered holder of
Series B Warrants (the “Series B Warrants”) of Tidewater Inc., a Delaware
corporation (the “Company”), to purchase the number of shares of common stock,
par value $0.001 per share (the “Common Stock”), of the Company set forth above.
The Series B Warrants expire at 5:00 p.m., New York City time, on the date that
is the six year anniversary of the Effective Date (such date, the “Expiration
Date”), and each Series B Warrant entitles the holder to purchase from the
Company one fully paid and non-assessable Share at the exercise price (the
“Exercise Price”), payable to the Company either by certified or official bank
or bank cashier’s check payable to the order of the Company, or by wire transfer
in immediately available funds of the aggregate Exercise Price to an account of
the Warrant Agent specified in writing by the Warrant Agent for such purpose, no
later than 5:00 p.m., New York City time, on the business day immediately prior
to the settlement date, which settlement date is three Business Days after a
Warrant Exercise Notice is delivered (the “Settlement Date”). The initial
Exercise Price shall be $62.28.

In lieu of paying the Exercise Price as set forth in the preceding paragraph,
subject to the provisions of the Warrant Agreement (as defined on the reverse
hereof), the Series B Warrants shall entitle the holder thereof, at the election
of such holder, to exercise the Series B Warrants by authorizing the Company to
withhold from issuance a number of shares of Common Stock issuable upon exercise
of the Series B Warrants which when multiplied by the Market Price of the Common
Stock is equal to the aggregate price for the number of shares of Common Stock
for which the Series B Warrants are being exercised at the Exercise Price
(assuming the Exercise Price for all such shares of Common Stock was being paid
in cash), and such withheld shares shall no longer be issuable under the Series
B Warrants.

The Exercise Price and the number of shares of Common Stock purchasable upon
exercise of the Series B Warrants are subject to adjustment upon the occurrence
of certain events as set forth in the Warrant Agreement.

Upon a Redemption Event (as defined in the Warrant Agreement), unexercised
Series B Warrants shall be redeemed, subject to the terms and conditions of such
redemption specified in the Warrant Agreement.

To the extent that any provision hereof conflicts with any provision of the
Warrant Agreement, the provision in the Warrant Agreement shall control.

No Series B Warrant may be exercised prior to the date of the Warrant Agreement
or after the Expiration Date.

After 5:00 p.m., New York City time, on the Expiration Date, the Series B
Warrants will become wholly void and of no value.

 

B-2-2



--------------------------------------------------------------------------------

Holder Not Deemed a Stockholder. Prior to the exercise of any Series B Warrant,
no holder thereof, as such, shall be entitled to any rights of a stockholder of
the Company, including, but not limited to, the right to vote, to receive
dividends or other distributions, to exercise any preemptive right or to receive
notice as stockholders in respect of the meetings of stockholders or for the
election of directors of the Company or any other matter.

Jones Act Limitations on Series B Warrant Exercise. Notwithstanding the other
provisions of the Warrant Agreement, in order to facilitate the Company’s
compliance with the Jones Act and other U.S. Maritime Laws concerning the
ownership of the Common Stock by Non-U.S. Citizens with regard to its continuing
ability to operate its vessels in the coastwise trade of the United States and
to comply with obligations of the Company under contracts that it may enter into
from time to time with the United States Government:

(i)    At the time of exercise of any Series B Warrant, its holder shall advise
the Company whether or not it (or, if not the holder, the person that the holder
has designated to receive the Common Stock issuable upon exercise of such Series
B Warrant) is a U.S. Citizen. The Company may require a holder (or, if not the
holder, the person that the holder has designated to receive the Common Stock
issuable upon exercise of such Series B Warrant) to provide it with such
documents and other information as it may request as reasonable proof confirming
that the holder (or, if not the holder, the person that the holder has
designated to receive the Common Stock issuable upon exercise of such Series B
Warrant) is a U.S. Citizen.

(ii)    Any holder that cannot establish to the Company’s reasonable
satisfaction that it (or, if not the holder, the person that the holder has
designated to receive the Common Stock issuable upon exercise of any Series B
Warrant) is a U.S. Citizen may not exercise any Series B Warrant to the extent
the shares of Common Stock deliverable upon exercise of such Series B Warrant
would constitute Excess Shares, as defined in the Warrant Agreement, if they
were issued, which shall be determined by the Company in its sole discretion at
the time of any proposed exercise of such Series B Warrant; provided, that in
such event, the Holder shall have the right to exercise such Warrant to receive
Jones Act Warrants in lieu of Warrant Shares, to the extent permitted under the
proviso set forth in the fifth sentence of Section 3(a) of the Warrant
Agreement.

(iii)    Any sale, transfer or other disposition of any Series B Warrant by any
holder that is a Non-U.S. Citizen to a person who is a U.S. Citizen must be a
complete transfer of such holder’s interests in such Series B Warrant and the
Common Stock issuable upon its exercise to such person with the transferor
retaining no ability to direct or control such person. The foregoing restriction
shall also apply to any person that the holder has designated to receive the
Common Stock issuable upon exercise of any Series B Warrant.

REFERENCE IS HEREBY MADE TO THE FURTHER PROVISIONS OF THIS WARRANT CERTIFICATE
SET FORTH ON THE REVERSE HEREOF. SUCH FURTHER PROVISIONS SHALL FOR ALL PURPOSES
HAVE THE SAME EFFECT AS THOUGH FULLY SET FORTH AT THIS PLACE.

This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent.

IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be
executed by its duly authorized officer.

 

B-2-3



--------------------------------------------------------------------------------

Dated: July 31, 2017 TIDEWATER INC. By:                                        
                                                Name:   Jeffrey M. Platt Title:
  President and Chief Executive Officer By:  
                                                                               
      Name:   Title:   Computershare Inc. and

Computershare Trust Company, N.A.,

collectively as Warrant Agent

By:                                        
                                                Name:   Title:  

 

B-2-4



--------------------------------------------------------------------------------

FORM OF REVERSE OF INDIVIDUAL WARRANT CERTIFICATE

TIDEWATER INC. (SERIES B WARRANTS)

The Series B Warrants evidenced by this Warrant Certificate are a part of a duly
authorized issue of Series B Warrants to purchase shares of Common Stock issued
pursuant to that certain Warrant Agreement, dated as of July 31, 2017 (the
“Warrant Agreement”), duly executed and delivered by the Company and
Computershare Inc., a Delaware corporation (“Computershare”) and its wholly
owned subsidiary Computershare Trust Company, N.A., a federally chartered trust
company (and together with Computershare, the “Warrant Agent”). The Warrant
Agreement hereby is incorporated by reference in and made a part of this
instrument and is hereby referred to for a description of the rights, limitation
of rights, obligations, duties and immunities thereunder of the Warrant Agent,
the Company and the holders (the words “holders” or “holder” meaning the
registered holders or registered holder) of the Series B Warrants. A copy of the
Warrant Agreement may be inspected at the Warrant Agent’s office designated for
such purpose and is available upon written request addressed to the Company. All
capitalized terms used on the face of this Warrant Certificate but not defined
herein and are defined in the Warrant Agreement shall have the meanings assigned
to them therein.

Series B Warrants may be exercised to purchase Warrant Shares from the Company
from the date of the Warrant Agreement through 5:00 p.m., New York City time, on
the Expiration Date, at the Exercise Price set forth on the face hereof, subject
to adjustment as described in the Warrant Agreement. Subject to the terms and
conditions set forth herein and in the Warrant Agreement, the holder of the
Series B Warrants evidenced by this Warrant Certificate may exercise such
Warrants by:

(i) providing written notice of such election (“Warrant Exercise Notice”) to
exercise the Series B Warrants to the Company and the Warrant Agent at the
addresses set forth in the Warrant Agreement, by hand or by facsimile, no later
than 5:00 p.m., New York City time, on the Expiration Date, which Warrant
Exercise Notice shall substantially be in the form of an election to purchase
shares of Common Stock set forth herein, properly completed and executed by the
holder; (ii) delivering no later than 5:00 p.m., New York City time, on the
Business Day immediately prior to the Settlement Date, the Warrant Certificate
evidencing such Warrants to the Warrant Agent; and (iii) paying the Exercise
Price, together with any applicable taxes and governmental charges.

In lieu of paying the Exercise Price as set forth in the preceding paragraph,
subject to the provisions of the Warrant Agreement, the Series B Warrants shall
entitle the holder thereof, at the election of such holder, to exercise the
Series B Warrants by authorizing the Company to withhold from issuance a number
of shares of Common Stock issuable upon exercise of the Series B Warrants which
when multiplied by the Market Price of the Common Stock is equal to the
aggregate price for the number of shares of Common Stock for which the Series B
Warrants are being exercised at the Exercise Price (assuming the Exercise Price
for all such shares of Common Stock was being paid in cash), and such withheld
shares shall no longer be issuable under the Series B Warrants.

In the event that upon any exercise of the Series B Warrants evidenced hereby
the number of shares of Common Stock actually purchased shall be less than the
total number of shares of Common Stock purchasable upon exercise of the Series B
Warrants evidenced hereby, there shall be issued to the holder hereof, or such
holder’s assignee, a new Warrant Certificate evidencing Series B Warrants to
purchase the shares of Common Stock not so purchased. No adjustment shall be
made for any cash dividends on any shares of Common Stock issuable upon exercise
of Series B Warrants. After 5:00 p.m., New York City time on the Expiration
Date, unexercised Series B Warrants shall become wholly void and of no value.

The Company shall not be required to issue fractional shares of Common Stock or
any certificates that evidence fractional shares of Common Stock.

 

B-2-5



--------------------------------------------------------------------------------

Warrant Certificates, when surrendered by book-entry delivery through the
facilities of the Depository, may be exchanged, in the manner and subject to the
limitations provided in the Warrant Agreement, but without payment of any
service charge, for another Warrant Certificate or Warrant Certificates of like
tenor evidencing Series B Warrants to purchase in the aggregate a like number of
shares of Common Stock.

No Series B Warrants may be sold, exchanged or otherwise transferred in
violation of the Securities Act or state securities laws.

The Company and Warrant Agent may deem and treat the registered holder hereof as
the absolute owner of this Warrant Certificate (notwithstanding any notation of
ownership or other writing hereon made by anyone) for the purpose of any
exercise hereof and for all other purposes, and neither the Company nor the
Warrant Agent shall be affected by any notice to the contrary.

[Balance of page intentionally remains blank]

 

B-2-6



--------------------------------------------------------------------------------

FORM OF ELECTION TO EXERCISE SERIES B WARRANT FOR

WARRANT HOLDERS HOLDING INDIVIDUAL WARRANT CERTIFICATES

TO BE COMPLETED BY REGISTERED HOLDER

TIDEWATER INC.

Series B Warrants to Purchase                  Shares of Common Stock

(TO BE EXECUTED UPON EXERCISE OF THE SERIES B WARRANT)

The undersigned hereby irrevocably elects to exercise the right, represented by
Series B Warrants to purchase shares of Common Stock of Tidewater Inc. (the
“Company”), to purchase                  newly issued shares of Common Stock of
the Company at the Exercise Price of $         per share.

The undersigned represents, warrants and promises that it has the full power and
authority to exercise and deliver the Series B Warrants exercised hereby. The
undersigned represents, warrants and promises that it has delivered or will
deliver in payment for such shares $         by certified or official bank or
bank cashier’s check payable to the order of the Company, or by wire transfer in
immediately available funds of the aggregate Exercise Price to an account of the
Warrant Agent specified in writing by the Warrant Agent for such purpose or
through a cashless exercise (as described below), no later than 5:00 p.m., New
York City time, on the Business Day immediately prior to the Settlement Date.

☐  Please check if the undersigned, in lieu of paying the Exercise Price as set
forth in the preceding paragraph, elects to exercise Series B Warrants by
authorizing the Company to withhold from issuance a number of shares of Common
Stock issuable upon exercise of the Series B Warrants which when multiplied by
the Market Price of the Common Stock is equal to the aggregate price for the
number of shares of Common Stock for which the Series B Warrants are being
exercised at the Exercise Price (assuming the Exercise Price for all such shares
of Common Stock was being paid in cash), and such withheld shares shall no
longer be issuable under the Series B Warrants.

If the undersigned will be receiving the shares of Common Stock issuable upon
exercise of Series B Warrants:

☐  Please check if the undersigned is a U.S. Citizen (additional information may
be required by the Company to confirm that the undersigned is a U.S. Citizen)

☐  Please check if the undersigned is a Non-U.S. Citizen.

If the undersigned has designated another person (a “designee”) to receive
shares of Common Stock issuable upon exercise of Series B Warrants:

☐  Please check if such designee is a U.S. Citizen (additional information may
be required by the Company to confirm that such designee is a U.S. Citizen)

☐  Please check if such designee is a Non-U.S. Citizen.

The undersigned requests that the shares of Common Stock purchased hereby be in
registered form in the authorized denominations, registered in such names and
delivered, all as specified in accordance with the instructions set forth below,
provided that if the shares of Common Stock are evidenced by global securities,
the shares of Common Stock shall be registered in the name of the Depository or
its nominee.

 

B-2-7



--------------------------------------------------------------------------------

Dated:  

 

NOTE: THIS EXERCISE NOTICE MUST BE DELIVERED TO THE WARRANT AGENT, PRIOR TO 5:00
P.M., NEW YORK CITY TIME, ON THE EXPIRATION DATE. THE WARRANT AGENT SHALL NOTIFY
YOU OF THE ADDRESS, PHONE NUMBER AND FACSIMILE NUMBER WHERE YOU CAN CONTACT THE
WARRANT AGENT AND TO WHICH WARRANT EXERCISE NOTICES ARE TO BE SUBMITTED.

 

NAME OF REGISTERED HOLDER:  

 

 

(PLEASE PRINT)

 

ADDRESS:

 

 

 

 

 

DELIVERY ADDRESS (IF DIFFERENT):

 

 

 

 

 

TELEPHONE (INCLUDING INTERNATIONAL CODE):

 

 

 

FAX (INCLUDING INTERNATIONAL CODE):

 

 

 

SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER:

 

 

 

NUMBER OF SHARES OF COMMON STOCK FOR WHICH SERIES B WARRANT 
IS BEING EXERCISED (ONLY ONE

 

EXERCISE PER WARRANT EXERCISE NOTICE):

 

 

 

Signature:

 

 

Note: If the Warrant Shares are to be registered in a name other than that in
which the Individual Series B Warrants are registered, the signature of the
holder hereof must be guaranteed.

Signature Guaranteed

 

BY:

 

 

Signatures must be guaranteed by a participant in a Medallion Signature
Guarantee Program at a guarantee level acceptable to the Company’s transfer
agent.

 

B-2-8



--------------------------------------------------------------------------------

EXHIBIT B-3

FORM OF ELECTION TO EXERCISE SERIES B WARRANT FOR

WARRANT HOLDERS HOLDING

DIRECT REGISTRATION WARRANTS

TO BE COMPLETED BY REGISTERED HOLDER

TIDEWATER INC.

Series B Warrants to Purchase                  Shares of Common Stock

(TO BE EXECUTED UPON EXERCISE OF THE SERIES B WARRANT)

The undersigned hereby irrevocably elects to exercise the right, represented by
Series B Warrants to purchase shares of Common Stock of Tidewater Inc. (the
“Company”), to purchase                  newly issued shares of Common Stock of
the Company at the Exercise Price of $         per share.

The undersigned represents, warrants and promises that it has the full power and
authority to exercise and deliver the Series B Warrants exercised hereby. The
undersigned represents, warrants and promises that it has delivered or will
deliver in payment for such shares $         by certified or official bank or
bank cashier’s check payable to the order of the Company, or by wire transfer in
immediately available funds of the aggregate Exercise Price to an account of the
Warrant Agent specified in writing by the Warrant Agent for such purpose or
through a cashless exercise (as described below), no later than 5:00 p.m., New
York City time, on the Business Day immediately prior to the Settlement Date.

☐  Please check if the undersigned, in lieu of paying the Exercise Price as set
forth in the preceding paragraph, elects to exercise Series B Warrants by
authorizing the Company to withhold from issuance a number of shares of Common
Stock issuable upon exercise of the Series B Warrants which when multiplied by
the Market Price of the Common Stock is equal to the aggregate price for the
number of shares of Common Stock for which the Warrants are being exercised at
the Exercise Price (assuming the Exercise Price for all such shares of Common
Stock was being paid in cash), and such withheld shares shall no longer be
issuable under the Warrants.

If the undersigned will be receiving the shares of Common Stock issuable upon
exercise of Series B Warrants:

☐  Please check if the undersigned is a U.S. Citizen (additional information may
be required by the Company to confirm that the undersigned is a U.S. Citizen)

☐  Please check if the undersigned is a Non-U.S. Citizen.

If the undersigned has designated another person (a “designee”) to receive the
share of Common Stock issuable upon exercise of Series B Warrants:

☐  Please check if such designee is a U.S. Citizen (additional information may
be required by the Company to confirm that such designee is a U.S. Citizen)

☐  Please check if such designee is a Non-U.S. Citizen.

 

B-3-1



--------------------------------------------------------------------------------

The undersigned requests that the shares of Common Stock purchased hereby be in
registered form in the authorized denominations, registered in such names and
delivered, all as specified in accordance with the instructions set forth below,
provided that if the shares of Common Stock are evidenced by global securities,
the shares of Common Stock shall be registered in the name of the Depository or
its nominee.

Dated:                     

NOTE: THIS EXERCISE NOTICE MUST BE DELIVERED TO THE WARRANT AGENT, PRIOR TO 5:00
P.M., NEW YORK CITY TIME, ON THE EXPIRATION DATE. THE WARRANT AGENT SHALL NOTIFY
YOU (THROUGH THE CLEARING SYSTEM) OF (1) THE WARRANT AGENT’S ACCOUNT AT THE
DEPOSITORY TO WHICH YOU MUST DELIVER YOUR WARRANTS ON THE EXERCISE DATE AND
(2) THE ADDRESS, PHONE NUMBER AND FACSIMILE NUMBER WHERE YOU CAN CONTACT THE
WARRANT AGENT AND TO WHICH WARRANT EXERCISE NOTICES ARE TO BE SUBMITTED.

 

NAME OF DIRECT PARTICIPANT IN THE DEPOSITORY:

 

 

 

(PLEASE PRINT)

 

ADDRESS:

 

 

 

CONTACT NAME:

 

 

 

ADDRESS:

 

 

 

 

 

TELEPHONE (INCLUDING INTERNATIONAL CODE):

 

 

 

FAX (INCLUDING INTERNATIONAL CODE):

 

 

SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER (IF APPLICABLE):

 

 

 

ACCOUNT FROM WHICH SERIES B WARRANTS ARE BEING DELIVERED:

 

 

 

DEPOSITORY ACCOUNT NO.:

 

 

WARRANT EXERCISE NOTICES WILL ONLY BE VALID IF DELIVERED IN ACCORDANCE WITH THE
INSTRUCTIONS SET FORTH IN THIS NOTIFICATION (OR AS OTHERWISE DIRECTED), MARKED
TO THE ATTENTION OF “WARRANT EXERCISE”. WARRANT HOLDER DELIVERING SERIES B
WARRANTS, IF OTHER THAN THE DIRECT DTC PARTICIPANT DELIVERING THIS WARRANT
EXERCISE NOTICE:

 

NAME:

 

 

 

(PLEASE PRINT)

 

CONTACT NAME:

 

 

 

TELEPHONE (INCLUDING INTERNATIONAL CODE):

 

 

 

FAX (INCLUDING INTERNATIONAL CODE):

 

 

 

B-3-2



--------------------------------------------------------------------------------

SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER (IF APPLICABLE):

 

 

ACCOUNT TO WHICH THE SHARES OF COMMON STOCK ARE TO BE CREDITED:

 

 

 

DEPOSITORY ACCOUNT NO.:

  

 

FILL IN FOR DELIVERY OF THE COMMON STOCK, IF OTHER THAN TO THE PERSON DELIVERING
THIS WARRANT EXERCISE NOTICE:

 

NAME:

 

 

 

(PLEASE PRINT)

 

ADDRESS:

 

 

 

 

 

CONTACT

 

 

NAME:

 

 

 

TELEPHONE (INCLUDING INTERNATIONAL CODE):

 

 

 

FAX (INCLUDING INTERNATIONAL CODE):

 

 

SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER (IF APPLICABLE):

 

 

NUMBER OF SHARES OF COMMON STOCK FOR WHICH SERIES B WARRANT IS BEING EXERCISED
(ONLY ONE EXERCISE PER WARRANT EXERCISE NOTICE):
                                         
                                                                                

 

Signature:

 

 

 

Name:

 

 

 

Capacity in which Signing:

 

 

 

Signature Guaranteed

 

 

BY:

 

 

Signatures must be guaranteed by a participant in a Medallion Signature
Guarantee Program at a guarantee level acceptable to the Company’s transfer
agent.

 

B-3-3



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF ASSIGNMENT

(TO BE EXECUTED BY THE REGISTERED HOLDER

IF SUCH HOLDER DESIRES TO TRANSFER A SERIES A WARRANT)

FOR VALUE RECEIVED, the undersigned registered holder hereby sells, assigns and
transfers unto

 

 

Name of Assignee

 

 

Address of Assignee

Series A Warrants to purchase                  shares of Common Stock held by
the undersigned, together with all right, title and interest therein, and does
irrevocably constitute and appoint attorney, to transfer such Warrants on the
books of the Warrant Agent, with full power of substitution.

 

 

Signature

 

 

Date

 

 

Social Security or Other Taxpayer Identification Number of Assignee

SIGNATURE GUARANTEED BY:

 

 

Signatures must be guaranteed by a participant in a Medallion Signature
Guarantee Program at a guarantee level acceptable to the Company’s transfer
agent.

 

C-1-1



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF ASSIGNMENT

(TO BE EXECUTED BY THE REGISTERED HOLDER

IF SUCH HOLDER DESIRES TO TRANSFER A SERIES A WARRANT)

FOR VALUE RECEIVED, the undersigned registered holder hereby sells, assigns and
transfers unto

 

 

Name of Assignee

 

 

Address of Assignee

Series A Warrants to purchase                  shares of Common Stock held by
the undersigned, together with all right, title and interest therein, and does
irrevocably constitute and appoint attorney, to transfer such Warrants on the
books of the Warrant Agent, with full power of substitution.

 

 

Signature

 

 

Date

 

 

Social Security or Other Taxpayer Identification Number of Assignee

SIGNATURE GUARANTEED BY:

 

 

Signatures must be guaranteed by a participant in a Medallion Signature
Guarantee Program at a guarantee level acceptable to the Company’s transfer
agent.

 

C-2-1



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF ASSIGNMENT

(TO BE EXECUTED BY THE REGISTERED HOLDER

IF SUCH HOLDER DESIRES TO TRANSFER A SERIES B WARRANT)

FOR VALUE RECEIVED, the undersigned registered holder hereby sells, assigns and
transfers unto

 

 

Name of Assignee

 

 

Address of Assignee

Series B Warrants to purchase                  shares of Common Stock held by
the undersigned, together with all right, title and interest therein, and does
irrevocably constitute and appoint attorney, to transfer such Warrants on the
books of the Warrant Agent, with full power of substitution.

 

 

Signature

 

 

Date

 

 

Social Security or Other Taxpayer Identification Number of Assignee

SIGNATURE GUARANTEED BY:

 

 

Signatures must be guaranteed by a participant in a Medallion Signature
Guarantee Program at a guarantee level acceptable to the Company’s transfer
agent.

 

D-1-1



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF ASSIGNMENT

(TO BE EXECUTED BY THE REGISTERED HOLDER

IF SUCH HOLDER DESIRES TO TRANSFER A SERIES B WARRANT)

FOR VALUE RECEIVED, the undersigned registered holder hereby sells, assigns and
transfers unto

 

 

Name of Assignee

 

 

Address of Assignee

Series B Warrants to purchase                  shares of Common Stock held by
the undersigned, together with all right, title and interest therein, and does
irrevocably constitute and appoint attorney, to transfer such Warrants on the
books of the Warrant Agent, with full power of substitution.

 

 

Signature

 

 

Date

 

 

Social Security or Other Taxpayer Identification Number of Assignee

SIGNATURE GUARANTEED BY:

 

 

Signatures must be guaranteed by a participant in a Medallion Signature
Guarantee Program at a guarantee level acceptable to the Company’s transfer
agent.

 

D-2-1



--------------------------------------------------------------------------------

EXHIBIT E

SERIES A WARRANT SUMMARY

NUMBER OF SERIES A WARRANTS: Initially, 2,432,432 Series A Warrants, subject to
adjustment as described in the Warrant Agreement dated as of July 31, 2017
between Tidewater Inc. (the “Company”) and Computershare Inc., a Delaware
corporation (“Computershare”) and its wholly owned subsidiary Computershare
Trust Company, N.A., a federally chartered trust company (and together with
Computershare, the “Warrant Agent”) (as supplemented or amended, the “Warrant
Agreement”), each of which is exercisable for one share of the Company’s common
stock, par value $0.001 per share. This summary is not complete and reference is
made to the Warrant Agreement for the terms of the Series A Warrants. In the
event of any conflict, the terms of the Warrant Agreement shall control.

EXERCISE PRICE: Initially, $57.06 per Series A Warrant, subject to adjustment as
described in the Warrant Agreement.

HOLDER NOT DEEMED A STOCKHOLDER: Prior to the exercise of any Series A Warrant,
no holder thereof, as such, shall be entitled to any rights of a stockholder of
the Company.

JONES ACT LIMITATIONS ON EXERCISE: The right to exercise Series A Warrants is
subject to the limitations on ownership of the Common Stock by Non-U.S. Citizens
set forth in the Warrant Agreement.

FORM OF SETTLEMENT:

Full Settlement: If Full Physical Settlement is elected, the Company shall
deliver, against payment of the Exercise Price, a number of shares of Common
Stock equal to the number of Series A Warrants exercised.

Cashless Exercise: If Cashless Exercise is elected, the Company will withhold
from issuance a number of shares of Common Stock issuable upon the exercise of
the Series A Warrants which, when multiplied by the Market Price of the Common
Stock, is equal to the aggregate price for the number of shares of Common Stock
for which the Warrants are being exercised at the Exercise Price (assuming the
Exercise price for all such shares of Common Stock was being paid in cash), and
such withheld shares shall no longer be issuable under the Series A Warrants.

DATES OF EXERCISE: At any time, and from time to time, prior to the Close of
Business on the Expiration Date.

REDEMPTION: Upon a Redemption Event (as defined in the Warrant Agreement),
unexercised Series A Warrants shall be redeemed, subject to the terms and
conditions of such redemption specified in the Warrant Agreement.

EXPIRATION DATE: The Close of Business on July 31, 2023.

 

E-1-1



--------------------------------------------------------------------------------

EXHIBIT F

SERIES B WARRANT SUMMARY

NUMBER OF SERIES B WARRANTS: Initially, 2,629, 657 Series B Warrants, subject to
adjustment as described in the Warrant Agreement dated as of July 31, 2017
between Tidewater Inc. (the “Company”) and Computershare Inc., a Delaware
corporation (“Computershare”) and its wholly owned subsidiary Computershare
Trust Company, N.A., a federally chartered trust company (and together with
Computershare, the “Warrant Agent”) (as supplemented or amended, the “Warrant
Agreement”), each of which is exercisable for one share of the Company’s common
stock, par value $0.001 per share. This summary is not complete and reference is
made to the Warrant Agreement for the terms of the Series B Warrants. In the
event of any conflict, the terms of the Warrant Agreement shall control.

EXERCISE PRICE: Initially, $62.28 per Series B Warrant, subject to adjustment as
described in the Warrant Agreement.

HOLDER NOT DEEMED A STOCKHOLDER: Prior to the exercise of any Series B Warrant,
no holder thereof, as such, shall be entitled to any rights of a stockholder of
the Company.

JONES ACT LIMITATIONS ON EXERCISE: The right to exercise Series B Warrants is
subject to the limitations on ownership of the Common Stock by Non-U.S. Citizens
set forth in the Warrant Agreement.

FORM OF SETTLEMENT:

Full Settlement: If Full Physical Settlement is elected, the Company shall
deliver, against payment of the Exercise Price, a number of shares of Common
Stock equal to the number of Series B Warrants exercised.

Cashless Exercise: If Cashless Exercise is elected, the Company will withhold
from issuance a number of shares of Common Stock issuable upon the exercise of
the Series B Warrants which, when multiplied by the Market Price of the Common
Stock, is equal to the aggregate price for the number of shares of Common Stock
for which the Series B Warrants are being exercised at the Exercise Price
(assuming the Exercise price for all such shares of Common Stock was being paid
in cash), and such withheld shares shall no longer be issuable under the Series
B Warrants.

DATES OF EXERCISE: At any time, and from time to time, prior to the Close of
Business on the Expiration Date.

REDEMPTION: Upon a Redemption Event (as defined in the Warrant Agreement),
unexercised Series B Warrants shall be redeemed, subject to the terms and
conditions of such redemption specified in the Warrant Agreement.

EXPIRATION DATE: The Close of Business on July 31, 2023.

 

F-1-1



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF JONES ACT WARRANT AGREEMENT

 

 

 

WARRANT AGREEMENT

between

TIDEWATER INC.,

AS ISSUER

and

COMPUTERSHARE INC. and

COMPUTERSHARE TRUST COMPANY, N.A., collectively

AS WARRANT AGENT

[●], 20[●]

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

 

CERTAIN DEFINED TERMS

     G-2  

SECTION 2.

 

APPOINTMENT OF WARRANT AGENT

     G-4  

SECTION 3.

 

ISSUANCE OF WARRANTS; FORM, EXECUTION AND DELIVERY

     G-5  

SECTION 4.

 

TRANSFER OR EXCHANGE

     G-7  

SECTION 5.

 

DURATION AND EXERCISE OF WARRANTS

     G-10  

SECTION 6.

 

ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF SHARES PURCHASABLE OR NUMBER OF
WARRANTS

     G-17  

SECTION 7.

 

CANCELLATION OF WARRANTS

     G-20  

SECTION 8.

 

MUTILATED OR MISSING WARRANT CERTIFICATES

     G-21  

SECTION 9.

 

MERGER, CONSOLIDATION, ETC.

     G-21  

SECTION 10.

 

RESERVATION OF SHARES; CERTAIN ACTIONS

     G-21  

SECTION 11.

 

NOTIFICATION OF CERTAIN EVENTS; CORPORATE ACTION

     G-22  

SECTION 12.

 

WARRANT AGENT

     G-23  

SECTION 13.

 

SEVERABILITY

     G-28  

SECTION 14.

 

HOLDER NOT DEEMED A STOCKHOLDER

     G-28  

SECTION 15.

 

NOTICES TO COMPANY AND WARRANT AGENT

     G-28  

SECTION 16.

 

SUPPLEMENTS AND AMENDMENTS

     G-29  

SECTION 17.

 

TERMINATION

     G-29  

SECTION 18.

 

GOVERNING LAW AND CONSENT TO FORUM

     G-30  

SECTION 19.

 

WAIVER OF JURY TRIAL

     G-30  

SECTION 20.

 

BENEFITS OF THIS AGREEMENT

     G-30  

SECTION 21.

 

COUNTERPARTS

     G-30  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 22.

 

HEADINGS

     G-30  

EXHIBIT A

 

FORM OF WARRANT CERTIFICATE

  

EXHIBIT B

 

FORM OF ASSIGNMENT FOR WARRANTS

  

EXHIBIT C

 

WARRANT SUMMARY

  

 

ii



--------------------------------------------------------------------------------

This WARRANT AGREEMENT (this “Agreement”) is dated as of [●], 20[●], between
Tidewater Inc., a Delaware corporation, as issuer (the “Company”), and
Computershare Inc., a Delaware corporation (“Computershare”) and its wholly
owned subsidiary Computershare Trust Company, N.A., a federally chartered trust
company (together with Computershare, the “Warrant Agent”).

W I T N E S S E T H

WHEREAS, in connection with the financial restructuring of the Company and
certain of its subsidiaries (collectively, the “Debtors”) pursuant to the
Debtors’ Joint Prepackaged Chapter 11 Plan of Reorganization (the “Plan”) under
chapter 11 of title 11 of the United States Code, 11 U.S.C. §§101 et. seq., the
Company has agreed to issue to those persons who are stockholders of the Company
immediately prior to the consummation of the restructuring contemplated by the
Plan (the “Equity Warrant Holders”) warrants separated into two classes (the
“Equity Warrants”);

WHEREAS, Section 3(a) of the Equity Warrant Agreement (herein so called)
pursuant to which the Equity Warrants are to be issued provides that, if at any
time during the period beginning on the date that is 180 days prior to the
expiration date of the Equity Warrants and ending on such expiration date, the
issuance of shares of the Company’s common stock, par value $0.001 per share
(“Common Stock”) to an Equity Warrant Holder upon exercise of one or more of the
Equity Warrants held by such Equity Warrant Holder is prohibited because such
Equity Warrant Holder cannot establish to the Company’s reasonable satisfaction
that it is or will continue to be a U.S. Citizen (as defined below) for purposes
of the Company’s compliance with the U.S. Maritime Laws (as defined below) and
the issuance of such shares would otherwise result in Excess Shares (as defined
below) if they were issued, then upon proper exercise of such Equity Warrants by
such stockholder and payment of the exercise price of the Equity Warrants, the
Equity Warrant Holder will be entitled to receive from the Company, one warrant
pursuant to this Agreement in lieu of each such share of Common Stock which are
exercisable or convertible to purchase one share of Common Stock (the
“Warrants”);

WHEREAS, this Agreement, together with the Warrants, is intended to set forth
the right and obligations of the Company and the holders of any Warrants issued
hereunder by virtue of the invocation of Section 3(a) of the Equity Warrant
Agreement;

WHEREAS, the Company desires to engage the Warrant Agent to act on behalf of the
Company in connection with the issuance, registration, transfer, exchange,
replacement, exercise, conversion and cancellation of the Warrants;

WHEREAS, the Warrant Agent, at the request of the Company, has agreed to act as
the agent of the Company in connection with the issuance, transfer, exchange,
replacement, exercise and conversion of the Warrants as provided herein; and

WHEREAS, the Company desires to enter into this Agreement to set forth the terms
and conditions of the Warrants and the rights of the Holders thereof.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
set forth, the parties hereto agree as follows:

SECTION 1.    Certain Defined Terms. Whenever used in this Agreement, the
following words and phrases, unless the context otherwise requires, shall have
the meanings specified in this Section.

“Agreement” has the meaning specified in the preamble hereof.

“Appropriate Officer” has the meaning specified in Section 3(c) hereof.

“Business Day” means any date other than a Saturday or a Sunday or a day on
which commercial banking institutions in New York City, New York are authorized
or required by law to be closed; provided, that in determining the period within
which Warrant Certificates or Warrants are to be issued and delivered at a time
when shares of Common Stock (or Other Securities) are listed or admitted to
trading on any national securities exchange or in the over-the-counter market
and in determining the Market Price of any securities listed or admitted to
trading on any national securities exchange or in the over-the-counter market,
“Business Day” shall mean any day when the principal exchange on which such
securities are then listed or admitted to trading is open for trading or, if
such securities are traded in the over-the counter market in the United States,
such market is open for trading.

“Cash Closing” has the meaning specified Section 6(c) hereof.

“Cashless Conversion” has the meaning specified in Section 5(c)(ii) hereof.

“Charter” means, with respect to any Person, such Person’s certificate or
articles of incorporation, articles of association or similar organizational
document, in each case as may be amended from time to time.

“Common Stock” has the meaning specified in the recitals hereof.

“Computershare” has the meaning specified in the preamble hereof and shall
include any successor entity.

“Depository” has the meaning specified in Section 3(b) hereof.

“Direct Registration Warrant” has the meaning specified in Section 3(a) hereof.

“Effective Date” has the meaning specified in the Plan.

“Excess Shares” has the meaning specified in the Company’s Charter.

“Exchange Act” has the meaning specified in Section 5(m)(iv) hereof.

“Exercise Cap” has the meaning specified in Section 5(n)(i) hereof.

“Exercise Price” means the initial exercise price for the Warrants as set forth
in Section 5(b) hereof, as it may be adjusted from time to time as provided
herein.

“Expiration Date” has the meaning specified in Section 5(a) hereof.

 

G-2



--------------------------------------------------------------------------------

“Ex-Date” means, when used with respect to any dividend or distribution declared
in respect of the Common Stock or any Other Securities, the first date on which
the Common Stock or such Other Securities trade without the right to receive
such dividend or distribution.

“Funds” has the meaning specified in Section 12(s) hereof.

“Global Warrant Certificate” has the meaning specified in Section 3(b) hereof.

“Holder” means the registered holder or holders of Warrant Certificates, unless
the context otherwise requires.

“Individual Warrant Certificate” has the meaning specified in Section 3(b)
hereof.

“Jones Act” means, collectively, the U.S. citizenship and cabotage laws
principally contained in 46 U.S.C. § 50501(a), (b) and (d) and 46 U.S.C.
Chapters 121 and 551 and any successor statutes thereto, together with the rules
and regulations promulgated thereunder by the U.S. Coast Guard and the U.S.
Maritime Administration and their practices enforcing, administering, and
interpreting such laws, statutes, rules, and regulations, in each case as
amended or supplemented from time to time, relating to the ownership and
operation of U.S.-flag vessels in the U.S. coastwise trade.

“Market Price” means with respect to Common Stock or any Other Security the
arithmetic average of the daily VWAP of a share or single unit of such
securities for the twenty (20) consecutive trading days on which such security
traded immediately preceding the date of measurement, or, if such security is
not listed or quoted on the New York Stock Exchange, NASDAQ Stock Market or a
U.S. national or regional securities exchange, the average of the reported
closing bid and asked prices of such security on such dates in the
over-the-counter market or a comparable system as shown by a system of automated
dissemination of quotations of securities prices then in common use comparable
to the National Association of Securities Dealers, Inc. Automated Quotations
System; provided, however, that if at such date of measurement there is
otherwise no established trading market for such security, or the number of
consecutive trading days any such security has been listed, quoted or traded
since the Effective Date is less than twenty (20), then “Market Price” means the
value of such Common Stock or Other Security as determined reasonably and in
good faith by the Board of Directors of the Company.

“New Creditor Warrants” means warrants issued pursuant to the Creditor Warrant
Agreement, dated as of July 31, 2017, between the Company and the Warrant Agent.

“Non-U.S. Citizen” has the meaning specified in the Company’s Charter.

“Other Securities” or “Other Security” means any stock (other than Common Stock)
and other securities of the Company or any other Person that the Holder at any
time shall be entitled to receive or shall have received, upon the exercise or
conversion of the Warrants, in lieu of or in addition to Common Stock, or that
at any time shall be issuable or shall have been issued in exchange for or in
replacement of Common Stock or Other Securities.

 

G-3



--------------------------------------------------------------------------------

“Person” means any individual, corporation, limited liability company,
partnership, firm, joint venture, association, joint-stock company, trust or
other entity.

“Plan” has the meaning specified in the recitals hereof.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Settlement Date” means the date that is three Business Days after a Warrant
Exercise Notice is delivered.

“Transaction Consideration” has the meaning specified in Section 6(c).

“U.S. Citizen” has the meaning specified in the Company’s Charter.

“U.S. Maritime Laws” has the meaning specified in the Company’s Charter.

“VWAP” means for any trading day, the price for securities (including Common
Stock) determined by the daily volume weighted average price per unit of
securities for such trading day on the New York Stock Exchange or NASDAQ Stock
Market, as the case may be, in each case, for the regular trading session
(including any extensions thereof, without regard to pre-open or after hours
trading outside of such regular trading session), or if such securities are not
listed or quoted on the New York Stock Exchange or NASDAQ Stock Market, as
reported by the principal U.S. national or regional securities exchange on which
such securities are then listed or quoted, whichever is applicable, as published
by Bloomberg at 4:15 P.M., New York City time (or 15 minutes following the end
of any extension of the regular trading session), on such trading day.

“Warrant Agent” has the meaning specified in the preamble hereof and shall
include any successor Warrant Agent hereunder.

“Warrant Agent Office” has the meaning specified in Section 4(g)(iv) hereof.

“Warrant Certificate” has the meaning specified in Section 3(b) hereof.

“Warrant Exercise Notice” has the meaning specified in Section 5(c)(i) hereof.

“Warrant Register” has the meaning specified in Section 3(d) hereof.

“Warrant Shares” has the meaning specified in Section 3(a) hereof.

“Warrant Spread” has the meaning specified Section 6(c) hereof.

“Warrant Statement” has the meaning specified in Section 3(b) hereof.

“Warrants” has the meaning specified in the recitals hereof.

SECTION 2.    Appointment of Warrant Agent. The Company hereby appoints the
Warrant Agent to act as agent for the Company in accordance with the express
terms and conditions set forth in this Agreement (and no implied terms and
conditions), and the Warrant Agent hereby accepts such appointment.

 

G-4



--------------------------------------------------------------------------------

SECTION 3.    Issuance of Warrants; Form, Execution and Delivery.

(a)    Issuance of Warrants. Any Warrants issued pursuant to this Agreement
shall be, upon issuance, duly authorized and validly issued. In accordance with
Section 4 hereof and the Plan, the Company will cause to be issued to the
Depository one or more Global Warrant Certificates evidencing the Warrants to
the extent such are not evidenced by Individual Warrant Certificates or by
book-entry registration on the books and records of the Warrant Agent (“Direct
Registration Warrants”). In accordance with Section 4 hereof and the Plan, the
Company will cause to be issued to the applicable registered Holders, one or
more Individual Warrant Certificates evidencing such Warrants or Direct
Registration Warrants. The Direct Registration Warrants and each Warrant
evidenced by a Global Warrant Certificate or Individual Warrant Certificate
entitles the Holder, upon proper exercise and payment or conversion of such
Warrant, to receive from the Company, as adjusted as provided herein and subject
to the Jones Act limitations on ownership of Warrant Shares by Non-U.S. Citizens
set forth in Section 5(m) and Section 5(n) hereof, if applicable, one share of
Common Stock. The shares of Common Stock (as provided pursuant to Section 6
hereof) and/or Other Securities deliverable upon proper exercise or conversion
of the Warrants are referred to herein as the “Warrant Shares”.

(b)    Form of Warrant. Subject to Section 4 of this Agreement, each of the
Warrants shall be issued (i) in the form of one or more global certificates (the
“Global Warrant Certificates”) in substantially the form of Exhibit A-1
attached, hereto, with the form of assignment to be printed on the reverse
thereof, in substantially the form set forth in Exhibit B-1 attached hereto,
(ii) in certificated form in the form of one or more individual certificates
(the “Individual Warrant Certificates”) in substantially the form of Exhibit A-2
attached hereto, with the form of assignment to be printed on the reverse
thereof, in substantially the form set forth in Exhibit B-2 attached hereto,
and/or (iii) in the form of Direct Registration Warrants reflected on statements
issued by the Warrant Agent from time to time to the holders thereof reflecting
such book-entry position (the “Warrant Statements”); provided, that any
Individual Warrant Certificates or Direct Registration Warrants may be exchanged
at any time for a corresponding number of Global Warrant Certificates, in
accordance with Section 4(d) and the applicable procedures of the Depository and
the Warrant Agent. Such Warrant Statements representing Warrants shall include
as an attachment thereto the “Warrant Summary” as set forth in Exhibit C
attached hereto. The Global Warrant Certificates and Individual Warrant
Certificates (collectively, the “Warrant Certificates”) and Warrant Statements
may bear such appropriate insertions, omissions, substitutions and other
variations as are required or permitted by this Agreement, and may have such
letters, numbers or other marks of identification and such legends or
endorsements placed thereon as may be required to comply with the rules and
regulations of The Depository Trust Company or any successor thereof (the
“Depository”) in the case of the Global Warrant Certificates, with any law or
with any rules made pursuant thereto or with any rules of any securities
exchange or as may be determined, consistently herewith and reasonably
acceptable to the Warrant Agent and provided, in each case, that they do not
affect the rights, duties, obligations, responsibilities, liabilities or
indemnities of the Warrant Agent, by (i) in the case of Warrant Certificates,
the Appropriate Officers executing such Warrant Certificates, as evidenced by
their execution of the Warrant Certificates and (ii) in the case of

 

G-5



--------------------------------------------------------------------------------

Warrant Statements, any Appropriate Officer. The Global Warrant Certificates
shall be deposited on or after the date hereof with the Warrant Agent and
registered in the name of Cede & Co. or any successor thereof, as the
Depository’s nominee. Each Warrant Certificate shall represent such number of
the outstanding Warrants as specified therein, and each shall provide that it
shall represent the aggregate amount of outstanding Warrants from time to time
endorsed thereon and that the aggregate amount of outstanding Warrants
represented thereby may from time to time be reduced or increased, as
appropriate, in accordance with the terms of this Agreement.

(c)    Execution of Warrants. Warrant Certificates shall be signed on behalf of
the Company by its Chairman of the Board, its Chief Executive Officer, its Chief
Financial Officer, its Treasurer or any Executive Vice President of the Company
(each, an “Appropriate Officer”), and by the Secretary or any Assistant
Secretary of the Company. Each such signature upon the Warrant Certificates may
be in the form of a facsimile or electronic signature of any such Appropriate
Officer, Secretary or Assistant Secretary and may be imprinted or otherwise
reproduced on the Warrant Certificates and for that purpose the Company may
adopt and use the facsimile or electronic signature of any Appropriate Officer,
the Secretary or any Assistant Secretary who shall have been serving as an
Appropriate Officer, the Secretary, or an Assistant Secretary at the time of
entering into this Agreement or issuing such Warrant Certificate. If any
Appropriate Officer, the Secretary or any Assistant Secretary who shall have
signed any of the Warrant Certificates shall cease to be such Appropriate
Officer, the Secretary or an Assistant Secretary before the Warrant Certificates
so signed shall have been countersigned by the Warrant Agent or disposed of by
the Company, such Warrant Certificates nevertheless may be countersigned and
delivered or disposed of as though such Appropriate Officer, Secretary or
Assistant Secretary had not ceased to be such Appropriate Officer, Secretary or
Assistant Secretary, and any Warrant Certificate may be signed on behalf of the
Company by any person who, at the actual date of the execution of such Warrant
Certificate, shall be a proper Appropriate Officer, Secretary or Assistant
Secretary, although at the date of the execution of this Agreement any such
person was not such Appropriate Officer, Secretary or Assistant Secretary.
Warrant Certificates shall be dated the date of countersignature by the Warrant
Agent and shall represent one or more whole Warrants.

(d)    Countersignature. Upon receipt of a written order of the Company signed
by an Appropriate Officer instructing the Warrant Agent to countersign and
accompanied by Warrant Certificates duly executed on behalf of the Company, the
Warrant Agent, on behalf of the Company, shall countersign one or more Warrant
Certificates evidencing the Warrants and shall deliver such Warrant Certificates
to or upon such written order of the Company. Such written order of the Company
shall specifically state the number of Warrants that are to be represented by
such Warrant Certificate and the Warrant Agent may rely conclusively on such
order. Each Warrant shall be, and shall remain, subject to the provisions of
this Agreement until such time as all of the Warrants evidenced thereby shall
have been duly exercised or converted or shall have expired or been canceled in
accordance with the terms hereof. Each Holder shall be bound by all of the terms
and provisions of this Agreement (a copy of which is available on request to the
Secretary of the Company) and any amendments thereto as fully and effectively as
if such Holder had signed the same. No Warrant Certificate shall be valid for
any purpose, and no Warrant evidenced thereby shall be exercisable or
convertible, until such Warrant Certificate has been countersigned by the
manual, facsimile or electronic signature of the Warrant Agent.

 

G-6



--------------------------------------------------------------------------------

Such signature by the Warrant Agent upon any Warrant Certificate executed by the
Company shall be conclusive evidence that such Warrant Certificate so
countersigned has been duly issued hereunder. The Warrant Agent shall keep, at
an office designated for such purpose, books (the “Warrant Register”) in which,
subject to such reasonable regulations as it may prescribe, it shall register
any Warrant Certificates or Direct Registration Warrants and exchanges and
transfers of outstanding Warrants in accordance with the procedures set forth in
Section 4 of this Agreement, all in form satisfactory to the Company and the
Warrant Agent. The Company may require payment of a sum sufficient to cover any
stamp or other tax or other governmental charge that may be imposed on the
Holder in connection with any such exchange or registration of transfer. The
Warrant Agent shall have no obligation to effect an exchange or register a
transfer unless and until any payments required by the immediately preceding
sentence have been made. Prior to due presentment for registration of transfer
or exchange of any Warrant in accordance with the procedures set forth in this
Agreement, the Warrant Agent and the Company may deem and treat the person in
whose name any Warrant is registered as the absolute owner of such Warrant
(notwithstanding any notation of ownership or other writing made in a Warrant
Certificate by anyone), for the purpose of any exercise or conversion thereof,
any distribution to the Holder thereof and for all other purposes, and neither
the Warrant Agent nor the Company shall be affected by notice to the contrary.
Notwithstanding anything in this Agreement to the contrary, the Company shall
not instruct the Warrant Agent to register any Direct Registration Warrants
unless and until the Warrant Agent shall notify the Company in writing that it
has the capabilities to accommodate Direct Registration Warrants.

SECTION 4.    Transfer or Exchange.

(a)    Transfer and Exchange of Global Warrant Certificates or Beneficial
Interests Therein. The transfer and exchange of Global Warrant Certificates or
beneficial interests therein shall be effected through the Depository, in
accordance with the terms of this Agreement and the procedures of the
Depository.

(b)    Exchange of a Beneficial Interest in a Global Warrant Certificate for an
Individual Warrant Certificate or Direct Registration Warrant.

(i)    Any Holder of a beneficial interest in any whole number of Warrants
represented by a Global Warrant Certificate may, upon request, exchange such
beneficial interest for a Direct Registration Warrant or a Warrant represented
by an Individual Warrant Certificate. Upon receipt by the Warrant Agent (I) from
the Depository or its nominee of written instructions or such other form of
instructions as is customary for the Depository on behalf of any Person having a
beneficial interest in a Global Warrant Certificate, and all other necessary
information, and (II) of a written order of the Company signed by an Appropriate
Officer authorizing such exchange, the Warrant Agent shall cause, in accordance
with the standing instructions and procedures existing between the Depository
and the Warrant Agent, the number of Warrants represented by the Global Warrant
Certificate to be reduced by the number of Warrants to be represented by an
Individual Warrant Certificate or Direct Registration Warrant, as the case may
be, to be issued in exchange for the beneficial interest of such Person in the
Global Warrant Certificate and, following such reduction, (A) in the case of an
exchange for an Individual Warrant Certificate (x) the Company shall issue and
the Warrant Agent shall either manually or by facsimile countersign an
Individual Warrant Certificate representing the

 

G-7



--------------------------------------------------------------------------------

appropriate number of Warrants and (y) the Warrant Agent shall deliver such
Individual Warrant Certificate to the registered Holder thereof, or (B) in the
case of an exchange for a Direct Registration Warrant, the Warrant Agent shall
register such Direct Registration Warrants in accordance with such written
instructions from the Depository and deliver to such holder a Warrant Statement.

(ii)    Warrants represented by an Individual Warrant Certificate issued in
exchange for a beneficial interest in a Global Warrant Certificate pursuant to
this Section 4(b) shall be issued in such names as the Depository, pursuant to
instructions from its direct or indirect participants or otherwise, shall
instruct the Warrant Agent. The Warrant Agent shall deliver Individual Warrant
Certificates evidencing such issuance to the Persons in whose names such
Individual Warrant Certificates are so issued. Direct Registration Warrants
issued in exchange for a beneficial interest in a Global Warrant Certificate
pursuant to this Section 4(b) shall be registered in such names as the
Depository, pursuant to instructions from its direct or indirect participants or
otherwise, shall instruct the Warrant Agent.

(c)    Transfer and Exchange of Individual Warrant Certificates or Direct
Registration Warrants. When the registered Holder of an Individual Warrant
Certificate or Direct Registration Warrant has presented to the Warrant Agent a
written request:

(i)    to register the transfer of any Individual Warrant Certificate or Direct
Registration Warrant; or

(ii)    to exchange any Individual Warrant Certificate or Direct Registration
Warrant for a Direct Registration Warrant or an Individual Warrant Certificate,
respectively, representing an equal number of Warrants of authorized
denominations,

the Warrant Agent shall register the transfer or make the exchange as requested
if (x) its customary requirements for such transactions are met and (y) such
transfer or exchange otherwise satisfies the provisions of this Agreement;
provided, however, that the Warrant Agent has received a written instruction of
transfer or exchange, as applicable, in form satisfactory to the Warrant Agent,
properly completed and duly executed by the Holder thereof or by his attorney,
duly authorized in writing and a written order of the Company signed by an
Appropriate Officer authorizing such exchange. A party requesting transfer of
Warrants must provide any evidence of authority that may be required by the
Warrant Agent, including but not limited to, a signature guarantee from an
eligible guarantor institution participating in a signature guarantee program
approved by the Securities Transfer Association.

(d)    Restrictions on Transfer and Exchange of Individual Warrant Certificates
or Direct Registration Warrants for a Beneficial Interest in a Global Warrant
Certificate. Neither an Individual Warrant Certificate nor a Direct Registration
Warrant may be exchanged for a beneficial interest in a Global Warrant
Certificate pursuant to this Agreement except upon satisfaction of the
requirements set forth below. Upon receipt by the Warrant Agent of appropriate
instruments of transfer with respect to an Individual Warrant Certificate or
Direct Registration Warrant, in form satisfactory to the Warrant Agent, together
with written instructions directing the Warrant Agent to make, or to direct the
Depository to make, an endorsement on the applicable Global Warrant Certificate
to reflect an increase in the number of

 

G-8



--------------------------------------------------------------------------------

Warrants represented by such Global Warrant Certificate equal to the number of
Warrants represented by such Individual Warrant Certificate or Direct
Registration Warrant, and all other necessary information, then the Warrant
Agent shall cancel such Individual Warrant Certificate or Direct Registration
Warrant on the Warrant Register and cause, or direct the Depository to cause, in
accordance with the standing instructions and procedures existing between the
Depository and the Warrant Agent, the number of Warrants represented by such
Global Warrant Certificate to be increased accordingly. If no Global Warrant
Certificates are then outstanding, the Company shall issue and the Warrant Agent
shall either manually or by facsimile countersign a new Global Warrant
Certificate representing the appropriate number of Warrants. Any such transfer
shall be subject to the Company’s prior written approval.

(e)    Restrictions on Transfer and Exchange of Global Warrant Certificates.
Notwithstanding any other provisions of this Agreement (other than the provision
set forth in Section 4(f)), a Global Warrant Certificate may not be transferred
as a whole except by the Depository to a nominee of the Depository or by a
nominee of the Depository to the Depository or another nominee of the Depository
or by the Depository or any such nominee to a successor Depository or a nominee
of such successor Depository.

(f)    Cancellation of Warrant Certificate.

(i)    At such time as all beneficial interests in Warrant Certificates and
Direct Registration Warrants have been exchanged for Common Stock in accordance
herewith, redeemed, repurchased or cancelled, all Warrant Certificates shall be
returned to, or cancelled and retained pursuant to applicable law by, the
Warrant Agent, upon written instructions from the Company reasonably
satisfactory to the Warrant Agent.

(ii)    If at any time:

(A)    the Depositary for the Global Warrant Certificates notifies the Company
that the Depositary is unwilling or unable to continue as Depositary for the
Global Warrant Certificates and a successor Depositary for the Global Warrant
Certificates is not appointed by the Company within 90 days after delivery of
such notice; or

(B)    the Company, in its sole discretion, notifies the Warrant Agent in
writing that it elects to exclusively cause the issuance of Individual Warrant
Certificate and Direct Registration Warrants under this Agreement;

then the Warrant Agent, upon written instructions signed by an Appropriate
Officer of the Company, shall register Individual Warrants Certificates and
Direct Registration Warrants, in an aggregate number equal to the number of
Warrants represented by the Global Warrant Certificates, in exchange for such
Global Warrant Certificates.

(g)    Obligations with Respect to Transfers and Exchanges of Warrants.

(i)    To permit registrations of transfers and exchanges, the Company shall
execute and the Warrant Agent is hereby authorized to countersign, either by
manual or facsimile signature, in accordance with the provisions of this
Section 4, Warrant Certificates, as required pursuant to the provisions of this
Section 4.

 

G-9



--------------------------------------------------------------------------------

(ii)    All Warrant Certificates or Direct Registration Warrants issued upon any
registration of transfer or exchange shall be the valid obligations of the
Company, entitled to the same benefits under this Agreement as the Warrant
Certificates or Direct Registration Warrants surrendered upon such registration
of transfer or exchange.

(iii)    So long as the Depository, or its nominee, is the registered owner of a
Global Warrant Certificate, the Depository or such nominee, as the case may be,
will be considered the sole owner or Holder represented by such Global Warrant
Certificate for all purposes under this Agreement, including, without
limitation, for the purposes of (a) giving notices with respect to such Warrants
and (b) registering transfers with respect to such Warrants. Neither the Company
nor the Warrant Agent, in its capacity as registrar for such Warrants, will have
any responsibility or liability for any aspect of the records relating to
beneficial interests in a Global Warrant Certificate or for maintaining,
supervising or reviewing any records relating to such beneficial interests.

(iv)    The Warrant Agent shall, upon receipt of all information required to be
delivered hereunder, register the transfer of any outstanding Warrants in the
Warrant Register, upon surrender of Warrant Certificates, representing such
Warrants or, in the case of Direct Registration Warrants, upon the delivery by
the Holder thereof, at the Warrant Agent Office designated for such purpose (the
“Warrant Agent Office”), duly endorsed, and accompanied by a completed form of
assignment substantially in the form attached as Exhibit B-1 or B-2, as the case
may be, hereto duly signed by the Holder thereof or by the duly appointed legal
representative thereof or by his attorney, duly authorized in writing, such
signature to be guaranteed by a participant in a Medallion Signature Guarantee
Program at a guarantee level acceptable to the Warrant Agent. Upon any such
registration of transfer, a new Warrant Certificate or Warrant Statement, as the
case may be, shall be issued to the transferee.

(v)    The Warrant Agent shall not undertake the duties and obligations of a
stock transfer agent under this Agreement, or otherwise, including, without
limitation, the duty to receive, issue or transfer shares of Common Stock.

SECTION 5.    Duration and Exercise of Warrants.

(a)    Expiration Date. The Warrants shall expire on July 31, 2042, at 5:00
p.m., New York City time, which is the twenty-fifth (25th) anniversary of the
Effective Date (the “Expiration Date”). After 5:00 p.m. New York City time on
the Expiration Date, the Warrants will become void and without further legal
effect, and all rights thereunder and all rights in respect thereof under this
Agreement shall cease as of such time.

(b)    Exercise Price. On and after the Effective Date, the Exercise Price for
the Warrants shall be $0.001 per share (equal to the par value $0.001 per share
of Common Stock) (subject to adjustment as provided herein).

(c)    Manner of Exercise.

(i)    Cash Payment. Subject to the provisions of this Agreement, including the
Jones Act limitations on ownership of Warrant Shares by Non-U.S. Citizens set
forth in Section 5(m) hereof and the adjustments contained in Section 6 hereof,
each Warrant

 

G-10



--------------------------------------------------------------------------------

shall entitle the Holder thereof to purchase from the Company (and the Company
shall issue and sell to such Holder) one fully paid and nonassessable share of
Common Stock at the Exercise Price. All or any of the Warrants represented by a
Warrant Certificate or in the form of Direct Registration Warrants may be
exercised by the registered Holder thereof during normal business hours on any
Business Day, by delivering (A) written notice of such election (“Warrant
Exercise Notice”) to exercise Warrants to the Company (at the address set forth
in Section 15) and the Warrant Agent at the Warrant Agent Office, no later than
5:00 p.m., New York City time, on the Expiration Date, which Warrant Exercise
Notice shall be (i) substantially in the form set forth in Exhibit A-1, in the
case of Warrants represented by a Global Warrant Certificate, (ii) substantially
in the form set forth in Exhibit A-2, in the case of Warrants represented by
Individual Warrant Certificates and (iii) substantially in the form set forth in
Exhibit A-3, in the case of Direct Registration Warrants; and (B) by no later
than 5:00 p.m., New York City time, on the Business Day immediately prior to the
Settlement Date, such Warrants to the Warrant Agent (by book-entry transfer
through the facilities of the Depository, if such Warrants are represented by a
Global Warrant Certificate). Such Warrant Certificate (if such Warrant is
represented by a certificate) and the documents referred to in clauses (A) and
(B) of the immediately preceding sentence shall be accompanied by payment in
full in respect of each Warrant that is exercised, which shall be made by
delivery of a certified or official bank or bank cashier’s check payable to the
order of the Company, or by wire transfer to an account specified in writing by
the Company or Computershare in immediately available funds. Such payment shall
be in an amount equal to the product of the number of shares of Common Stock
designated in such Warrant Exercise Notice multiplied by the Exercise Price for
the Warrants being exercised, in each case as adjusted herein. Upon such
surrender and payment, such Holder shall thereupon be entitled to receive the
number of duly authorized, validly issued, fully paid and nonassessable Warrant
Shares as set forth in Section 5(d) and Section 5(h).

(ii)    Cashless Conversion. Subject to the provisions of this Agreement, the
Holder shall have the right, in lieu of paying the Exercise Price of Warrants in
cash, to instruct the Company to reduce the number of shares of Common Stock
issuable pursuant to the conversion of such Warrants (the “Cashless Conversion”)
in accordance with the following formula:

N = P ÷ M    

where:    

N    =    the number of Warrant Shares to be subtracted from the aggregate
number of Warrant Shares issuable upon conversion of such Warrants;

P    =    the aggregate exercise price which would otherwise be payable in cash
for all of the Warrant Shares for which such Warrants are being converted at the
Exercise Price of such Warrants; and

M    =    the Market Price of a Warrant Share determined as of the Business Day
immediately preceding the day the Warrant Exercise Notice is delivered to the
Warrant Agent.

 

G-11



--------------------------------------------------------------------------------

If the Exercise Price of the aggregate number of Warrants being converted
exceeds the Market Price at the time of such conversion of the aggregate number
of Warrant Shares issuable upon such conversion, then no Warrant Shares will be
issuable via the Cashless Conversion. The Holder shall effect a Cashless
Conversion by indicating on a duly executed Warrant Exercise Notice that the
Holder wishes to effect a Cashless Conversion. Upon receipt of such election to
effect a Cashless Conversion, the Warrant Agent will promptly request the
Company to confirm the number of Warrant Shares issuable in connection with the
Cashless Conversion. The Company shall calculate and transmit to the Warrant
Agent in a written notice the number of Warrant Shares issuable in connection
with any Cashless Conversion.

(d)    The number of Warrant Shares to be issued on such exercise or conversion
will be determined by the Company (with written notice thereof to the Warrant
Agent) in accordance with Section 5(c). For the avoidance of doubt, the number
of Warrant Shares determined pursuant to Section 5(c) shall, if not a whole
number, be rounded up to the nearest whole number. The Warrant Agent shall have
no duty or obligation to investigate or confirm whether the Company’s
determination of the number of Warrant Shares to be issued on such exercise or
conversion is accurate or correct, nor shall the Warrant Agent have any duty or
obligation to take any action with regard to such warrant exercise or conversion
prior to being notified by the Company of the relevant number of Warrant Shares
to be issued.

(e)    Except as otherwise provided herein, any exercise or conversion of a
Warrant pursuant to the terms of this Agreement shall be irrevocable and shall
constitute a binding agreement between the Holder and the Company, enforceable
in accordance with its terms.

(f)    Upon receipt of a Warrant Exercise Notice pursuant to Section 5(c), the
Warrant Agent shall:

(i)    examine all Warrant Exercise Notices and all other documents delivered to
it by or on behalf of Holders as contemplated hereunder to ascertain whether, on
their face, such Warrant Exercise Notices and any such other documents have been
executed and completed in accordance with their terms;

(ii)    endeavor to inform the Company of and cooperate with and assist the
Company in resolving any reconciliation problems between the Warrant Exercise
Notices received and delivery of Warrants to the Warrant Agent’s account;

(iii)    advise the Company, no later than five Business Days after receipt of a
Warrant Exercise Notice, of (a) the receipt of such Warrant Exercise Notice and
the number of Warrants exercised or converted in accordance with the terms of
this Agreement, (b) the instructions with respect to delivery of the shares of
Common Stock deliverable upon such exercise or conversion, subject to the timely
receipt from the Depository of the necessary information, and (c) such other
information as the Company shall reasonably require;

(iv)    liaise with the Depository and effect such delivery to the relevant
accounts at the Depository in accordance with its requirements, if requested by
the Company with the delivery of the Common Stock and all other necessary
information by or on behalf of the Company for delivery to the Depository; and

 

G-12



--------------------------------------------------------------------------------

(v)    forward any funds received by Warrant Agent for payment of the aggregate
Exercise Price in a given week by the fifth (5th) Business Day of the following
week by wire transfer to an account designated by the Company, provided that the
Company shall pay wire transfer fees for each such wire pursuant to the fee
schedule attached hereto.

(g)    All questions as to the validity, form and sufficiency (including time of
receipt) of a Warrant exercise or conversion shall be determined by the Company
in its sole discretion in good faith, which determination shall be final and
binding. The Company reserves the right to reject any and all Warrant Exercise
Notices not in proper form or for which any corresponding agreement by the
Company to exchange would, in the opinion of the Company, be unlawful as
determined in good faith. Such determination by the Company shall be final and
binding on the Holders absent manifest error. Moreover, the Company reserves the
absolute right to waive any of the conditions to the exercise or conversion of
Warrants or defects in Warrant Exercise Notices with regard to any particular
exercise or conversion of Warrants. Neither the Company nor the Warrant Agent
shall be under any duty to give notice to the Holders of any irregularities in
any exercise or conversion of Warrants, nor shall they incur any liability for
the failure to give such notice.

(h)    As soon as reasonably practicable after the exercise or conversion of any
Warrant (and in any event not later than 10 Business Days thereafter), the
Company shall issue, or otherwise deliver, in authorized denominations to or
upon the order of the Holder, either: (A) if such Holder holds the Warrants
being exercised or converted through the Depository’s book-entry transfer
facilities, by same-day or next-day credit to the Depository for the account of
such Holder or for the account of a participant in the Depository the number of
Warrant Shares to which such Holder is entitled, in each case registered in such
name and delivered to such account as directed in the Warrant Exercise Notice by
such Holder or by the direct participant in the Depository through which such
Holder is acting; (B) if such Holder holds the Warrants being exercised or
converted in the form of Individual Warrant Certificates, a book-entry interest
in the number of Warrant Shares to which such Holder is entitled on the books of
the Company’s transfer agent or, at the Company’s option, by delivery to the
address designated by such Holder in its Warrant Exercise Notice of a physical
certificate or certificates representing the number of Warrant Shares to which
such Holder is entitled, in fully registered form, registered in such name or
names as may be directed by such Holder; or (C) if such Holder holds the
Warrants being exercised or converted in the form of Direct Registration
Warrants, a book-entry interest in the number of Warrant Shares to which such
Holder is entitled on the books and records of the Company’s transfer agent.
Such Warrant Shares shall be deemed to have been issued and any person so
designated to be named therein shall be deemed to have become a Holder of record
of such Warrant Shares as of the close of business on the date of the delivery
thereof.

If fewer than all of the Warrants evidenced by a Global Warrant Certificate
surrendered upon the exercise or conversion of Warrants are exercised or
converted at any time prior to the Expiration Date, the Warrant Agent shall
cause a notation to be made to the records maintained by the Depository. The
Person in whose name any certificate or certificates, or any Warrant Exercise
Notice, for the Warrant Shares are to be issued (or such Warrant Shares are to

 

G-13



--------------------------------------------------------------------------------

be registered, in the case of a book-entry transfer) upon exercise or conversion
of a Warrant shall be deemed to have become the holder of record of such Warrant
Shares on the date such Warrant Exercise Notice is delivered.

(i)    Notwithstanding any adjustment pursuant to Section 6 in the number of
Warrant Shares purchasable upon the exercise or conversion of a Warrant, the
Company shall not be required to issue Warrants to purchase fractions of Warrant
Shares, or to issue fractions of Warrant Shares upon exercise or conversion of
the Warrants, or to distribute certificates which evidence fractional Warrant
Shares. In the event of an adjustment that results in a Warrant becoming
exercisable or convertible for fractional Warrant Shares, the number of Warrant
Shares subject to such Warrant shall be adjusted upward or downward to the
nearest whole number of Warrant Shares or Other Securities (with one half
rounded up). All Warrants held by a Holder shall be aggregated for purposes of
determining any such adjustment.

(j)    If all of the Warrants evidenced by a Warrant Certificate have been
exercised or converted, such Warrant Certificate shall be cancelled by the
Warrant Agent. Such cancelled Warrant Certificate shall then be disposed of by
or at the direction of the Company in accordance with applicable law. The
Warrant Agent shall confirm such information to the Company in writing as
promptly as practicable.

(k)    The Company shall pay all expenses in connection with, and all taxes and
other governmental charges that may be imposed with respect to, the issuance or
delivery of Warrant Shares upon exercise or conversion of Warrants (including
any conversion under Section 5(n) below); provided, that the Company shall not
be required to pay any tax or governmental charge that may be imposed with
respect to any applicable withholding or the issuance or delivery of the Warrant
Shares to any Person other than the Holder of the Warrants underlying such
Warrant Shares, and no such issuance or delivery shall be made unless and until
the Person requesting such issuance has paid to the Company the amount of any
such tax, or has established to the satisfaction of the Company that such tax
has been paid.

(l)    The Warrant Agent shall keep copies of this Agreement and any notices
given or received hereunder for a period beginning on the date of this Agreement
and ending no earlier than the first anniversary of the Expiration Date.

(m)    Jones Act Limitations on Warrant Exercise. Notwithstanding the other
provisions of this Agreement, in order to facilitate the Company’s compliance
with the Jones Act and other U.S. Maritime Laws concerning the ownership of the
Common Stock by Non-U.S. Citizens with regard to its continuing ability to
operate its vessels in the coastwise trade of the United States and to comply
with obligations of the Company under contracts that it may enter into from time
to time with the United States Government:

(i)    At the time of exercise or conversion of any Warrant, its Holder shall
advise the Company whether or not it (or, if not the Holder, the Person that the
Holder has designated to receive the Warrant Shares issuable upon exercise or
conversion of such Warrant) is a U.S. Citizen. The Company may require a Holder
(or, if not the Holder, the Person that the Holder has designated to receive the
Warrant Shares issuable upon exercise or conversion of such Warrant) to provide
it with such documents and other information as it may

 

G-14



--------------------------------------------------------------------------------

request as reasonable proof confirming that the Holder (or, if not the Holder,
the Person that the Holder has designated to receive the Warrant Shares issuable
upon exercise or conversion of such Warrant) is a U.S. Citizen.

(ii)    Any Holder that cannot establish to the Company’s reasonable
satisfaction that it (or, if not the Holder, the Person that the Holder has
designated to receive the Warrant Shares issuable upon exercise or conversion of
any Warrant) is a U.S. Citizen may not exercise or convert any Warrant to the
extent the Warrant Shares deliverable upon exercise or conversion of such
Warrant would constitute Excess Shares if they were issued, which shall be
determined by the Company in its sole discretion at the time of any proposed
exercise or conversion of such Warrant.

(iii)    Any sale, transfer or other disposition of any Warrant by any Holder
that is a Non-U.S. Citizen to a Person who is a U.S. Citizen must be a complete
transfer of such Holder’s interests in such Warrant and the Warrant Shares
issuable upon its exercise or conversion to such Person with the transferor
retaining no ability to direct or control such Person. The foregoing restriction
shall also apply to any Person that the Holder has designated to receive the
Warrant Shares issuable upon exercise or conversion of any Warrant.

(iv)    If at any time the Company either ceases to be a reporting company under
the Securities and Exchange Act of 1934 or the rules thereunder (the “Exchange
Act”), or fails to timely file any amendments to its Charter as required by the
Exchange Act, the Company shall provide the Warrant Agent with the then current
copy of the Company’s Charter or (at the Company’s option) an excerpt from the
Company’s Charter containing then current version of the article entitled
“Compliance with U.S. Maritime Laws” and upon the request of any Holder the
Warrant Agent shall provide such copy or excerpt to such Holder; provided, that,
in each case, the Company and/or the Warrant Agent shall be obligated to provide
such copy or excerpt only (A) following amendments to such article and (B) to
the extent such copy or excerpt is not (or will not be) publicly filed or
otherwise made available in a format such that Holders can rely on the publicly
available copy as the then most current copy or excerpt.

(v)    Notwithstanding anything herein to the contrary (1) all shares of Common
Stock issued pursuant to this Section 5(m) shall in all events be subject to all
of the restrictions and remedies set forth in Article XI of the Company’s
Charter, including, without limitation, in the event that Excess Shares are in
fact issued upon the conversion of Warrants pursuant to this Section 5(m),
regardless of any determination made by the Company under Section 5(m)(ii), (2)
in the event the Jones Act and other applicable U.S. Maritime Laws are repealed
or amended so that the ownership of the Common Stock by Non-U.S. Citizens is no
longer restricted in any way, the provisions of this Section 5(m) shall no
longer apply to any Holder or Warrant, (3) the Warrant Agent shall not be deemed
to have any knowledge of the Jones Act, any U.S. Maritime Laws or the Exercise
Cap and (4) other than as expressly set forth in this Agreement, the Warrant
Agent shall have no obligations to comply with the Jones Act or other U.S.
Maritime Laws or make determinations with respect to the Exercise Cap.

(n)    Automatic Exercise of Warrants held by Non-U.S. Citizens. The Company
shall review its books and records at least semi-annually to determine whether,
in its sole discretion, some or all of the outstanding Warrants held by Non-U.S.
Citizens may be converted into shares of Common Stock without exceeding the
Exercise Cap (as defined below) or resulting in Excess Shares.

 

G-15



--------------------------------------------------------------------------------

(i)    If, after making such review, the Company determines, in its sole
discretion, that conversion of some or all of the outstanding Warrants held by
Non-U.S. Citizens that are exercisable at the time of such review, will not
result in (and would not reasonably be expected to result in) ownership by
Non-U.S. Citizens in the aggregate in excess of twenty-two percent (22%) of the
outstanding Common Stock after giving effect to such conversion (the “Exercise
Cap”), the Company shall effect the automatic conversion of (and the Holder
shall be deemed to have elected under Section 5(c)(ii) to convert) such amount
of outstanding Warrants held by Non-U.S. Citizens (without any action by any
such Non-U.S. Citizen) into the total number of shares of Common Stock that the
Company has so determined, in its sole discretion, may be issued at such time
without causing the Exercise Cap to be exceeded or Excess Shares being issued;
provided, however, that any such conversion shall be subject to the terms
herein, including without limitation the restrictions on the issuance of
fractional Warrant Shares. Warrants shall be selected for conversion on a pro
rata basis to be calculated based solely on the number of outstanding Warrants
at the time of such conversion less (x) any Warrants whose conversion would
result in Excess Shares and (y) any Warrants held by any Holder that has
notified the Company pursuant to Section 5(n)(iii) that it has opted out of any
conversion under this Section 5(n) for its Warrants. Any such conversion shall
be effected in a manner substantially the same as a Cashless Conversion
hereunder. Following such conversion, the number of shares issuable pursuant to
Warrants held by each such Holder shall be reduced automatically by the number
of shares of Common Stock actually issued to each such Holder pursuant to such
conversion, and such Warrants so converted shall no longer be deemed
outstanding.

(ii)    In the event of any conversion pursuant to this Section 5(n), the
Company shall as promptly as practicable cause to be filed with the Warrant
Agent and mailed to each Holder of Warrants subject to such conversion a notice
specifying: (A) the date of such conversion; (B) the number of such Holder’s
Warrants converted and the number of shares of Common Stock to be issued to such
Holder in respect of such Warrants; and (C) the place or places where any
Warrant Certificates for such Warrants are to be surrendered and any other
applicable procedures required by the Depository and the Warrant Agent to effect
such conversion. The Warrant Agent shall be fully protected and authorized in
relying upon such notice and shall not be liable for any action taken, suffered
or omitted by it in accordance therewith.

(iii)    At or prior to the issuance by the Company of the Warrants or at any
time thereafter, a Holder shall have the right to notify the Company, in
accordance with Section 15 hereof, that such Holder opts out of the Cashless
Conversion under this Section 5(n) for its Warrants. After the Company’s receipt
of such notice, all of such Holder’s Warrants shall be excluded from any
conversion under this Section 5(n) unless and until the Company receives notice
from such Holder or its transferee, given in accordance with Section 15 hereof,
that such Warrants are no longer to be so excluded.

(iv)    Notwithstanding anything herein to the contrary, all shares of Common
Stock issued pursuant to this Section 5(n) shall in all events be subject to all
of the

 

G-16



--------------------------------------------------------------------------------

restrictions and remedies set forth in Article XI of the Company’s Charter,
including, without limitation, in the event that Excess Shares are in fact
issued upon the conversion of Warrants pursuant to this Section 5(n), regardless
of any determination made by the Company under Section 5(n)(i); provided, that,
in the event the Jones Act and other applicable U.S. Maritime Laws are repealed
or amended so that the ownership of the Common Stock by Non-U.S. Citizens is no
longer restricted in any way, the provisions of this Section 5(n) shall no
longer apply to any Holder or Warrant.

(o)    Cost Basis Information.

(i)    In the event of a cash exercise of Warrants, the Company hereby instructs
the Warrant Agent to record cost basis for newly issued shares as reasonably
determined by the Company prior to processing.

(ii)    In the event of a Cashless Conversion of Warrants, the Company shall
provide the cost basis for shares issued pursuant to such Cashless Conversion at
the time the Company confirms the number of Warrant Shares issuable in
connection with such Cashless Conversion to the Warrant Agent pursuant to
Section 5(d) hereof.

SECTION 6.    Adjustment of Exercise Price and Number of Shares Purchasable or
Number of Warrants.

(a)    Stock Dividends, Subdivisions and Combinations of Shares. If after the
date hereof the number of outstanding shares of Common Stock is increased by a
share dividend or share distribution to all holders of Common Stock, in each
case payable in shares of Common Stock, or by a subdivision, combination or
other reclassification of shares of Common Stock, then, in any such event, the
number of shares of Common Stock issuable for each Warrant will be adjusted as
follows: Warrant Shares issuable pursuant to a valid exercise or conversion of
Warrants immediately prior to such event shall be adjusted (and any other
appropriate actions shall be taken by the Company) so that each Holder shall be
entitled to receive upon the exercise or conversion of its Warrant the number of
Warrant Shares that such Holder would have owned or would have been entitled to
receive upon or by reason of such event such Warrant had been exercised or
converted immediately prior to the occurrence of such event. Any adjustment made
pursuant to this Section 6(a) shall become effective retroactively (i) in the
case of any such dividend or distribution, to the date immediately following the
close of business on the record date for the determination of holders of shares
of Common Stock entitled to receive such dividend or distribution or (ii) in the
case of any such subdivision, combination or reclassification, to the close of
business on the date on which such corporate action becomes effective. A
distribution to holders of the Common Stock of rights expiring less than thirty
(30) calendar days after the issuance thereof entitling holders to purchase
shares of Common Stock at a price per share less than the Market Price as of the
record date fixed for the determination of holders of Common Stock entitled to
receive such rights shall be deemed a dividend of a number of shares of Common
Stock equal to the product of (i) the number of shares of Common Stock actually
issued in such distribution (or actually issued under any issued rights that are
convertible into or exercisable for the Common Stock) multiplied by (ii) one (1)
minus the quotient of (x) the price per share of Common Stock paid to exercise
such rights divided by (y) the Market Price on such record date, and the amount
of Common Stock issuable for each Warrant will be adjusted in

 

G-17



--------------------------------------------------------------------------------

accordance with the foregoing sentence. For purposes of this Section 6(a), if
the rights constitute securities convertible into or exercisable for Common
Stock, in determining the price payable for Common Stock, there shall be taken
into account any consideration received for such rights, as well as any
additional amount payable upon exercise or conversion. In the event of any
adjustment to any Warrant pursuant to this Section 6(a), the Exercise Price for
such Warrant shall be appropriately adjusted such that it shall in all cases be
equal to the aggregate par value of all Warrant Shares then issuable upon
exercise or conversion of such Warrant.

(b)    Distributions. If after the date hereof the Company shall distribute to
all holders of its shares of Common Stock any cash, evidences of its
indebtedness, securities or assets or rights to subscribe for shares of Common
Stock expiring at least thirty (30) calendar days after the issuance thereof
(excluding any dividend or other distribution payable in shares of Common Stock
for which adjustment is made under Section 6(a)), then in each such case the
Warrant Shares issuable upon exercise or conversion of each Warrant outstanding
immediately following the close of business on the record date for such
distribution shall be increased to an amount determined by multiplying the
number of Warrant Shares issuable immediately prior to such record date by a
fraction, the numerator of which is the Market Price of a share of Common Stock
on the trading day immediately prior to the Ex-Date and the denominator of which
is the Market Price of a share of Common Stock on the trading day immediately
prior to the Ex-Date less the sum of the (1) the amount of cash and (2) the
Market Price of the assets, evidences of indebtedness and securities so
distributed or of such subscription rights per share of Common Stock outstanding
on the trading day immediately prior to the Ex-Date (determined for such purpose
on the basis of the aggregate assets, evidences of indebtedness and/or rights
distributed with respect to one share of Common Stock as if, for purposes of the
definition of “Market Price”, such assets, evidences of indebtedness, securities
and/or rights were an “Other Security” as defined herein) (as determined by the
Board of Directors of the Company, whose determination shall be conclusive, and
described in a statement filed with the Warrant Agent). Such adjustments shall
be made whenever any such distribution is made, and shall become effective
retroactively on the date immediately after the record date for the
determination of stockholders entitled to receive such distribution. In the
event of any adjustment to any Warrant pursuant to this Section 6(b), the
Exercise Price for such Warrant shall be appropriately adjusted such that it
shall in all cases be equal to the aggregate par value of all Warrant Shares
then issuable upon exercise or conversion of such Warrant.

(c)    Adjustments for Mergers and Consolidations. In case the Company, after
the date hereof, shall merge, consolidate or otherwise engage in a
recapitalization, reclassification, reorganization or business combination with
another Person, then, in the case of any such transaction, proper provision
shall be made so that, upon the basis and terms and in the manner provided in
this Agreement, the Holders, upon the exercise or conversion of the Warrants any
time after the consummation of such transaction (subject to the Expiration
Date), shall be entitled to receive upon such exercise or conversion, in lieu of
the Warrant Shares issuable upon such exercise or conversion immediately prior
to such consummation, the amount of securities, cash or other property (the
“Transaction Consideration”) to which such Holder would have been entitled as a
holder of Warrant Shares upon such consummation if such Holder had exercised the
rights represented by the Warrants held by such Holder immediately prior to such
consummation, subject to adjustments (subsequent to such consummation) as nearly
equivalent as possible to the adjustments provided for in Sections 6(a) and 6(b)
above; provided,

 

G-18



--------------------------------------------------------------------------------

however, that each Holder, solely at the election of the Company (as described
in the proxy statement or information statement filed with the SEC in connection
with such transaction), may be required at the consummation of any such
transaction to receive solely cash in an amount determined reasonably and in
good faith by the Board of Directors of the Company to equal the excess of
(i) the product of (A) the value of the per share Transaction Consideration to
be received by the holders of Warrant Shares in such transaction multiplied by
(B) the number of Warrant Shares subject to the Warrants held by such Holder,
over (ii) the aggregate Exercise Price payable by such Holder upon exercise or
conversion in full of such Warrants, and upon consummation of such transaction
the Holders shall surrender all Warrant Certificates to the Warrant Agent for
cancellation and the right to receive such cash payment; provided, further, that
in such event if the amount described in clause (ii) is greater than the amount
described in clause (i), then all Warrants shall be cancelled and of no further
force and effect upon consummation of such transactions with no payments owed to
the holders thereof; provided, further, that no Holder shall be entitled to any
payment pursuant to this Section 6(c) with respect to any portion of the
Transaction Consideration that is contingent, deferred or escrowed unless and
until such amounts are actually paid to the holders of Common Stock.
Notwithstanding this Section 6(c) or anything in this Agreement, in the event of
a Cash Sale (as defined below), the Company shall pay (or cause to be paid) to
the Holders, with respect to each unexercised or unconverted Warrant outstanding
immediately prior to the consummation of such Cash Sale (the “Cash Closing”),
cash in the amount equal to the excess, if any, of the cash consideration being
paid for each share of Common Stock in such Cash Sale minus the Exercise Price
(such amount, the “Warrant Spread”); provided, however, that no Holder shall be
entitled to any payment hereunder with respect to any portion of such
consideration that is contingent, deferred or escrowed unless and until such
amounts are actually paid to the holders of the Common Stock. Upon the
occurrence of a Cash Closing, all unexercised or unconverted Warrants
outstanding immediately prior to the Cash Sale shall automatically be terminated
and cancelled and the Company shall thereupon cease to have any further
obligations or liability with respect to the Warrants except as to the
requirement to pay the Warrant Spread (subject to the limitations described in
the prior sentence). For the avoidance of doubt, the Holders shall not be
entitled to any payment or consideration with respect to any Cash Sale in which
the Exercise Price is greater than the consideration payable with respect to
each share of Common Stock. For purposes hereof, “Cash Sale” means any merger,
consolidation or other similar transaction to which the Company is a party and
in which holders of Common Stock immediately prior to consummation of such
transaction (other than with respect to treasury shares and any shares held by
purchasing parties) are entitled to receive consideration upon cancellation of
such Common Stock in such transaction consisting solely of cash.

(d)    Other Changes. If, at any time or from time to time after the issuance of
this Warrant but prior to the exercise or conversion hereof, (a) the Company
shall take any action which (i) affects the Common Stock and (ii) is similar to,
or has an effect similar to, any of the actions described in any of Sections
6(a)-(c) (but not including any action described in any such Section) and
(b) the Board of Directors of the Company in good faith determines that it would
be equitable under such circumstances to adjust the number of Warrant Shares
issuable upon exercise or conversion of a Warrant as a result of such action
such that the economic benefits of such action that would accrue to the
stockholders of the Company would as nearly as practicable also accrue to the
Holders, then, and in each such case, such number shall be adjusted in such
manner and at such time as the Board of Directors of the Company in good faith
determines

 

G-19



--------------------------------------------------------------------------------

would be equitable under such circumstances, which determination shall be
evidenced in a resolution of the Board of Directors, a certified copy of which
shall be mailed by the Warrant Agent (upon the written instruction and expense
of the Company) to each of the relevant Holders.

(e)    Notice of Adjustment. Whenever the Warrant Shares issuable or the rights
of the Holder shall be adjusted as provided in this Section 6, the Company shall
forthwith file with the Warrant Agent a statement, signed by an Appropriate
Officer, stating in detail the facts requiring such adjustment, the Exercise
Price that will be effective after such adjustment and the impact of such
adjustment on the number and kind of securities issuable upon exercise or
conversion of the Warrants. The Company shall also cause a notice setting forth
any such adjustments to be sent by mail, first class, postage prepaid, to each
registered Holder at its address appearing on the Warrant Register. The Warrant
Agent shall have no duty with respect to any statement filed with it except to
keep the same on file and available for inspection by registered Holders during
reasonable business hours. The Warrant Agent shall not at any time be under any
duty or responsibility to any Holder to determine whether any facts exist which
may require any adjustment to the securities issuable, or with respect to the
nature or extent of any adjustment of the securities issuable when made or with
respect to the method employed in making such adjustment.

(f)    No Change in Warrant Terms on Adjustment. Irrespective of any adjustments
in the number of Warrant Shares (including any inclusion of Other Securities)
issuable upon exercise or conversion, Warrants theretofore or thereafter issued
may continue to express the same prices and number of Warrant Shares as are
stated in the similar Warrants issuable initially, or at some subsequent time,
pursuant to this Agreement, and the number of Warrant Shares issuable upon
exercise or conversion specified thereon shall be deemed to have been so
adjusted (including for purposes of Section 5(n) hereof).

(g)    Treasury Shares. Shares of Common Stock at any time owned by the Company
shall not be deemed to be outstanding for the purposes of any computation under
this Section 6.

(h)    Deferral or Exclusion of Certain Adjustments. No adjustment to the
Warrant Shares issuable shall be required hereunder unless such adjustment
together with other adjustments carried forward (as provided below), would
result in an increase or decrease of at least one percent (1%) of the applicable
Warrant Shares issuable; provided, that any adjustments which by reason of this
Section 6(h) are not required to be made shall be carried forward and taken into
account in any subsequent adjustment. No adjustment need be made for a change in
the par value of the shares of Common Stock. All calculations under this
Section 6(h) shall be made to the nearest one one-thousandth (1/1,000) of one
cent ($0.01) or to the nearest one one-thousandth (1/1,000) of a share, as the
case may be. Notwithstanding anything herein to the contrary, no adjustments
under this Section 6 shall be made to a Holder’s Warrant(s) if the Company
receives written notice from a Holder that no such adjustment is required.

SECTION 7.    Cancellation of Warrants. The Warrant Agent shall cancel all
Warrant Certificates surrendered for exchange, substitution or transfer in whole
or in part. Such cancelled Warrant Certificates shall thereafter be disposed of
by the Warrant Agent upon written instructions from the Company reasonably
satisfactory to the Warrant Agent and such Direct Registration Warrants shall be
canceled by appropriate notation on the Warrant Register.

 

G-20



--------------------------------------------------------------------------------

SECTION 8.    Mutilated or Missing Warrant Certificates. Upon receipt by the
Company and the Warrant Agent from any Holder of evidence reasonably
satisfactory to them of the ownership of and the loss, theft, destruction or
mutilation of such Holder’s Warrant Certificate and a surety bond or indemnity
reasonably satisfactory to them and holding the Warrant Agent and Company
harmless, and in case of mutilation upon surrender and cancellation thereof, and
absent notice to Warrant Agent that such Warrant Certificates have been acquired
by a bona fide purchaser, the Company will execute and the Warrant Agent will
countersign and deliver in lieu thereof a new Warrant Certificate of like tenor
and representing an equal number of Warrants to such Holder; provided, that in
the case of mutilation, no bond or indemnity shall be required if such Warrant
Certificate in identifiable form is surrendered to the Company or the Warrant
Agent for cancellation. Upon the issuance of any new Warrant Certificate under
this Section 8, the Company may require the payment of a sum sufficient to cover
any stamp tax or other governmental charge that may be imposed in relation
thereto and any other expenses (including the reasonable fees and expenses of
the Warrant Agent) in connection therewith. Every new Warrant Certificate
executed and delivered pursuant to this Section 8 in lieu of any lost, stolen,
destroyed or mutilated Warrant Certificate shall be entitled to the same
benefits of this Agreement equally and proportionately with any and all other
Warrant Certificates, whether or not the allegedly lost, stolen or destroyed
Warrant Certificate shall be at any time enforceable by anyone. The provisions
of this Section 8 are exclusive and shall preclude (to the extent lawful) all
other rights or remedies with respect to the replacement of lost, stolen,
destroyed or mutilated Warrant Certificates.

SECTION 9.    Merger, Consolidation, Etc. In connection with any merger or
consolidation prior to the Expiration Date, the Company shall make appropriate
provision to ensure that the Holders shall have the right to receive, upon
consummation of such transaction and (except in a Cash Sale) thereafter upon
exercise or conversion of any convertible securities so received, as applicable,
such property as may be required pursuant to Section 6 hereof, and to the extent
such property includes convertible securities, the Company shall provide for
adjustments substantially equivalent to the adjustments provided for in
Section 6 hereof.

SECTION 10.    Reservation of Shares; Certain Actions.

(a)    Reservation of Shares. Following the date hereof, the Company shall at
all times reserve and keep available, free from preemptive rights, out of its
authorized but unissued Common Stock (or out of authorized Other Securities),
solely for issuance and delivery upon exercise or conversion of Warrants, the
full number of Warrant Shares from time to time issuable upon the exercise or
conversion of all Warrants and any other outstanding warrants, options or
similar rights, from time to time outstanding. All Warrant Shares shall be duly
authorized and, when issued upon such exercise or conversion of the Warrants,
shall be duly and validly issued, and (if applicable) fully paid and
nonassessable, free from all taxes, liens, charges, security interests,
encumbrances and other restrictions created by or through the Company and issued
without violation (i) of any preemptive or similar rights of any stockholder of
the Company and (ii) by the Company of any applicable law or governmental
regulation or any requirements of any domestic securities exchange upon which
the Warrant Shares may be listed at the time of such exercise or conversion.

 

G-21



--------------------------------------------------------------------------------

(b)    Certain Actions. Before taking any action that would cause an adjustment
pursuant to Section 6 effectively reducing the per share Exercise Price below
the then par value (if any and if applicable) of the Warrant Shares issuable
upon exercise or conversion of the Warrants, the Company will take any
reasonable corporate action that may, in the opinion of its counsel, be
necessary in order that the Company may validly and legally issue fully paid and
nonassessable Warrant Shares at such Exercise Price as so adjusted.

SECTION 11.    Notification of Certain Events; Corporate Action.

(a)     In the event of:

(i)    any taking by the Company of a record of the holders of any class of
securities for the purpose of determining the holders thereof who are entitled
to receive any dividend or other distribution of any kind, or any right to
subscribe for, purchase or otherwise acquire any shares of stock of any class or
any other securities or property, or to receive any other right or interest of
any kind, or any other event referred to in Section 6(a) or (b); or

(ii)    (A) any capital reorganization of the Company, (B) any reclassification
of the capital shares of the Company (other than a change in par value or from
par value to no par value or from no par value to par value or as a result of a
subdivision or combination), (C) the consolidation or merger of the Company with
or into any other corporation (other than a consolidation or merger in which the
Company is the continuing corporation and which does not result in any change in
the shares of Common Stock), (D) the sale or transfer of the properties and
assets of the Company as, or substantially as, an entirety to another Person, or
(E) an exchange offer for Common Stock (or Other Securities); or

(iii)    the voluntary or involuntary dissolution, liquidation, or winding up of
the Company, the Company shall cause to be filed with the Warrant Agent and
mailed to each Holder a notice specifying (x) the date or expected date on which
any such record is to be taken for the purpose of such dividend, distribution or
right, and the amount and character of any such dividend, distribution or right,
or if a record is not to be taken, the date as of which the holders of Common
Stock of record to be entitled to such dividend, distribution, or right are to
be determined, and the amount and character of such dividend, distribution or
right, or (y) the date or expected date on which any such reorganization,
reclassification, consolidation, merger, sale, transfer, exchange offer,
dissolution, liquidation or winding up is expected to become effective, and the
time, if any such time is to be fixed, as of which holders of record of Common
Stock (or Other Securities) shall be entitled to exchange their shares of Common
Stock (or Other Securities) for the securities or other property deliverable
upon such reorganization, reclassification, consolidation, merger, sale,
transfer, exchange offer, dissolution, liquidation or winding up. Such notice
shall be delivered not less than ten (10) calendar days prior to such date
therein specified, in the case of any such date referred to in clause (x) of the
preceding sentence, and not less than twenty (20) calendar days prior to such
date therein specified, in the case of any such date referred to in clause
(y) of the preceding sentence. Failure to give such notice within the time
provided or any defect therein shall not affect the legality or validity of any
such action.

 

G-22



--------------------------------------------------------------------------------

SECTION 12.    Warrant Agent. The Warrant Agent undertakes the duties and
obligations expressly imposed by this Agreement upon the terms and conditions
set forth in this Section 12.

(a)    Limitation on Liability. The Warrant Agent shall not by countersigning
Warrant Certificates or by any other act hereunder be accountable with respect
to or be deemed to make any representations as to the validity or authorization
of the Warrants or the Warrant Certificates (except as to its countersignature
thereon), as to the validity, authorization or value (or kind or amount) of any
Warrant Shares or other property delivered or deliverable upon exercise or
conversion of any Warrant, or as to the purchase price of such Warrant Shares or
other property. The Warrant Agent shall not (i) be liable for any recital or
statement of fact contained herein or in the Warrant Certificates or for any
action taken, suffered or omitted by the Warrant Agent in the belief that any
Warrant Certificate or any other document or any signature is genuine or
properly authorized unless such action or omission was taken or omitted to be
taken in bad faith, gross negligence or willful misconduct(which bad faith,
gross negligence or willful misconduct must be determined by a final,
non-appealable judgment of a court of competent jurisdiction), (ii) be
responsible for determining (x) compliance by any Person with the provisions set
forth in Section 5(m) or (y) whether any facts exist that may require any
adjustment of the Exercise Price and the number of Warrant Shares, or with
respect to the nature or extent of any such adjustments when made, or with
respect to the method of adjustment employed, (iii) be responsible for any
failure on the part of the Company to issue, transfer or deliver any Warrant
Shares or property upon the surrender of any Warrant for the purpose of exercise
or conversion or to comply with any other of the Company’s covenants and
obligations contained in this Agreement or in the Warrant Certificates or
(iv) be liable for any action taken, suffered or omitted to be taken in
connection with this Agreement, except for its own bad faith, gross negligence
or willful misconduct (which bad faith, gross negligence or willful misconduct
must be determined by a final, non-appealable judgment of a court of competent
jurisdiction) for which the Warrant Agent shall be liable. Notwithstanding
anything in this Agreement to the contrary, in no event shall the Warrant Agent
be liable for special, indirect, punitive, incidental or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if the Warrant Agent has been advised of the likelihood of the loss or damage
and regardless of the form of the action. Notwithstanding anything to the
contrary stated herein, any liability of the Warrant Agent under this Agreement
shall be limited to the lesser of (i) the amount of fees, but not including
reimbursable expenses, paid by the Company to the Warrant Agent during the
twenty-four (24) months immediately preceding the event for which recovery from
the Warrant Agent is being sought, and (ii) $50,000..

(b)    Instructions. The Warrant Agent is hereby authorized to accept advice or
instructions with respect to the performance of its duties hereunder from an
Appropriate Officer and to apply to any such officer for advice or instructions.
The Warrant Agent shall be fully protected and authorized in relying upon the
most recent advice or instructions received by any such officer. The Warrant
Agent shall not be liable for any action taken, suffered or omitted by it in
accordance with the advice or instructions of any such officer.

 

G-23



--------------------------------------------------------------------------------

(c)    Agents. The Warrant Agent may execute and exercise any of the rights and
powers hereby vested in it or perform any duty hereunder either itself or by or
through its attorneys, agents or employees, and the Warrant Agent shall not be
answerable or accountable for any act, default, neglect or misconduct of any
such attorneys, agents or employees or for any loss to the Company resulting
from such neglect or misconduct, provided that the Warrant Agent acts without
gross negligence, willful misconduct or bad faith (each as determined by a final
judgment of a court of competent jurisdiction) in the selection and continued
employment thereof. The Warrant Agent shall not be under any obligation or duty
to institute, appear in, or defend any action, suit or legal proceeding in
respect hereof, but this provision shall not affect the power of the Warrant
Agent to take such action as the Warrant Agent may consider necessary. The
Warrant Agent shall promptly notify the Company in writing of any claim made or
action, suit or proceeding instituted against the Warrant Agent arising out of
or in connection with this Agreement.

(d)    Cooperation. The Company will perform, execute, acknowledge and deliver
or cause to be performed, executed, acknowledged and delivered all such further
acts, instruments and assurances as may reasonably be required by the Warrant
Agent in order to enable the Warrant Agent to carry out or perform its duties
under this Agreement.

(e)    Agent Only. The Warrant Agent shall act solely as agent for the Company
in accordance with the terms and conditions hereof and does not assume any
obligation or relationship of agency or trust with any Holders. The Warrant
Agent shall not be liable except for the performance of such duties as are
expressly set forth herein, and no implied covenants or obligations shall be
read into this Agreement against the Warrant Agent, whose duties and obligations
shall be determined solely by the express provisions hereof.

(f)    Right to Counsel. The Warrant Agent may at any time consult with legal
counsel reasonably satisfactory to it (who may be legal counsel for the
Company), and the Warrant Agent shall incur no liability or responsibility to
the Company or to any Warrant Holder for any action taken, suffered or omitted
by the Warrant Agent in good faith in accordance with the opinion or advice of
such counsel.

(g)    Compensation. For all services rendered by the Warrant Agent hereunder,
the Company agrees to pay the Warrant Agent fees in accordance with Schedule _
hereto and to reimburse the Warrant Agent for its reasonable expenses incurred
by the Warrant Agent (including reasonable counsel fees and expenses) in
connection with the acceptance, negotiation, preparation, delivery,
administration, execution, modification, waiver, delivery, enforcement or
amendment of the Agreement and the exercise and performance of its duties
hereunder. .

(h)    Accounting and Payment. The Warrant Agent shall account to the Company
with respect to Warrants exercised or converted and pay to the Company all
moneys received by the Warrant Agent on behalf of the Company on the purchase of
Warrant Shares through the exercise of Warrants pursuant to the procedures set
forth in Section 5(f)(v). The Warrant Agent shall advise the Company by
facsimile or by electronic transmission at the end of each day the number of
Warrant Exercise Notices received, and, if known, the identity of the Holder(s)
of the Warrant(s) exercised or converted.

 

G-24



--------------------------------------------------------------------------------

(i)    No Conflict. Subject to applicable law, the Warrant Agent and any
stockholder, affiliate, director, officer or employee of the Warrant Agent may
buy, sell or deal in any of the Warrants or other securities of the Company or
become pecuniarily interested in any transaction in which the Company may be
interested, or contract with or lend money to the Company or otherwise act as
fully and freely as though it were not Warrant Agent under this Agreement.
Subject to applicable law, nothing herein shall preclude the Warrant Agent from
acting in any other capacity for the Company or for any other Person including,
without limitation, acting as trustee under an indenture.

(j)    Resignation; Termination. The Warrant Agent may resign its duties and be
discharged from all further duties and liabilities hereunder (except liabilities
arising prior to resignation as a result of the Warrant Agent’s bad faith, gross
negligence or willful misconduct (which bad faith, gross negligence or willful
misconduct must be determined by a final, non-appealable judgment of a court of
competent jurisdiction)) after giving thirty (30) calendar days’ prior written
notice to the Company. In the event the transfer agency relationship in effect
between the Company and Warrant Agent terminates, the Warrant Agent shall be
deemed to have resigned automatically and be discharged from its duties under
this Agreement as of the effective date of such termination. The Company may
remove the Warrant Agent upon thirty (30) calendar days’ written notice, and the
Warrant Agent shall thereupon in like manner be discharged from all further
duties and liabilities hereunder, except as have been caused by the Warrant
Agent’s bad faith, gross negligence or willful misconduct (which bad faith,
gross negligence or willful misconduct must be determined by a final,
non-appealable judgment of a court of competent jurisdiction) prior to its
removal. The Company shall cause to be mailed promptly (by first class mail,
postage prepaid) to each registered Holder at such Holder’s last address as
shown on the register of the Company, at the Company’s expense, a copy of such
notice of resignation or notice of removal, as the case may be. Upon such
resignation or removal the Company shall promptly appoint in writing a new
warrant agent. If the Company shall fail to make such appointment within a
period of thirty (30) calendar days after it has been notified in writing of
such resignation by the resigning Warrant Agent or after such removal, then the
Holder of any Warrant may apply to any court of competent jurisdiction for the
appointment of a new warrant agent. A resignation or removal of the Warrant
Agent and appointment of a successor Warrant Agent will become effective only
upon the successor Warrant Agent’s acceptance of appointment. Pending
appointment of a successor to the Warrant Agent, either by the Company or by
such a court, the duties of the Warrant Agent shall be carried out by the
Company. Any successor warrant agent, whether appointed by the Company or by
such a court, shall be a Person, incorporated under the laws of the United
States or of any state thereof and authorized under such laws to conduct a
shareholder services business, be subject to supervision and examination by a
Federal or state authority, and have a combined capital and surplus of not less
than $100,000,000 as set forth in its most recent published annual report of
condition; or in the case of such capital and surplus requirement, a controlled
affiliate of such a Person meeting such capital and surplus requirement. After
acceptance in writing of such appointment by the new Warrant Agent, such
successor Warrant Agent shall be vested with the same powers, rights, duties and
responsibilities under this Agreement as if it had been originally named herein
as the Warrant Agent, without any further assurance, conveyance, act or deed;
but if for any reason it shall be necessary or expedient to execute and deliver
any further assurance, conveyance, act or deed, the same shall be done at the
expense of the Company and shall be legally and validly executed and delivered
by the resigning or removed Warrant Agent. Not later than the effective

 

G-25



--------------------------------------------------------------------------------

date of any such appointment, the Company shall send notice thereof to the
resigning or removed Warrant Agent and shall forthwith cause a copy of such
notice to be mailed (by first class, postage prepaid) to each registered Holder
at such Holder’s last address as shown on the register of the Company. Failure
to give any notice provided for in this Section 12(j), or any defect in any such
notice, shall not affect the legality or validity of the resignation of the
Warrant Agent or the appointment of a successor Warrant Agent, as the case may
be.

(k)    Merger, Consolidation or Change of Name of Warrant Agent. Any Person into
which the Warrant Agent may be merged or converted or with which it may be
consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Warrant Agent shall be a party, or any Person
succeeding to all or substantially all of the agency business of the Warrant
Agent shall be the successor to the Warrant Agent hereunder without the
execution or filing of any document or any further act on the part of any of the
parties hereto, provided that such Person would be eligible for appointment as a
successor Warrant Agent under the provisions of Section 12(j). If at the time
such successor to the Warrant Agent shall succeed under this Agreement, any of
the Warrant Certificates shall have been countersigned but not delivered, any
such successor to the Warrant Agent may adopt the countersignature of the
original Warrant Agent; and if at that time any of the Warrant Certificates
shall not have been countersigned, any successor to the Warrant Agent may
countersign such Warrant Certificates either in the name of the predecessor
Warrant Agent or in the name of the successor Warrant Agent; and in all such
cases such Warrant Certificates shall have the full force and effect provided in
the Warrant Certificates and in this Agreement. If at any time the name of the
Warrant Agent shall be changed and at such time any of the Warrants shall have
been countersigned but not delivered, the Warrant Agent whose name has changed
may adopt the countersignature under its prior name; and if at that time any of
the Warrants shall not have been countersigned, the Warrant Agent may
countersign such Warrants either in its prior name or in its changed name; and
in all such cases such Warrants shall have the full force and effect provided in
the Warrants and in this Agreement.

(l)    Indemnity. The Company agrees to indemnify the Warrant Agent, and to hold
it harmless against, any and all losses, damages, claims, liabilities,
penalties, judgments, settlements, actions, suits, proceedings, litigation,
investigations, costs or expenses (including reasonable counsel fees and
expenses) incurred without the bad faith, gross negligence or willful misconduct
on the part of the Warrant Agent (which bad faith, gross negligence or willful
misconduct must be determined by a final, non-appealable order, judgment, decree
or ruling of a court of competent jurisdiction), for any action taken, suffered
or omitted by the Warrant Agent in connection with the preparation, delivery,
acceptance, administration, execution and amendment of this Agreement and the
exercise and performance of its duties hereunder, including the costs and
expenses of defending against any claim of liability arising therefrom, directly
or indirectly. The Warrant Agent shall not be obligated to expend or risk its
own funds to take any action which it believes would expose it to expense or
liability or to a risk of incurring expense of liability, unless it has been
furnished with assurance of repayment or indemnity reasonably satisfactory to
it.

(m)    Exclusions. The Warrant Agent shall have no responsibility with respect
to the validity of this Agreement or with respect to the validity or execution
of any Warrant (except its countersignature thereof); nor shall it be
responsible for any breach by the Company

 

G-26



--------------------------------------------------------------------------------

of any covenant or condition contained in this Agreement or in any Warrant; nor
shall it be responsible or have any duty to make any calculation or adjustment,
or to determine when any calculation or adjustment required under the provisions
hereof should be made, how it should be made or what it should be, or have any
responsibility or liability for the manner, method or amount of any such
calculation or adjustment or the ascertaining of the existence of facts that
would require any such calculation or adjustment; nor shall it by any act
hereunder be deemed to make any representation or warranty as to the
authorization or reservation of any Warrant to be issued pursuant to this
Agreement or as to whether any Warrant Shares will, when issued, be valid and
fully paid and nonassessable.

(n)    No Liability for Interest. The Warrant Agent shall not be under any
liability for interest on any monies at any time received by it pursuant to any
of the provisions of this Agreement.

(o)    [Reserved].

(p)     [Reserved].

(q)    No Implied Obligations. The Warrant Agent shall be obligated to perform
such duties as are explicitly set forth herein and no implied duties or
obligations shall be read into this Agreement against the Warrant Agent. The
Warrant Agent shall not be under any obligation to take any action hereunder
that may involve it in any expense or liability, the payment of which within a
reasonable time is not, in its reasonable opinion, assured to it. The Warrant
Agent shall not be accountable or under any duty or responsibility for the use
by the Company of any Warrant Certificate authenticated by the Warrant Agent and
delivered by it to the Company pursuant to this Agreement or for the application
by the Company of the proceeds of the issuance and sale, or exercise or
conversion, of the Warrants or Warrant Shares. The Warrant Agent shall have no
duty or responsibility in case of any default by the Company in the performance
of its covenants or agreements contained herein or in any Warrant Certificate or
in the case of the receipt of any written demand from a Holder with respect to
such default, including, without limiting the generality of the foregoing, any
duty or responsibility to initiate or attempt to initiate any proceedings at law
or otherwise or, to make any demand upon the Company.

(r)    Force Majeure. In no event shall the Warrant Agent be responsible or
liable for any failure or delay in the performance of its obligations under this
Agreement arising out of or caused by, directly or indirectly, forces beyond its
reasonable control, including, without limitation, strikes, work stoppages,
accidents, acts of war or terrorism, civil or military disturbances, nuclear or
natural catastrophes or acts of God, and interruptions, loss or malfunctions of
utilities, communications or computer (software or hardware) services.

(s)    Bank Accounts. All funds received by Computershare under this Agreement
that are to be distributed or applied by Computershare in the performance of
Services (the “Funds”) shall be held by Computershare as agent for the Company
and deposited in one or more bank accounts to be maintained by Computershare in
its name as agent for the Company. Until paid pursuant to the terms of this
Agreement, Computershare will hold the Funds through such accounts in: deposit
accounts of commercial banks with Tier 1 capital exceeding $1 billion

 

G-27



--------------------------------------------------------------------------------

or with an average rating above investment grade by S&P (LT Local Issuer Credit
Rating), Moody’s (Long Term Rating) and Fitch Ratings, Inc. (LT Issuer Default
Rating) (each as reported by Bloomberg Finance L.P.). Computershare shall have
no responsibility or liability for any diminution of the Funds that may result
from any deposit made by Computershare in accordance with this paragraph,
including any losses resulting from a default by any bank, financial institution
or other third party. Computershare may from time to time receive interest,
dividends or other earnings in connection with such deposits. Computershare
shall not be obligated to pay such interest, dividends or earnings to the
Company, any holder or any other party.

SECTION 13.    Severability. In the event that any one or more of the provisions
contained herein or in the Warrants, or the application thereof in any
circumstances, is held invalid, illegal or unenforceable, the validity, legality
and enforceability of any such provisions in every other respect and of the
remaining provisions contained herein and therein shall not be affected or
impaired thereby; provided, that if any such excluded term, provision, covenant
or restriction shall materially adversely affect the rights, immunities, duties
or obligations of the Warrant Agent, the Warrant Agent shall be entitled to
resign immediately. Furthermore, subject to the preceding sentence, in lieu of
any such invalid, illegal or unenforceable provision, the parties hereto intend
that there shall be added as a part of this Agreement a provision as similar in
terms and commercial effect to such invalid, illegal or unenforceable provision
as may be possible and be valid and enforceable.

SECTION 14.    Holder Not Deemed a Stockholder. Prior to the exercise or
conversion of any Warrants, no Holder thereof, as such, shall be entitled to any
rights of a stockholder of the Company, including, but not limited to, the right
to vote, to receive dividends or other distributions, to exercise any preemptive
right or, to receive notice as stockholders in respect of the meetings of
stockholders or for the election of directors of the Company or any other
matter.

SECTION 15.    Notices to Company and Warrant Agent. All notices, requests or
demands authorized by this Agreement to be given or made by the Warrant Agent or
by any registered Holder of any Warrant to or on the Company or the Warrant
Agent to be effective shall be in writing (including by telecopy), and shall be
deemed to have been duly given or made when delivered by hand, or one Business
Day if sent by overnight courier service (with next day delivery specified), or
two Business Days after being delivered to a recognized courier (whose stated
terms of delivery are two business days or less to the destination such notice),
or five Business Days after being deposited in the mail, or, in the case of
facsimile or email notice, when received, addressed (until another address is
filed in writing by the Company with the Warrant Agent) as follows:

Tidewater Inc.

601 Poydras St.

Suite 1500

New Orleans, Louisiana 70130

Fax: 1.888.909.0946

Attn: Bruce D. Lundstrom, Executive Vice President, General Counsel and
Secretary

Email: blundstrom@tdw.com

 

G-28



--------------------------------------------------------------------------------

Any notice pursuant to this Agreement to be given by the Company or by any
registered Holder of any Warrant to the Warrant Agent shall be sufficiently
given if sent by first-class mail, postage prepaid, addressed (until another
address is filed in writing by the Warrant Agent with the Company), as follows:

Computershare Trust Company, N.A.

Computershare Inc.

250 Royall Street

Canton, MA 02021

Attention: Client Services

SECTION 16.    Supplements and Amendments. The Company and the Warrant Agent may
from time to time supplement or amend this Agreement (a) without the approval of
any Holders in order to cure any ambiguity, manifest error or other mistake in
this Agreement, or to correct or supplement any provision contained herein that
may be defective or inconsistent with any other provision herein, or to make any
other provisions in regard to matters or questions arising hereunder that the
Company and the Warrant Agent may deem necessary or desirable and that shall not
adversely affect, alter or change the interests of the Holders in any material
respect (b) without the approval of any Holders to implement any changes
required by the U.S. Coast Guard or the U.S. Maritime Administration in order
for the Company to comply with the Jones Act limitations on ownership of Warrant
Shares by Non-U.S. Citizens, or (c) with the prior written consent of Holders
exercisable or convertible for a majority of the Warrant Shares then issuable
upon exercise or conversion of all of the Warrants then outstanding; provided,
that the Warrant Agent shall not be required to execute any amendment or
supplement to this Agreement that the Warrant Agent has determined would
adversely affect its own rights, duties, obligations or immunities under this
Agreement. As a condition precedent to the Warrant Agent’s execution of any
amendment or supplement to this Agreement, the Company shall deliver to the
Warrant Agent a certificate from an Authorized Officer of the Company that
states that the proposed amendment is in compliance with the terms of this
Section 16. No modification or amendment to this Agreement shall be effective
unless duly executed by the Warrant Agent. Notwithstanding the foregoing, the
consent of each Holder affected shall be required for any amendment pursuant to
which the Exercise Price would be increased or the number of Warrant Shares
purchasable would be decreased (other than pursuant to adjustments provided
herein) or the Expiration Date would be shortened. Upon execution and delivery
of any supplement or amendment pursuant to this Section 16, such amendment shall
be considered a part of this Agreement for all purposes and every Holder of a
Warrant Certificate theretofore or thereafter countersigned and delivered
hereunder shall be bound thereby.

SECTION 17.    Termination. This Agreement shall terminate on the Expiration
Date or, if later, upon settlement of all Warrants (i) validly exercised or
converted prior to the Expiration Date and, (ii) if exercised or converted
pursuant to Section 5(c)(i) hereof, for which the Exercise Price was timely
paid. Notwithstanding the foregoing, this Agreement will terminate on any
earlier date when all Warrants have been exercised, converted, or cancelled;
provided, however, that the provisions of Section 12 shall survive such
termination.

 

G-29



--------------------------------------------------------------------------------

SECTION 18.    Governing Law and Consent to Forum. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
applicable to contracts made and to be performed within the State of New York.
Each of the Company and the Warrant Agent hereby irrevocably submits to the
jurisdiction of any New York State court sitting in the City of New York or any
Federal Court sitting in the City of New York with respect to any suit, action
or proceeding arising out of or relating to this Agreement, and each irrevocably
accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Nothing herein shall
affect the right of any Person to serve process in any manner permitted by law
or to commence legal proceedings or otherwise proceed against the Company or the
Warrant Agent in any other jurisdiction.

SECTION 19.    Waiver of Jury Trial. The parties hereto waive all right to trial
by jury in any action or proceeding to enforce or defend any rights hereunder.

SECTION 20.    Benefits of this Agreement. Nothing in this Agreement shall be
construed to give to any Person other than the Company, the Warrant Agent and
the registered Holders (who are express third party beneficiaries of this
Agreement) any legal or equitable right, remedy or claim under this Agreement,
and this Agreement shall be for the sole and exclusive benefit of the Company,
the Warrant Agent and the registered Holders.

SECTION 21.    Counterparts. This Agreement may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and such counterparts shall together constitute but one and the
same instrument.

SECTION 22.    Headings. The headings of sections of this Agreement have been
inserted for convenience of reference only, are not to be considered a part
hereof and in no way modify or restrict any of the terms or provisions hereof.

SECTION 23.    Confidentiality. The Warrant Agent and the Company agree that all
books, records, information and data pertaining to the business of the other
party, including inter alia, personal, non-public warrant holder information,
which are exchanged or received pursuant to the negotiation or the carrying out
of this Agreement including the fees for services of the Warrant Agent shall
remain confidential, and shall not be voluntarily disclosed to any other person,
except as may be required by law, including, without limitation, pursuant to
subpoenas from state or federal government authorities (e.g., in divorce and
criminal actions).

[Signature page follows]

 

G-30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the day and year first above written.

 

TIDEWATER INC. By:                                        
                                                      Name:   Title:  

 

 

[Signature Page to Jones Act Warrant Agreement]



--------------------------------------------------------------------------------

COMPUTERSHARE INC. and COMPUTERSHARE TRUST COMPANY, N.A. collectively as Warrant
Agent By:                                        
                                                      Name:   Title:  

 

 

[Signature Page to Jones Act Warrant Agreement]



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF FACE OF GLOBAL WARRANT CERTIFICATE

This Global Warrant Certificate is deposited with or on behalf of The Depository
Trust Company (the “Depository”) or its nominee in custody for the benefit of
the beneficial owners hereof, and is not transferable to any person under any
circumstances except that (i) this Global Warrant Certificate may be delivered
to the Warrant Agent for cancellation pursuant to Section 4(f) of the Warrant
Agreement and (ii) this Global Warrant Certificate may be transferred pursuant
to Section 4(e) of the Warrant Agreement and as set forth below.

UNLESS THIS GLOBAL WARRANT CERTIFICATE IS PRESENTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TO THE COMPANY OR THE WARRANT AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY CERTIFICATE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY (AND ANY PAYMENT HEREON IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL BECAUSE THE REGISTERED OWNER
HEREOF, CEDE & CO. OR SUCH OTHER ENTITY, HAS AN INTEREST HEREIN.

TRANSFERS OF THIS GLOBAL WARRANT CERTIFICATE SHALL BE LIMITED TO TRANSFERS IN
WHOLE, BUT NOT IN PART, TO NOMINEES OF THE DEPOSITORY OR TO A SUCCESSOR THEREOF
OR SUCH SUCCESSOR’S NOMINEE OR AS OTHERWISE PERMITTED IN SECTION 4(E) OF THE
WARRANT AGREEMENT, AND TRANSFERS OF BENEFICIAL INTERESTS IN THIS GLOBAL WARRANT
CERTIFICATE SHALL BE LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE
RESTRICTIONS SET FORTH IN SECTIONS 4 AND 5 OF THE WARRANT AGREEMENT.

No registration or transfer of the securities issuable pursuant to the exercise
or conversion of the Warrant will be recorded on the books of the Company until
such provisions have been complied with.

To the extent that any provision hereof conflicts with any provision of the
Warrant Agreement, the provision in the Warrant Agreement shall control.

 

G-A-1-1



--------------------------------------------------------------------------------

CUSIP No.     [●]

ISIN No.     [●]

WARRANTS TO PURCHASE

SHARES OF COMMON STOCK

TIDEWATER INC.

GLOBAL WARRANT TO PURCHASE COMMON STOCK

VOID AFTER 5:00 P.M., New York City Time, [●], 2042

This Global Warrant Certificate (“Warrant Certificate”) certifies that Cede &
Co., or its registered assigns is the registered holder of warrants (the
“Warrants”) of Tidewater Inc., a Delaware corporation (the “Company”), to
purchase the number of shares of common stock, par value $0.001 per share (the
“Common Stock”), of the Company set forth above. The Warrants expire at 5:00
p.m., New York City time, on the date that is the twenty-five year anniversary
of the Effective Date (such date, the “Expiration Date”), and each Warrant
entitles the holder to purchase from the Company one fully paid and
non-assessable Share at the exercise price (the “Exercise Price”), payable to
the Company either by certified or official bank or bank cashier’s check payable
to the order of the Company, or by wire transfer in immediately available funds
of the aggregate Exercise Price to an account of the Warrant Agent specified in
writing by the Warrant Agent for such purpose, no later than 5:00 p.m., New York
City time, on the business day immediately prior to the settlement date, which
settlement date is three Business Days after a Warrant Exercise Notice is
delivered (the “Settlement Date”). The initial Exercise Price shall be $0.001
per share (equal to the par value $0.001 per share of Common Stock) (subject to
adjustment as provided in the Warrant Agreement).

In lieu of paying the Exercise Price set forth in the preceding paragraph,
subject to the provisions of the Warrant Agreement (as defined on the reverse
hereof), the Warrants shall entitle the holder thereof, at the election of such
holder, to convert the Warrants by authorizing the Company to withhold from
issuance a number of shares of Common Stock issuable upon conversion of the
Warrants which when multiplied by the Market Price of the Common Stock is equal
to the aggregate price for the number of shares of Common Stock for which the
Warrants are being converted at the Exercise Price (assuming the Exercise Price
for all such shares of Common Stock was being paid in cash), and such withheld
shares shall no longer be issuable under the Warrants. The Warrants are also
subject to conversion, in whole or in part, at the sole discretion of the
Company, as and to the extent provided in the Warrant Agreement.

The number of shares of Common Stock purchasable upon exercise or conversion of
the Warrants are subject to adjustment upon the occurrence of certain events as
set forth in the Warrant Agreement.

To the extent that any provision hereof conflicts with any provision of the
Warrant Agreement, the provision in the Warrant Agreement shall control.

No Warrant may be exercised or converted prior to the date of the Warrant
Agreement or after the Expiration Date.

After 5:00 p.m., New York City time, on the Expiration Date, the Warrants will
become wholly void and of no value.

 

G-A-1-2



--------------------------------------------------------------------------------

Holder Not Deemed a Stockholder. Prior to the exercise or conversion of any
Warrant, no holder thereof, as such, shall be entitled to any rights of a
stockholder of the Company, including, but not limited to, the right to vote, to
receive dividends or other distributions, to exercise any preemptive right or to
receive notice as stockholders in respect of the meetings of stockholders or for
the election of directors of the Company or any other matter.

Jones Act Limitations on Warrant Exercise. Notwithstanding the other provisions
of the Warrant Agreement, in order to facilitate the Company’s compliance with
the Jones Act and other U.S. Maritime Laws concerning the ownership of the
Common Stock by Non-U.S. Citizens with regard to its continuing ability to
operate its vessels in the coastwise trade of the United States and to comply
with obligations of the Company under contracts that it may enter into from time
to time with the United States Government:

(i)    At the time of exercise or conversion of any Warrant, its holder shall
advise the Company whether or not it (or, if not the holder, the person that the
holder has designated to receive the Common Stock issuable upon exercise or
conversion of such Warrant) is a U.S. Citizen. The Company may require a holder
(or, if not the holder, the person that the holder has designated to receive the
Common Stock issuable upon exercise or conversion of such Warrant) to provide it
with such documents and other information as it may request as reasonable proof
confirming that the holder (or, if not the holder, the person that the holder
has designated to receive the Common Stock issuable upon exercise or conversion
of such Warrant) is a U.S. Citizen.

(ii)    Any holder that cannot establish to the Company’s reasonable
satisfaction that it (or, if not the holder, the person that the holder has
designated to receive the Common Stock issuable upon exercise or conversion of
any Warrant) is a U.S. Citizen may not exercise or convert any Warrant to the
extent the shares of Common Stock deliverable upon exercise or conversion of
such Warrant would constitute Excess Shares, as defined in the Warrant
Agreement, if they were issued, which shall be determined by the Company in its
sole discretion at the time of any proposed exercise or conversion of such
Warrant.

(iii)    Any sale, transfer or other disposition of any Warrant by any holder
that is a Non-U.S. Citizen to a person who is a U.S. Citizen must be a complete
transfer of such holder’s interests in such Warrant and the Common Stock
issuable upon its exercise or conversion to such person with the transferor
retaining no ability to direct or control such person. The foregoing restriction
shall also apply to any person that the holder has designated to receive the
Common Stock issuable upon exercise or conversion of any Warrant.

REFERENCE IS HEREBY MADE TO THE FURTHER PROVISIONS OF THIS WARRANT CERTIFICATE
SET FORTH ON THE REVERSE HEREOF. SUCH FURTHER PROVISIONS SHALL FOR ALL PURPOSES
HAVE THE SAME EFFECT AS THOUGH FULLY SET FORTH AT THIS PLACE.

This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent.

IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be
executed by its duly authorized officer.

 

G-A-1-3



--------------------------------------------------------------------------------

Dated:  

 

TIDEWATER INC. By:                                        
                                                Name:   Title:   By:  
                                                                               
      Name:   Title:   COMPUTERSHARE INC. and COMPUTERSHARE TRUST COMPANY, N.A.,
collectively as Warrant Agent By:                                        
                                               Name:   Title:  

 

G-A-1-4



--------------------------------------------------------------------------------

FORM OF REVERSE OF GLOBAL WARRANT CERTIFICATE

TIDEWATER INC.

The Warrants evidenced by this Warrant Certificate are a part of a duly
authorized issue of Warrants to purchase shares of Common Stock issued pursuant
to that certain Warrant Agreement, dated as of [●], 2017 (the “Warrant
Agreement”), duly executed and delivered by the Company and Computershare Inc.,
a Delaware corporation (“Computershare”) and its wholly owned subsidiary
Computershare Trust Company, N.A., a federally chartered trust company (and
together with Computershare, the “Warrant Agent”). The Warrant Agreement hereby
is incorporated by reference in and made a part of this instrument and is hereby
referred to for a description of the rights, limitation of rights, obligations,
duties and immunities thereunder of the Warrant Agent, the Company and the
holders (the words “holders” or “holder” meaning the registered holders or
registered holder) of the Warrants. A copy of the Warrant Agreement may be
inspected at the Warrant Agent’s office designated for such purpose and is
available upon written request addressed to the Company. All capitalized terms
used on the face of this Warrant Certificate but not defined herein and are
defined in the Warrant Agreement shall have the meanings assigned to them
therein.

Warrants may be exercised or converted from the date of the Warrant Agreement
through 5:00 p.m., New York City time, on the Expiration Date, subject to
adjustment as described in the Warrant Agreement. Subject to the terms and
conditions set forth herein and in the Warrant Agreement, the holder of the
Warrants evidenced by this Warrant Certificate may exercise such Warrants by:

(i) providing written notice of such election (“Warrant Exercise Notice”) to
exercise the Warrants to the Company and the Warrant Agent at the addresses set
forth in the Warrant Agreement, by hand or by facsimile, no later than 5:00
p.m., New York City time, on the Expiration Date, which Warrant Exercise Notice
shall substantially be in the form of an election to purchase shares of Common
Stock set forth herein, properly completed and executed by the holder;
(ii) delivering no later than 5:00 p.m., New York City time, on the Business Day
immediately prior to the Settlement Date, the Warrants to the Warrant Agent (by
book-entry transfer through the facilities of the Depository); and (iii) paying
the Exercise Price, together with any applicable taxes and governmental charges.

In lieu of paying the Exercise Price as set forth in the preceding paragraph,
subject to the provisions of the Warrant Agreement, the Warrants shall entitle
the holder thereof, at the election of such holder, to convert the Warrants by
authorizing the Company to withhold from issuance a number of shares of Common
Stock issuable upon conversion of the Warrants which when multiplied by the
Market Price of the Common Stock is equal to the aggregate price for the number
of shares of Common Stock for which the Warrants are being converted at the
Exercise Price (assuming the Exercise Price for all such shares of Common Stock
was being paid in cash), and such withheld shares shall no longer be issuable
under the Warrants. The Warrants are also subject to conversion, in whole or in
part, at the sole discretion of the Company, as and to the extent provided in
the Warrant Agreement.

In the event that upon any exercise or conversion of the Warrants evidenced
hereby the number of shares of Common Stock actually purchased shall be less
than the total number of shares of Common Stock purchasable upon exercise or
conversion of the Warrants evidenced hereby, there shall be issued to the holder
hereof, or such holder’s assignee, a new Warrant Certificate evidencing Warrants
to purchase the shares of Common Stock not so purchased or appropriate
adjustment shall be made in the “Schedule of Increases or Decreases in Global
Warrant Certificate” annexed hereto. No adjustment shall be made for any cash
dividends on any shares of Common Stock issuable upon exercise or conversion of
Warrants. After 5:00 p.m., New York City time on the Expiration Date,
unexercised or unconverted Warrants shall become wholly void and of no value.

 

G-A-1-5



--------------------------------------------------------------------------------

The Company shall not be required to issue fractional shares of Common Stock or
any certificates that evidence fractional shares of Common Stock.

Warrant Certificates, when surrendered by book-entry delivery through the
facilities of the Depository, may be exchanged, in the manner and subject to the
limitations provided in the Warrant Agreement, but without payment of any
service charge, for another Warrant Certificate or Warrant Certificates of like
tenor evidencing Warrants to purchase in the aggregate a like number of shares
of Common Stock.

No Warrants may be sold, exchanged or otherwise transferred in violation of the
Securities Act or state securities laws.

The Company and Warrant Agent may deem and treat the registered holder hereof as
the absolute owner of this Warrant Certificate (notwithstanding any notation of
ownership or other writing hereon made by anyone) for the purpose of any
exercise or conversion hereof and for all other purposes, and neither the
Company nor the Warrant Agent shall be affected by any notice to the contrary.

[Balance of page intentionally remains blank]

 

G-A-1-6



--------------------------------------------------------------------------------

[TO BE ATTACHED TO GLOBAL WARRANT CERTIFICATE FOR THE WARRANTS]

SCHEDULE OF INCREASES OR DECREASES IN GLOBAL WARRANT CERTIFICATE

The following increases or decreases in this Global Warrant have been made:

 

          Date  

Amount of

decrease in the

number of shares

issuable upon

exercise or

conversion of the

Warrants

represented by this

Global Warrant

 

Amount of

increase in number

of shares issuable

upon exercise or

conversion of the

Warrants

represented by this

Global Warrant

 

Number of shares

issuable upon

exercise or

conversion of the

Warrants

represented by this

Global Warrant

following such

decrease or

increase

 

    

Signature of

authorized officer

of the Warrant

Agent

                 

 

G-A-1-7



--------------------------------------------------------------------------------

FORM OF ELECTION TO EXERCISE WARRANT FOR

WARRANT HOLDERS HOLDING WARRANTS

THROUGH THE DEPOSITORY TRUST COMPANY

TO BE COMPLETED BY DIRECT PARTICIPANT

IN THE DEPOSITORY TRUST COMPANY

TIDEWATER INC.

Warrants to Purchase                  Shares of Common Stock

(TO BE EXECUTED UPON EXERCISE OF THE WARRANT)

The undersigned hereby irrevocably elects to exercise the right, represented by
Warrants to purchase shares of Common Stock of Tidewater Inc. (the “Company”)
held for its benefit through the book-entry facilities of The Depository Trust
Company (the “Depository”), to purchase                  newly issued shares of
Common Stock of the Company at the Exercise Price of $0.001 per share (as such
Exercise Price may be adjusted pursuant to the Warrant Agreement).

The undersigned represents, warrants and promises that it has the full power and
authority to exercise or convert and deliver the Warrants exercised or converted
hereby. Unless the undersigned is making an election to convert the Warrants as
set forth below, the undersigned represents, warrants and promises that it has
delivered or will deliver in payment for such shares $         by certified or
official bank or bank cashier’s check payable to the order of the Company, or by
wire transfer in immediately available funds of the aggregate Exercise Price to
an account of the Warrant Agent specified in writing by the Warrant Agent for
such purpose, no later than 5:00 p.m., New York City time, on the Business Day
immediately prior to the Settlement Date.

☐  Please check if the undersigned, in lieu of paying the Exercise Price as set
forth in the preceding paragraph, elects to convert the Warrants by authorizing
the Company to withhold from issuance a number of shares of Common Stock
issuable upon conversion of the Warrants which when multiplied by the Market
Price of the Common Stock is equal to the aggregate price for the number of
shares of Common Stock for which the Warrants are being converted at the
Exercise Price (assuming the Exercise Price for all such shares of Common Stock
was being paid in cash), and such withheld shares shall no longer be issuable
under the Warrants.

If the undersigned will be receiving the shares of Common Stock issuable upon
exercise or conversion of Warrants:

☐  Please check if the undersigned is a U.S. Citizen (additional information may
be required by the Company to confirm that the undersigned is a U.S. Citizen)

☐  Please check if the undersigned is a Non-U.S. Citizen.

If the undersigned has designated another person (a “designee”) to receive the
shares of Common Stock issuable upon exercise or conversion of Warrants:

☐  Please check if such designee is a U.S. Citizen (additional information may
be required by the Company to confirm that such designee is a U.S. Citizen)

☐  Please check if such designee is a Non-U.S. Citizen.

 

G-A-1-8



--------------------------------------------------------------------------------

The undersigned requests that the shares of Common Stock purchased hereby be in
registered form in the authorized denominations, registered in such names and
delivered, all as specified in accordance with the instructions set forth below,
provided that if the shares of Common Stock are evidenced by global securities,
the shares of Common Stock shall be registered in the name of the Depository or
its nominee.

Dated:                         

NOTE: THIS EXERCISE NOTICE MUST BE DELIVERED TO THE WARRANT AGENT, PRIOR TO 5:00
P.M., NEW YORK CITY TIME, ON THE EXPIRATION DATE. THE WARRANT AGENT SHALL NOTIFY
YOU (THROUGH THE CLEARING SYSTEM) OF (1) THE WARRANT AGENT’S ACCOUNT AT THE
DEPOSITORY TO WHICH YOU MUST DELIVER YOUR WARRANTS ON THE EXERCISE DATE AND
(2) THE ADDRESS, PHONE NUMBER AND FACSIMILE NUMBER WHERE YOU CAN CONTACT THE
WARRANT AGENT AND TO WHICH WARRANT EXERCISE NOTICES ARE TO BE SUBMITTED.

 

NAME OF DIRECT PARTICIPANT IN THE DEPOSITORY:   

 

   (PLEASE PRINT)

ADDRESS:   

 

CONTACT NAME:   

 

ADDRESS:   

 

 

TELEPHONE (INCLUDING INTERNATIONAL CODE):   

 

FAX (INCLUDING INTERNATIONAL CODE):   

 

SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER (IF APPLICABLE):

 

ACCOUNT FROM WHICH THE WARRANTS ARE BEING DELIVERED:   

 

DEPOSITORY ACCOUNT NO.:   

 

WARRANT EXERCISE NOTICES WILL ONLY BE VALID IF DELIVERED IN ACCORDANCE WITH THE
INSTRUCTIONS SET FORTH IN THIS NOTIFICATION (OR AS OTHERWISE DIRECTED), MARKED
TO THE ATTENTION OF “WARRANT EXERCISE”. WARRANT HOLDER DELIVERING THE WARRANTS,
IF OTHER THAN THE DIRECT DTC PARTICIPANT DELIVERING THIS WARRANT EXERCISE
NOTICE:

 

NAME:   

 

   (PLEASE PRINT)

CONTACT NAME:   

 

TELEPHONE (INCLUDING INTERNATIONAL CODE):   

 

FAX (INCLUDING INTERNATIONAL CODE):   

 

 

G-A-1-9



--------------------------------------------------------------------------------

SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER (IF APPLICABLE):

 

ACCOUNT TO WHICH THE SHARES OF COMMON STOCK ARE TO BE CREDITED:

 

DEPOSITORY ACCOUNT NO.:   

 

FILL IN FOR DELIVERY OF THE COMMON STOCK, IF OTHER THAN TO THE PERSON DELIVERING
THIS WARRANT EXERCISE NOTICE:

 

NAME:   

 

   (PLEASE PRINT)

ADDRESS:   

 

 

CONTACT   

NAME:   

 

TELEPHONE (INCLUDING INTERNATIONAL CODE):   

 

FAX (INCLUDING INTERNATIONAL CODE):   

 

SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER (IF APPLICABLE):

 

NUMBER OF SHARES OF COMMON STOCK FOR WHICH THE WARRANT IS BEING EXERCISED (ONLY
ONE EXERCISE PER WARRANT EXERCISE NOTICE):    

 

Signature:   

 

Name:   

 

Capacity in which Signing:   

 

Signature Guaranteed   

BY:   

 

Signatures must be guaranteed by a participant in a Medallion Signature
Guarantee Program at a guarantee level acceptable to the Company’s transfer
agent.

 

G-A-1-10



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF FACE OF INDIVIDUAL WARRANT CERTIFICATE

VOID AFTER 5:00 P.M., New York City Time, [●], 2042

This Individual Warrant Certificate may not be sold, exchanged or otherwise
transferred in violation of the Securities Act or state securities laws.

To the extent that any provision hereof conflicts with any provision of the
Warrant Agreement, the provision in the Warrant Agreement shall control.

 

G-A-2-1



--------------------------------------------------------------------------------

[●]

WARRANTS TO PURCHASE

SHARES OF COMMON STOCK

TIDEWATER INC.

INDIVIDUAL WARRANT TO PURCHASE COMMON STOCK

VOID AFTER 5:00 P.M., New York City Time, [●], 2042

This Individual Warrant Certificate (“Warrant Certificate”) certifies that
                    , or its registered assigns is the registered holder of
Warrants (the “Warrants”) of Tidewater Inc., a Delaware corporation (the
“Company”), to purchase the number of shares of common stock, par value $0.001
per share (the “Common Stock”), of the Company set forth above. The Warrants
expire at 5:00 p.m., New York City time, on the date that is the twenty-five
year anniversary of the Effective Date (such date, the “Expiration Date”), and
each Warrant entitles the holder to purchase from the Company one fully paid and
non-assessable Share at the exercise price (the “Exercise Price”), payable to
the Company either by certified or official bank or bank cashier’s check payable
to the order of the Company, or by wire transfer in immediately available funds
of the aggregate Exercise Price to an account of the Warrant Agent specified in
writing by the Warrant Agent for such purpose, no later than 5:00 p.m., New York
City time, on the business day immediately prior to the settlement date, which
settlement date is three Business Days after a Warrant Exercise Notice is
delivered (the “Settlement Date”). The initial Exercise Price shall be $0.001
per share (equal to the par value $0.001 per share of Common Stock) (subject to
adjustment as provided in the Warrant Agreement).

In lieu of paying the Exercise Price set forth in the preceding paragraph,
subject to the provisions of the Warrant Agreement (as defined on the reverse
hereof), the Warrants shall entitle the holder thereof, at the election of such
holder, to convert the Warrants by authorizing the Company to withhold from
issuance a number of shares of Common Stock issuable upon conversion of the
Warrants which when multiplied by the Market Price of the Common Stock is equal
to the aggregate price for the number of shares of Common Stock for which the
Warrants are being converted at the Exercise Price (assuming the Exercise Price
for all such shares of Common Stock was being paid in cash), and such withheld
shares shall no longer be issuable under the Warrants. The Warrants are also
subject to conversion, in whole or in part, at the sole discretion of the
Company, as and to the extent provided in the Warrant Agreement.

The number of shares of Common Stock purchasable upon exercise or conversion of
the Warrants are subject to adjustment upon the occurrence of certain events as
set forth in the Warrant Agreement.

To the extent that any provision hereof conflicts with any provision of the
Warrant Agreement, the provision in the Warrant Agreement shall control.

No Warrant may be exercised or converted prior to the date of the Warrant
Agreement or after the Expiration Date.

After 5:00 p.m., New York City time, on the Expiration Date, the Warrants will
become wholly void and of no value.

Holder Not Deemed a Stockholder. Prior to the exercise or conversion of any
Warrant, no holder thereof, as such, shall be entitled to any rights of a
stockholder of the Company, including, but not limited to, the

 

G-A-2-2



--------------------------------------------------------------------------------

right to vote, to receive dividends or other distributions, to exercise any
preemptive right or to receive notice as stockholders in respect of the meetings
of stockholders or for the election of directors of the Company or any other
matter.

Jones Act Limitations on Warrant Exercise. Notwithstanding the other provisions
of the Warrant Agreement, in order to facilitate the Company’s compliance with
the Jones Act and other U.S. Maritime Laws concerning the ownership of the
Common Stock by Non-U.S. Citizens with regard to its continuing ability to
operate its vessels in the coastwise trade of the United States and to comply
with obligations of the Company under contracts that it may enter into from time
to time with the United States Government:

(i)    At the time of exercise or conversion of any Warrant, its holder shall
advise the Company whether or not it (or, if not the holder, the person that the
holder has designated to receive the Common Stock issuable upon exercise or
conversion of such Warrant) is a U.S. Citizen. The Company may require a holder
(or, if not the holder, the person that the holder has designated to receive the
Common Stock issuable upon exercise or conversion of such Warrant) to provide it
with such documents and other information as it may request as reasonable proof
confirming that the holder (or, if not the holder, the person that the holder
has designated to receive the Common Stock issuable upon exercise or conversion
of such Warrant) is a U.S. Citizen.

(ii)    Any holder that cannot establish to the Company’s reasonable
satisfaction that it (or, if not the holder, the person that the holder has
designated to receive the Common Stock issuable upon exercise or conversion of
any Warrant) is a U.S. Citizen may not exercise or convert any Warrant to the
extent the shares of Common Stock deliverable upon exercise or conversion of
such Warrant would constitute Excess Shares, as defined in the Warrant
Agreement, if they were issued, which shall be determined by the Company in its
sole discretion at the time of any proposed exercise or conversion of such
Warrant.

(iii)    Any sale, transfer or other disposition of any Warrant by any holder
that is a Non-U.S. Citizen to a person who is a U.S. Citizen must be a complete
transfer of such holder’s interests in such Warrant and the Common Stock
issuable upon its exercise or conversion to such person with the transferor
retaining no ability to direct or control such person. The foregoing restriction
shall also apply to any person that the holder has designated to receive the
Common Stock issuable upon exercise or conversion of any Warrant.

REFERENCE IS HEREBY MADE TO THE FURTHER PROVISIONS OF THIS WARRANT CERTIFICATE
SET FORTH ON THE REVERSE HEREOF. SUCH FURTHER PROVISIONS SHALL FOR ALL PURPOSES
HAVE THE SAME EFFECT AS THOUGH FULLY SET FORTH AT THIS PLACE.

This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent.

IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be
executed by its duly authorized officer.

 

G-A-2-3



--------------------------------------------------------------------------------

Dated:  

 

TIDEWATER INC. By:                                        
                                                Name:   Title:   By:  
                                                                               
      Name:   Title:   Computershare Inc. and

Computershare Trust Company, N.A.,

collectively as Warrant Agent

By:                                        
                                                Name:   Title:  

 

G-A-2-4



--------------------------------------------------------------------------------

FORM OF REVERSE OF INDIVIDUAL WARRANT CERTIFICATE

TIDEWATER INC.

The Warrants evidenced by this Warrant Certificate are a part of a duly
authorized issue of Warrants to purchase shares of Common Stock issued pursuant
to that certain Warrant Agreement, dated as of [●], 2017 (the “Warrant
Agreement”), duly executed and delivered by the Company and Computershare Inc.,
a Delaware corporation (“Computershare”) and its wholly owned subsidiary
Computershare Trust Company, N.A., a federally chartered trust company (and
together with Computershare, the “Warrant Agent”). The Warrant Agreement hereby
is incorporated by reference in and made a part of this instrument and is hereby
referred to for a description of the rights, limitation of rights, obligations,
duties and immunities thereunder of the Warrant Agent, the Company and the
holders (the words “holders” or “holder” meaning the registered holders or
registered holder) of the Warrants. A copy of the Warrant Agreement may be
inspected at the Warrant Agent’s office designated for such purpose and is
available upon written request addressed to the Company. All capitalized terms
used on the face of this Warrant Certificate but not defined herein and are
defined in the Warrant Agreement shall have the meanings assigned to them
therein.

Warrants may be exercised or converted to purchase Warrant Shares from the
Company from the date of the Warrant Agreement through 5:00 p.m., New York City
time, on the Expiration Date, at the Exercise Price set forth on the face
hereof, subject to adjustment as described in the Warrant Agreement. Subject to
the terms and conditions set forth herein and in the Warrant Agreement, the
holder of the Warrants evidenced by this Warrant Certificate may exercise such
Warrants by:

(i) providing written notice of such election (“Warrant Exercise Notice”) to
exercise the Warrants to the Company and the Warrant Agent at the addresses set
forth in the Warrant Agreement, by hand or by facsimile, no later than 5:00
p.m., New York City time, on the Expiration Date, which Warrant Exercise Notice
shall substantially be in the form of an election to purchase shares of Common
Stock set forth herein, properly completed and executed by the holder;
(ii) delivering no later than 5:00 p.m., New York City time, on the Business Day
immediately prior to the Settlement Date, the Warrant Certificate evidencing
such Warrants to the Warrant Agent; and (iii) paying the Exercise Price,
together with any applicable taxes and governmental charges.

In lieu of paying the Exercise Price as set forth in the preceding paragraph,
subject to the provisions of the Warrant Agreement, the Warrants shall entitle
the holder thereof, at the election of such holder, to convert the Warrants by
authorizing the Company to withhold from issuance a number of shares of Common
Stock issuable upon conversion of the Warrants which when multiplied by the
Market Price of the Common Stock is equal to the aggregate price for the number
of shares of Common Stock for which the Warrants are being converted at the
Exercise Price (assuming the Exercise Price for all such shares of Common Stock
was being paid in cash), and such withheld shares shall no longer be issuable
under the Warrants. The Warrants are also subject to conversion, in whole or in
part, at the sole discretion of the Company, as and to the extent provided in
the Warrant Agreement.

In the event that upon any exercise or conversion of the Warrants evidenced
hereby the number of shares of Common Stock actually purchased shall be less
than the total number of shares of Common Stock purchasable upon exercise or
conversion of the Warrants evidenced hereby, there shall be issued to the holder
hereof, or such holder’s assignee, a new Warrant Certificate evidencing Warrants
to purchase the shares of Common Stock not so purchased. No adjustment shall be
made for any cash dividends on any shares of Common Stock issuable upon exercise
or conversion of Warrants. After 5:00 p.m., New York City time on the Expiration
Date, unexercised or unconverted Warrants shall become wholly void and of no
value.

 

G-A-2-5



--------------------------------------------------------------------------------

The Company shall not be required to issue fractional shares of Common Stock or
any certificates that evidence fractional shares of Common Stock.

Warrant Certificates, when surrendered by book-entry delivery through the
facilities of the Depository, may be exchanged, in the manner and subject to the
limitations provided in the Warrant Agreement, but without payment of any
service charge, for another Warrant Certificate or Warrant Certificates of like
tenor evidencing Warrants to purchase in the aggregate a like number of shares
of Common Stock.

No Warrants may be sold, exchanged or otherwise transferred in violation of the
Securities Act or state securities laws.

The Company and Warrant Agent may deem and treat the registered holder hereof as
the absolute owner of this Warrant Certificate (notwithstanding any notation of
ownership or other writing hereon made by anyone) for the purpose of any
exercise or conversion hereof and for all other purposes, and neither the
Company nor the Warrant Agent shall be affected by any notice to the contrary.

[Balance of page intentionally remains blank]

 

G-A-2-6



--------------------------------------------------------------------------------

FORM OF ELECTION TO EXERCISE WARRANT FOR

WARRANT HOLDERS HOLDING INDIVIDUAL WARRANT CERTIFICATES

TO BE COMPLETED BY REGISTERED HOLDER

TIDEWATER INC.

Warrants to Purchase                  Shares of Common Stock

(TO BE EXECUTED UPON EXERCISE OF THE WARRANT)

The undersigned hereby irrevocably elects to exercise the right, represented by
Warrants to purchase shares of Common Stock of Tidewater Inc. (the “Company”),
to purchase                  newly issued shares of Common Stock of the Company
at the Exercise Price of $0.001 per share (as such Exercise Price may be
adjusted pursuant to the Warrant Agreement).

The undersigned represents, warrants and promises that it has the full power and
authority to exercise or convert and deliver the Warrants exercised or converted
hereby. Unless the undersigned is making an election to convert the Warrants as
set forth below, the undersigned represents, warrants and promises that it has
delivered or will deliver in payment for such shares $         by certified or
official bank or bank cashier’s check payable to the order of the Company, or by
wire transfer in immediately available funds of the aggregate Exercise Price to
an account of the Warrant Agent specified in writing by the Warrant Agent for
such purpose, no later than 5:00 p.m., New York City time, on the Business Day
immediately prior to the Settlement Date.

☐  Please check if the undersigned, in lieu of paying the Exercise Price as set
forth in the preceding paragraph, elects to convert the Warrants by authorizing
the Company to withhold from issuance a number of shares of Common Stock
issuable upon conversion of the Warrants which when multiplied by the Market
Price of the Common Stock is equal to the aggregate price for the number of
shares of Common Stock for which the Warrants are being converted at the
Exercise Price (assuming the Exercise Price for all such shares of Common Stock
was being paid in cash), and such withheld shares shall no longer be issuable
under the Warrants.

If the undersigned will be receiving the shares of Common Stock issuable upon
exercise or conversion of Warrants:

☐  Please check if the undersigned is a U.S. Citizen (additional information may
be required by the Company to confirm that the undersigned is a U.S. Citizen)

☐  Please check if the undersigned is a Non-U.S. Citizen.

If the undersigned has designated another person (a “designee”) to receive the
shares of Common Stock issuable upon exercise or conversion of Warrants:

☐  Please check if such designee is a U.S. Citizen (additional information may
be required by the Company to confirm that such designee is a U.S. Citizen)

☐  Please check if such designee is a Non-U.S. Citizen.

The undersigned requests that the shares of Common Stock purchased hereby be in
registered form in the authorized denominations, registered in such names and
delivered, all as specified in accordance with the instructions set forth below,
provided that if the shares of Common Stock are evidenced by global securities,
the shares of Common Stock shall be registered in the name of the Depository or
its nominee.

 

G-A-2-7



--------------------------------------------------------------------------------

Dated:

  

 

NOTE: THIS EXERCISE NOTICE MUST BE DELIVERED TO THE WARRANT AGENT, PRIOR TO 5:00
P.M., NEW YORK CITY TIME, ON THE EXPIRATION DATE. THE WARRANT AGENT SHALL NOTIFY
YOU OF THE ADDRESS, PHONE NUMBER AND FACSIMILE NUMBER WHERE YOU CAN CONTACT THE
WARRANT AGENT AND TO WHICH WARRANT EXERCISE NOTICES ARE TO BE SUBMITTED.

 

NAME OF REGISTERED HOLDER:

  

 

  

(PLEASE PRINT)

 

ADDRESS:

  

 

 

 

 

DELIVERY ADDRESS (IF DIFFERENT):

 

 

 

 

 

TELEPHONE (INCLUDING INTERNATIONAL CODE):

 

 

 

FAX (INCLUDING INTERNATIONAL CODE):

 

 

 

SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER:

 

 

 

NUMBER OF SHARES OF COMMON STOCK FOR WHICH THE WARRANT IS  BEING

EXERCISED (ONLY ONE EXERCISE PER WARRANT EXERCISE NOTICE):

 

 

 

Signature:

 

 

Note: If the Warrant Shares are to be registered in a name other than that in
which the Individual Warrants are registered, the signature of the holder hereof
must be guaranteed.

 

Signature Guaranteed

 

 

BY:

 

 

Signatures must be guaranteed by a participant in a Medallion Signature
Guarantee Program at a guarantee level acceptable to the Company’s transfer
agent.

 

G-A-2-8



--------------------------------------------------------------------------------

EXHIBIT A-3

FORM OF ELECTION TO EXERCISE WARRANT FOR

WARRANT HOLDERS HOLDING

DIRECT REGISTRATION WARRANTS

TO BE COMPLETED BY REGISTERED HOLDER

TIDEWATER INC.

Warrants to Purchase                  Shares of Common Stock

(TO BE EXECUTED UPON EXERCISE OF THE WARRANT)

The undersigned hereby irrevocably elects to exercise the right, represented by
Warrants to purchase shares of Common Stock of Tidewater Inc. (the “Company”),
to purchase                  newly issued shares of Common Stock of the Company
at the Exercise Price of $0.001 per share (as such Exercise Price may be
adjusted pursuant to the Warrant Agreement).

The undersigned represents, warrants and promises that it has the full power and
authority to exercise or convert and deliver the Warrants exercised or converted
hereby. Unless the undersigned is making an election to convert the Warrants as
set forth below, the undersigned represents, warrants and promises that it has
delivered or will deliver in payment for such shares $         by certified or
official bank or bank cashier’s check payable to the order of the Company, or by
wire transfer in immediately available funds of the aggregate Exercise Price to
an account of the Warrant Agent specified in writing by the Warrant Agent for
such purpose, no later than 5:00 p.m., New York City time, on the Business Day
immediately prior to the Settlement Date.

☐  Please check if the undersigned, in lieu of paying the Exercise Price as set
forth in the preceding paragraph, elects to convert the Warrants by authorizing
the Company to withhold from issuance a number of shares of Common Stock
issuable upon exercise of the Warrants which when multiplied by the Market Price
of the Common Stock is equal to the aggregate price for the number of shares of
Common Stock for which the Warrants are being converted at the Exercise Price
(assuming the Exercise Price for all such shares of Common Stock was being paid
in cash), and such withheld shares shall no longer be issuable under the
Warrants.

If the undersigned will be receiving the shares of Common Stock issuable upon
exercise or conversion of Warrants:

☐  Please check if the undersigned is a U.S. Citizen (additional information may
be required by the Company to confirm that the undersigned is a U.S. Citizen)

☐  Please check if the undersigned is a Non-U.S. Citizen.

If the undersigned has designated another person (a “designee”) to receive the
shares of Common Stock issuable upon exercise or conversion of Warrants:

☐  Please check if such designee is a U.S. Citizen (additional information may
be required by the Company to confirm that such designee is a U.S. Citizen)

☐  Please check if such designee is a Non-U.S. Citizen.

 

G-A-3-1



--------------------------------------------------------------------------------

The undersigned requests that the shares of Common Stock purchased hereby be in
registered form in the authorized denominations, registered in such names and
delivered, all as specified in accordance with the instructions set forth below,
provided that if the shares of Common Stock are evidenced by global securities,
the shares of Common Stock shall be registered in the name of the Depository or
its nominee.

Dated:                             

NOTE: THIS EXERCISE NOTICE MUST BE DELIVERED TO THE WARRANT AGENT, PRIOR TO 5:00
P.M., NEW YORK CITY TIME, ON THE EXPIRATION DATE. THE WARRANT AGENT SHALL NOTIFY
YOU (THROUGH THE CLEARING SYSTEM) OF (1) THE WARRANT AGENT’S ACCOUNT AT THE
DEPOSITORY TO WHICH YOU MUST DELIVER YOUR WARRANTS ON THE EXERCISE DATE AND
(2) THE ADDRESS, PHONE NUMBER AND FACSIMILE NUMBER WHERE YOU CAN CONTACT THE
WARRANT AGENT AND TO WHICH WARRANT EXERCISE NOTICES ARE TO BE SUBMITTED.

 

NAME OF DIRECT PARTICIPANT IN THE DEPOSITORY:   

 

   (PLEASE PRINT)

 

ADDRESS:  

 

 

CONTACT NAME:  

 

 

ADDRESS:  

 

 

 

TELEPHONE (INCLUDING INTERNATIONAL CODE):  

 

 

FAX (INCLUDING INTERNATIONAL CODE):  

 

SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER (IF APPLICABLE):

 

 

 

ACCOUNT FROM WHICH THE WARRANTS ARE BEING DELIVERED:  

 

 

DEPOSITORY ACCOUNT NO.:  

 

WARRANT EXERCISE NOTICES WILL ONLY BE VALID IF DELIVERED IN ACCORDANCE WITH THE
INSTRUCTIONS SET FORTH IN THIS NOTIFICATION (OR AS OTHERWISE DIRECTED), MARKED
TO THE ATTENTION OF “WARRANT EXERCISE”. WARRANT HOLDER DELIVERING THE WARRANTS,
IF OTHER THAN THE DIRECT DTC PARTICIPANT DELIVERING THIS WARRANT EXERCISE
NOTICE:

 

NAME:   

 

   (PLEASE PRINT)

 

CONTACT NAME:  

 

 

G-A-3-2



--------------------------------------------------------------------------------

TELEPHONE (INCLUDING INTERNATIONAL CODE):  

 

 

FAX (INCLUDING INTERNATIONAL CODE):  

 

 

SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER (IF APPLICABLE):

 

 

 

ACCOUNT TO WHICH THE SHARES OF COMMON STOCK ARE TO BE CREDITED:

 

 

 

DEPOSITORY ACCOUNT NO.:  

 

FILL IN FOR DELIVERY OF THE COMMON STOCK, IF OTHER THAN TO THE PERSON DELIVERING
THIS WARRANT EXERCISE NOTICE:

 

NAME:  

 

  (PLEASE PRINT)

 

ADDRESS:  

 

 

 

CONTACT  

 

NAME:  

 

 

TELEPHONE (INCLUDING INTERNATIONAL CODE):  

 

 

FAX (INCLUDING INTERNATIONAL CODE):  

 

 

SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER (IF APPLICABLE):

 

 

 

NUMBER OF SHARES OF COMMON STOCK FOR WHICH THE WARRANT IS BEING EXERCISED (ONLY ONE EXERCISE
PER WARRANT EXERCISE NOTICE):                                       
                                         
                                                                     

 

Signature:  

 

 

Name:  

 

 

Capacity in which Signing:  

 

 

Signature Guaranteed  

 

G-A-3-3



--------------------------------------------------------------------------------

BY:  

 

Signatures must be guaranteed by a participant in a Medallion Signature
Guarantee Program at a guarantee level acceptable to the Company’s transfer
agent.

 

G-A-3-4



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF ASSIGNMENT

(TO BE EXECUTED BY THE REGISTERED HOLDER

IF SUCH HOLDER DESIRES TO TRANSFER A WARRANT)

FOR VALUE RECEIVED, the undersigned registered holder hereby sells, assigns and
transfers unto

 

 

Name of Assignee

 

 

Address of Assignee

Warrants to purchase                  shares of Common Stock held by the
undersigned, together with all right, title and interest therein, and does
irrevocably constitute and appoint attorney, to transfer such Warrants on the
books of the Warrant Agent, with full power of substitution.

 

 

Signature

 

 

Date

 

 

Social Security or Other Taxpayer Identification Number of Assignee

SIGNATURE GUARANTEED BY:

 

 

Signatures must be guaranteed by a participant in a Medallion Signature
Guarantee Program at a guarantee level acceptable to the Company’s transfer
agent.

 

G-B-1-1



--------------------------------------------------------------------------------

LOGO [g431632g0728102544717.jpg]

EXHIBIT B-2

FORM OF ASSIGNMENT

(TO BE EXECUTED BY THE REGISTERED HOLDER

IF SUCH HOLDER DESIRES TO TRANSFER A WARRANT)

FOR VALUE RECEIVED, the undersigned registered holder hereby sells, assigns and
transfers unto

 

 

Name of Assignee

 

 

Address of Assignee

Warrants to purchase                  shares of Common Stock held by the
undersigned, together with all right, title and interest therein, and does
irrevocably constitute and appoint attorney, to transfer such Warrants on the
books of the Warrant Agent, with full power of substitution.

 

 

Signature

 

 

Date

 

 

Social Security or Other Taxpayer Identification Number of Assignee

SIGNATURE GUARANTEED BY:

 

 

Signatures must be guaranteed by a participant in a Medallion Signature
Guarantee Program at a guarantee level acceptable to the Company’s transfer
agent.

 

G-B-2-1



--------------------------------------------------------------------------------

LOGO [g431632g0728102544717.jpg]

EXHIBIT C

WARRANT SUMMARY

NUMBER OF WARRANTS: Initially, [●] Warrants, subject to adjustment as described
in the Warrant Agreement dated as of [●], 2017 between Tidewater Inc. (the
“Company”) and Computershare Inc., a Delaware corporation (“Computershare”) and
its wholly owned subsidiary Computershare Trust Company, N.A., a federally
chartered trust company (and together with Computershare, the “Warrant
Agent”)(as supplemented or amended, the “Warrant Agreement”), each of which is
exercisable or convertible for one share of the Company’s common stock, par
value $0.001 per share. This summary is not complete and reference is made to
the Warrant Agreement for the terms of the Warrants. In the event of any
conflict, the terms of the Warrant Agreement shall control.

EXERCISE PRICE: $0.001 per Warrant (subject to adjustment as provided in the
Warrant Agreement).

HOLDER NOT DEEMED A STOCKHOLDER: Prior to the exercise or conversion of any
Warrant, no holder thereof, as such, shall be entitled to any rights of a
stockholder of the Company.

JONES ACT LIMITATIONS ON EXERCISE OR CONVERSION: The right to exercise or
convert Warrants is subject to the limitations on ownership of the Common Stock
by Non-U.S. Citizens set forth in the Warrant Agreement.

FORM OF SETTLEMENT:

Full Settlement: If Full Physical Settlement is elected, the Company shall
deliver, against payment of the Exercise Price, a number of shares of Common
Stock equal to the number of Warrants exercised or converted.

Cashless Conversion: If Cashless Conversion is elected, the Company will
withhold from issuance a number of shares of Common Stock issuable upon the
conversion of the Warrants which, when multiplied by the Market Price of the
Common Stock, is equal to the aggregate price for the number of shares of Common
Stock for which the Warrants are being converted at the Exercise Price (assuming
the Exercise price for all such shares of Common Stock was being paid in cash),
and such withheld shares shall no longer be issuable under the Warrants. The
Warrants are also subject to conversion, in whole or in part, at the sole
discretion of the Company, as and to the extent provided in the Warrant
Agreement.

DATES OF EXERCISE OR CONVERSION: At any time, and from time to time, prior to
the Close of Business on the Expiration Date.

EXPIRATION DATE: The Close of Business on [●], 2042.

 

G-C-1



--------------------------------------------------------------------------------

LOGO [g431632g0728102544717.jpg]

EXHIBIT H

COMPUTERSHARE TRUST COMPANY, N.A.

FEE SCHEDULE TO SERVE AS

WARRANT AGENT FOR

TIDEWATER INC.

 

A. FEES FOR SERVICES *

 

 

Warrant Agent Fees

    $7,500.00    Appointment Fee (includes 1st Year Annual Maintenance Fee)    
$2,500.00    Expedited Review and set-up     $1,500.00    Annual Maintenance Fee
    $125.00    Per Warrant Exercise or Transfer (standard 4 to 10 day
turnaround)  

Expedited charges are in addition to exercise charge.

         Processing tiers:          1 day turnaround $500.00          2-day
turnaround $350.00          3-day turnaround $250.00     $100.00    DWAC, each  
  $100.00    Wire transfers, each     $200.00    Per cashless Warrant Exercise,
(standard 4 to 10 day turnaround)     $25.00    Exercises requiring additional
handling, each     $1,000.00    DTCC charge for Corporate Actions Eligibility
Fee, per CUSIP**    

As incurred

 

  

Legal Review of Warrant Agent Agreement

 

 

* The above fees exclude out-of-pocket expenses and any final Warrant Agreement
includes Computershare’s Warrant Agreement Terms and use of Computershare’s
Warrant Transactional documents. We agree that in the event that the your
services are begun but not completed for any reason, the above Appointment Fee
will be charged, plus the expense associated with work performed up to the point
Computershare is notified. This fee schedule is based upon information provided
to date and may be subject to change.

 

H-1



--------------------------------------------------------------------------------

B. SERVICES COVERED

 

  •   Designating an operational team to establish Warrant Agent procedures and
duties, including review of draft agreements, offer document, execution of legal
agreement, project management, and on-going project updates and reporting

 

  •   Establish Warrant Issues under Client’s on Computershare’s record keeping
system

 

  •   Coordinate Warrant transfer and conversion procedures with DTC

 

  •   Process transfer and/or conversion requests by issuing certificates

 

  •   Tracking and reporting the number of warrants issued, transferred,
outstanding and exercised, as required

 

  •   Processing Warrants received and converted

 

  •   Deposit Warrant conversion checks and incoming wire transfers daily and
forward all participant funds to Client

 

  •   Providing receipt summation of checks and wire transfers received

 

  •   Issuing and mailing stock certificates, DRS share statements and warrants

 

  •   Affixing legends to appropriate stock certificates, where applicable

 

  •   Replace lost, stolen or destroyed securities in accordance with UCC
guidelines and Computershare policy (subject to shareholder-paid fee and bond
premium)

 

  •   Process and post address changes plus mail confirmations if required

 

  •   Obtain W-9 and W8-BEN certifications

 

  •   Comply with SEC mandated annual lost shareholder search

 

  •   Perform OFAC (Office of Foreign Asset Control) and Patriot Act reporting

 

  •   Produce daily transfer reports and post them for online viewing

 

  •   ** Payment to DTCC of their Corporate Actions Eligibility Fee for the
establishment of the new CUSIP number, as incurred.

The Depository Trust Company (“DTC”) submitted a proposed rule change (File No.
SR-DTC-2015-012) to the Securities and Exchange Commission pursuant to
Section 19(b)(3)(A) of the Securities Exchange Act of 1934 to implement a fee
called the Corporate Actions Eligibility Fee (“New Fee”) that would be charged
to the transfer agent of any DTC-eligible security when DTC is requested to make
a new CUSIP eligible for DTC services in connection with a corporate action
event relating to the security.

The amount of the New Fee is $1,000 per new CUSIP for any security that is made
eligible at DTC in connection with a Corporate Action. The proposed rule change
was implemented on January 1, 2016.

The full text of the proposed rule change may be obtained by visiting DTCC’s
website at http://www.dtcc.com/en/legal/sec-rule-filings.aspx.

 

H-2



--------------------------------------------------------------------------------

C. ITEMS NOT COVERED

 

  •   Items not specified in the “Services Covered” section set forth in this
Agreement, including any services associated with new duties, legislation or
regulatory fiat which become effective after the date of this Agreement (these
will be provided on an appraisal basis)

 

  •   All out-of-pocket expenses such as telephone line charges, certificates,
checks, postage, stationery, wire transfers, etc. (these will be billed as
incurred)

 

  •   Warrant Agreement subject to review by Computershare’s outside counsel.
Applicable fees charged as incurred.

 

D. ASSUMPTIONS

 

  •   Fee schedule based upon information known at this time about the
transaction

Significant changes made in the terms or requirements of this transaction could
require modifications to this fee schedule

 

H-3